Exhibit 10.2

Execution Version

 

 

 

HIGHLY CONFIDENTIAL & TRADE SECRET

BLACKSTONE CEMA L.L.C.

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

Dated as of February 9, 2016

THE LIMITED LIABILITY COMPANY INTERESTS (THE “INTERESTS”) OF BLACKSTONE CEMA
L.L.C. (THE “COMPANY”) HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), THE SECURITIES LAWS OF ANY STATE IN THE
UNITED STATES OR ANY OTHER APPLICABLE SECURITIES LAWS IN RELIANCE UPON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. SUCH INTERESTS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED
FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME
EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE STATE
SECURITIES LAWS, AND ANY OTHER APPLICABLE SECURITIES LAWS; AND (II) THE TERMS
AND CONDITIONS OF THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT.
THE INTERESTS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH
LAWS AND THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT.
THEREFORE, PURCHASERS OF SUCH INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF
THEIR INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

               Page   ARTICLE I DEFINITIONS      1          Section 1.1.   
Definitions      1          Section 1.2.    Terms Generally      21   ARTICLE II
GENERAL PROVISIONS      22          Section 2.1.    Managing Member and Regular
Members      22          Section 2.2.    Formation; Name; Foreign Jurisdictions
     22          Section 2.3.    Term      22          Section 2.4.    Purposes;
Powers      22          Section 2.5.    Place of Business      25   ARTICLE III
MANAGEMENT      26          Section 3.1.    Managing Members      26     
    Section 3.2.    Limitations on Regular Members      26          Section 3.3.
   Member Voting      26          Section 3.4.    Management      26     
    Section 3.5.    Responsibilities of Members      29          Section 3.6.   
Exculpation and Indemnification      29          Section 3.7.    Representations
of Regular Members.      31          Section 3.8.    Tax Representation and
Further Assurances      32   ARTICLE IV CAPITAL OF THE COMPANY      33     
    Section 4.1.    Capital Contributions by Members      33     
    Section 4.2.    Interest      41          Section 4.3.    Withdrawals of
Capital      41   ARTICLE V PARTICIPATION IN PROFITS AND LOSSES      41     
    Section 5.1.    General Accounting Matters      41          Section 5.2.   
GP-Related Capital Accounts      43          Section 5.3.    GP-Related Profit
Sharing Percentages      43          Section 5.4.    Allocations of GP-Related
Net Income (Loss)      44          Section 5.5.    Liability of Members      45
         Section 5.6.    [Intentionally omitted]      45          Section 5.7.
   Repurchase Rights, etc.      46          Section 5.8.    Distributions     
46          Section 5.9.    Business Expenses      53          Section 5.10.   
Tax Capital Accounts; Tax Allocations.      53  

ARTICLE VI ADDITIONAL PARTNERS; WITHDRAWAL OF PARTNERS; SATISFACTION AND

      DISCHARGE OF COMPANY INTERESTS; TERMINATION

     54          Section 6.1.    Additional Members      54     
    Section 6.2.    Withdrawal of Members      55          Section 6.3.   
GP-Related Member Interests Not Transferable      56  



--------------------------------------------------------------------------------

       Section 6.4.    Managing Member Withdrawal; Transfer of Managing Member’s
Interest      57          Section 6.5.    Satisfaction and Discharge of a
Withdrawn Member’s GP-Related Member Interest      58          Section 6.6.   
Termination of the Company      63          Section 6.7.    Certain Tax Matters
     63          Section 6.8.    Special Basis Adjustments      65   ARTICLE VII
CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS; ALLOCATIONS; DISTRIBUTIONS
     65          Section 7.1.    Capital Commitment Interests, etc.      65     
    Section 7.2.    Capital Commitment Capital Accounts.      66     
    Section 7.3.    Allocations.      67          Section 7.4.    Distributions.
     67          Section 7.5.    Valuations      71          Section 7.6.   
Disposition Election.      72          Section 7.7.    Capital Commitment
Special Distribution Election.      72   ARTICLE VIII WITHDRAWAL; ADMISSION OF
NEW MEMBERS      73          Section 8.1.    Regular Member Withdrawal;
Repurchase of Capital Commitment Interests      73          Section 8.2.   
Transfer of Regular Member’s Capital Commitment Interest      79     
    Section 8.3.    Compliance with Law      79   ARTICLE IX DISSOLUTION      79
         Section 9.1.    Dissolution      79          Section 9.2.    Final
Distribution      80          Section 9.3.    Amounts Reserved Related to
Capital Commitment Member Interests      81   ARTICLE X MISCELLANEOUS      81  
       Section 10.1.    Submission to Jurisdiction; Waiver of Jury Trial      81
         Section 10.2.    Ownership and Use of the Blackstone Name      83     
    Section 10.3.    Written Consent      83          Section 10.4.    Letter
Agreements; Schedules      83          Section 10.5.    Governing Law;
Separability of Provisions      83          Section 10.6.    Successors and
Assigns; Third Party Beneficiaries      83          Section 10.7.    Member’s
Will      84          Section 10.8.    Confidentiality      85     
    Section 10.9.    Notices      85          Section 10.10.    Counterparts   
  85          Section 10.11.    Power of Attorney      86     
    Section 10.12.    Cumulative Remedies      86          Section 10.13.   
Legal Fees      86          Section 10.14.    Modifications      86     
    Section 10.15.    Entire Agreement      86  



--------------------------------------------------------------------------------

BLACKSTONE CEMA L.L.C.

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, dated as of
February 9, 2016 of Blackstone CEMA L.L.C., a Delaware limited liability company
(the “Company”), by and between Blackstone Holdings III L.P., a Québec société
en commandite (the “Managing Member” or “Holdings”), as managing member, and the
Members listed in the books and records of the Company, as members.

WITNESSETH

WHEREAS, Blackstone CEMA L.L.C. was formed as a Delaware limited liability
company pursuant to a certificate of formation filed in the office of the
Secretary of State of the State of Delaware on March 6, 2015;

WHEREAS, the Managing Member entered into a Limited Liability Company Agreement
dated as of March 6, 2015 (the “Original Agreement”);

WHEREAS, the parties hereto now wish to amend and restate the Original Agreement
in its entirety as hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and intending to be legally bound, the parties hereto hereby agree that the
Original Agreement shall be amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. Unless the context otherwise requires, the following
terms shall have the following meanings for purposes of this Agreement:

“Adjustment Amount” has the meaning set forth in Section 8.1(b)(iii).

“Advancing Party” has the meaning set forth in Section 7.1(b).

“Affiliate” when used with reference to another person means any person (other
than the Company), directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with, such other person,
which may include, for greater certainty, endowment funds, charitable programs
and other similar and/or related vehicles or accounts associated with or
established by Blackstone and/or its affiliates, partners and current and/or
former employees.

“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as it may be further amended, supplemented, restated or otherwise modified from
time to time.



--------------------------------------------------------------------------------

“Alternative Investment Vehicle” has the meaning set forth in the BCEP
Partnership Agreement.

“Applicable Collateral Percentage,” with respect to any Firm Collateral or
Special Firm Collateral, has the meaning set forth in the books and records of
the Company with respect thereto.

“Bankruptcy” means, with respect to any person, the occurrence of any of the
following events: (i) the filing of an application by such person for, or a
consent to, the appointment of a trustee or custodian of his or her assets;
(ii) the filing by such person of a voluntary petition in Bankruptcy or the
seeking of relief under Title 11 of the United States Code, as now constituted
or hereafter amended, or the filing of a pleading in any court of record
admitting in writing his or her inability to pay his or her debts as they become
due; (iii) the failure of such person to pay his or her debts as such debts
become due; (iv) the making by such person of a general assignment for the
benefit of creditors; (v) the filing by such person of an answer admitting the
material allegations of, or his or her consenting to, or defaulting in
answering, a Bankruptcy petition filed against him or her in any Bankruptcy
proceeding or petition seeking relief under Title 11 of the United States Code,
as now constituted or as hereafter amended; or (vi) the entry of an order,
judgment or decree by any court of competent jurisdiction adjudicating such
person a bankrupt or insolvent or for relief in respect of such person or
appointing a trustee or custodian of his or her assets and the continuance of
such order, judgment or decree unstayed and in effect for a period of 60
consecutive days.

“BCE Agreement” means the limited partnership agreement, limited liability
company agreement or other governing document of any limited partnership,
limited liability company or other entity named or referred to in the definition
of any of “BFREP,” “BFIP,” “BFGSO,” “BFCOMP” or “Other Blackstone Collateral
Entity,” as such limited partnership agreement, limited liability company
agreement or other governing document may be amended, supplemented, restated or
otherwise modified to date, and as such limited partnership agreement, limited
liability company agreement or other governing document may be further amended,
supplemented, restated or otherwise modified from time to time, and any Other
Blackstone Collateral Entity limited partnership agreement, limited liability
company agreement or other governing document.

“BCE Investment” means any direct or indirect investment by any Blackstone
Collateral Entity.

“BCEMA” means Blackstone Core Equity Management Associates L.L.C., a Delaware
limited liability company and the general partner of BCEP.

“BCEMA Agreement” means the Amended and Restated Limited Liability Company
Agreement of Blackstone Core Equity Management Associates L.L.C., dated as of
February 9, 2016, as it may be amended, supplemented or otherwise modified from
time to time.

 

2



--------------------------------------------------------------------------------

“BCEP” is the collective reference to (i) Blackstone Core Equity Partners L.P.,
Blackstone Core Equity Partners – K L.P., Blackstone Core Equity Partners – P
L.P., Blackstone Core Equity Partners – CA L.P., Blackstone Core Equity Partners
– F L.P. and Blackstone Core Equity Partners – NC L.P., each a Delaware limited
partnership, (ii) any other vehicle formed to invest alongside Blackstone Core
Equity Partners L.P. for which BCEMA serves as the general partner, and
(iii) any other Alternative Investment Vehicles or Parallel Vehicles (each as
defined in the partnership agreement for the partnership referred to in clause
(i) or (ii) above).

“BCEP Agreements” is the collective reference to the BCEP Partnership Agreement
and any governing agreement of any of the partnerships or other entities
referred to in clause (ii) of the definition of “BCEP.”

“BCEP Partnership Agreement” means the Amended and Restated Agreements of
Limited Partnership of Blackstone Core Equity Partners L.P., Blackstone Core
Equity Partners – K L.P., Blackstone Core Equity Partners – P L.P. and
Blackstone Core Equity Partners – CA L.P., dated as of the respective dates set
forth therein, as each may be amended, supplemented, restated or otherwise
modified from time to time.

“BCOM” is the collective reference to (i) Blackstone Communications Partners I
L.P., a Delaware limited partnership, and (ii) any other investment vehicle
established pursuant to Article 2 of the partnership agreement for the
partnership referred to in clause (i) above.

“BCP VI” is the collective reference to (i) Blackstone Capital Partners VI L.P.,
a Delaware limited partnership, and (ii) any Alternative Investment Vehicles or
Parallel Funds (each as defined in the partnership agreement for the partnership
referred to in clause (i) above).

“BCP VII” is the collective reference to (i) Blackstone Capital Partners VII
L.P. and Blackstone Capital Partners VII.2 L.P., each a Delaware limited
partnership, and (ii) any other Alternative Investment Vehicles or Parallel
Funds (each as defined in the partnership agreements for the partnerships
referred to in clause (i) above).

“BCTP” means (i) Blackstone Clean Technology Partners L.P., a Delaware limited
partnership, and (ii) any other Alternative Investment Vehicles or Parallel
Funds (each as defined in the partnership agreement for the partnership referred
to in clause (i) above).

“BEP” means (i) Blackstone Energy Partners L.P. and Blackstone Energy Partners Q
L.P., each a Delaware limited partnership, and (ii) any other Alternative
Investment Vehicles or Parallel Funds (each as defined in the partnership
agreement for the partnership referred to in clause (i) above).

“BEP II” means (i) Blackstone Energy Partners II L.P. and Blackstone Energy
Partners II.F L.P., each a Delaware limited partnership, and (ii) any other
Alternative Investment Vehicles or Parallel Funds (each as defined in the
partnership agreement for the partnership referred to in clause (i) above).

 

3



--------------------------------------------------------------------------------

“BFCOMP” means Blackstone Family Communications Partnership I L.P., Blackstone
Family Communications Partnership I-SMD L.P. and any other entity that is an
Affiliate thereof and has terms substantially similar to those of the foregoing
partnerships and is formed in connection with the participation by one or more
partners thereof directly or indirectly in investments in securities also
purchased by BCOM or any other funds with substantially similar investment
objectives to BCOM and that are sponsored or managed by an Affiliate of the
Managing Member (which includes serving as general partner of such funds).

“BFGSO” means any entity formed to invest side-by-side with any GSO Fund and any
other entity that is an Affiliate thereof and that has terms substantially
similar to those of the foregoing partnerships or other entities and is formed
in connection with the participation by one or more partners or other equity
owners thereof directly or indirectly in investments in securities also
purchased by any GSO Fund or any other funds with substantially similar
investment objectives to any GSO Fund and that are sponsored or managed by an
Affiliate of the Managing Member (which includes serving as general partner of
such funds).

“BFIP” means Blackstone Capital Associates II L.P., Blackstone Capital
Associates III L.P., Blackstone Family Investment Partnership II L.P.,
Blackstone Family Investment Partnership III L.P., Blackstone Family Investment
Partnership IV-A L.P., Blackstone Family Investment Partnership IV-A—SMD L.P.,
Blackstone Family Investment Partnership V L.P., Blackstone Family Investment
Partnership V- SMD L.P., Blackstone Family Investment Partnership VI L.P.,
Blackstone Family Investment Partnership VI-SMD L.P., Blackstone Family
Investment Partnership VII - ESC L.P., Blackstone Family Core Equity Partnership
– ESC L.P., Blackstone Family Cleantech Investment Partnership L.P., Blackstone
Family Cleantech Investment Partnership - SMD L.P., Blackstone Energy Family
Investment Partnership L.P., Blackstone Energy Family Investment Partnership -
SMD L.P., Blackstone Family Tactical Opportunities Investment Partnership L.P.,
Blackstone Family Tactical Opportunities Investment Partnership—SMD L.P.,
Blackstone Family Tactical Opportunities Investment Partnership (Cayman) L.P.,
Blackstone Family Tactical Opportunities Investment Partnership (Cayman) - SMD
L.P., Blackstone Energy Family Investment Partnership II L.P., and any other
entity that is an Affiliate thereof and has terms similar to those of the
foregoing partnerships and is formed in connection with the participation by one
or more of the partners thereof in investments in securities also purchased by
BCP VI, BCP VII, BCEP, BCTP, BEP, BEP II, BTO, BTORO, BUMO or any other fund
with substantially similar investment objectives to BCP VI, BCP VII, BCEP, BCTP,
BEP, BEP II, BTO, BTORO or BUMO and that are sponsored or managed by an
Affiliate of the Managing Member (which includes serving as general partner of
such funds).

“BFREP” means Blackstone Real Estate Capital Associates L.P., Blackstone Real
Estate Capital Associates II L.P., Blackstone Real Estate Capital Associates III
L.P., Blackstone Family Real Estate Partnership L.P., Blackstone Family Real
Estate Partnership II L.P., Blackstone Family Real Estate Partnership III L.P.,
Blackstone Family Real Estate Partnership International-A-SMD L.P., Blackstone
Family Real Estate Partnership IV-SMD L.P., Blackstone Family Real Estate
Partnership International

 

4



--------------------------------------------------------------------------------

II-SMD L.P., Blackstone Family Real Estate Partnership V-SMD L.P., Blackstone
Family Real Estate Partnership VI-SMD L.P., Blackstone Family Real Estate
Partnership VII-SMD L.P., Blackstone Family Real Estate Partnership VIII-SMD
L.P., Blackstone Family Real Estate Partnership Europe III-SMD L.P., Blackstone
Family Real Estate Special Situations Partnership—SMD L.P., Blackstone Family
Real Estate Special Situations Partnership Europe—SMD L.P., Blackstone Real
Estate Holdings L.P., Blackstone Real Estate Holdings II L.P., Blackstone Real
Estate Holdings III L.P., Blackstone Real Estate Holdings International—A L.P.,
Blackstone Real Estate Holdings IV L.P., Blackstone Real Estate Holdings
International II L.P., Blackstone Real Estate Holdings V L.P., Blackstone Real
Estate Holdings VI L.P., Blackstone Real Estate Holdings VII L.P., Blackstone
Real Estate Holdings Europe III L.P., Blackstone Real Estate Holdings Europe IV
L.P., Blackstone Real Estate Special Situations Holdings II L.P., Blackstone
Real Estate Special Situations Holdings Europe L.P., Blackstone Family Real
Estate Partnership Europe IV SMD L.P., Blackstone Real Estate Holdings Europe IV
ESC L.P., Blackstone Real Estate Holdings Europe V ESC L.P., Blackstone Family
Real Estate Partnership Europe V SMD L.P., Blackstone Family Real Estate
Partnership Asia—SMD L.P., Blackstone Real Estate Holdings Asia—ESC L.P.,
Blackstone Real Estate Holdings VII-ESC L.P., Blackstone Real Estate Holdings
VIII-ESC L.P., and any other entity that is an Affiliate thereof and that has
terms substantially similar to those of the foregoing partnerships and is formed
in connection with the participation by one or more partners thereof in real
estate and real estate-related investments also purchased by BREP VII, BREP
VIII, the BREDS Funds, BREP Europe IV, BREP Europe V or BREP Asia and any other
funds with substantially similar investment objectives to BREP VII, BREP VIII,
the BREDS Funds, BREP Europe IV, BREP Europe V, BREP Asia or BPP and that are
sponsored or managed by an Affiliate of the Managing Member (which includes
serving as general partner of such funds).

“Blackstone” means collectively, The Blackstone Group L.P., a Delaware limited
partnership, and any Affiliate thereof (excluding any natural persons and any
portfolio companies of any Blackstone-sponsored fund).

“Blackstone Capital Commitment” has the meaning set forth in the BCEP
Partnership Agreement.

“Blackstone Collateral Entity” means any limited partnership, limited liability
company or other entity named or referred to in the definition of any of
“BFREP,” “BFIP,” “BFGSO,” “BFCOMP” or “Other Blackstone Collateral Entity.”

“Blackstone Entity” means any partnership, limited liability company or other
entity (excluding any natural persons and any portfolio companies of any
Blackstone-sponsored fund) that is an Affiliate of The Blackstone Group L.P.

“BPP” is the collective reference to (i) Blackstone Property Partners L.P., a
Delaware limited partnership, (ii) any other Alternative Vehicles or Parallel
Funds (each as defined in the partnership agreement for the partnership referred
to in clause (i) above), or (iii) any other investment vehicle established
pursuant to Article 2 of the partnership agreement for the partnership referred
to in clause (i) above.

 

5



--------------------------------------------------------------------------------

“BREDS Funds” means the investment funds, vehicles and/or managed accounts
managed on a day-to-day basis primarily by personnel in the Blackstone Real
Estate Debt Strategies Group (including, without limitation, Blackstone Real
Estate Special Situations Fund II L.P., Blackstone Real Estate Special
Situations Fund II.1 L.P., Blackstone Real Estate Special Situations Fund II.2
L.P., Blackstone Real Estate Debt Strategies II L.P., Blackstone Real Estate
Debt Strategies II – AC L.P., Blackstone Real Estate Debt Strategies II –
Gaussian L.P., Blackstone Real Estate Debt Strategies II – A L.P., Blackstone
Real Estate Debt Strategies III L.P., Blackstone Real Estate Debt Strategies III
– N L.P., Blackstone Real Estate Debt Strategies High-Grade L.P., Blackstone
Real Estate CMBS Fund L.P., Blackstone Real Estate Special Situations Europe
L.P., Blackstone Real Estate Special Situations Europe 1 L.P., Blackstone Real
Estate Special Situations Europe 2 L.P., Blackstone Commercial Real Estate Debt
Fund L.P., Blackstone Real Estate Special Situations Fund L.P. and, in each
case, any alternative vehicles, feeder vehicles or subsidiaries formed in
connection therewith, any successor funds, any supplemental capital vehicles or
other vehicles formed in connection therewith (or are otherwise related thereto)
or in connection with any investments made thereby, and, in each case, any
vehicles formed in connection with Blackstone’s side-by-side or additional
general partner investments relating thereto).

“BREP VII” means (i) Blackstone Real Estate Partners VII L.P., Blackstone Real
Estate Partners VII.TE.1 L.P., Blackstone Real Estate Partners VII.TE.2 L.P.,
Blackstone Real Estate Partners VII.TE.3 L.P., Blackstone Real Estate Partners
VII.TE.4 L.P., Blackstone Real Estate Partners VII.TE.5 L.P., Blackstone Real
Estate Partners VII.TE.6 L.P., Blackstone Real Estate Partners VII.TE.7 L.P.,
Blackstone Real Estate Partners VII.TE.8 L.P. and Blackstone Real Estate
Partners VII.F L.P., each a Delaware limited partnership, (ii) any other
Alternative Vehicles, Parallel Funds or other Supplemental Capital Vehicles
(each as defined in the respective partnership agreements for the partnerships
referred to in clause (i) above), or (iii) any other investment vehicle
established pursuant to Article 2 of the respective partnership agreements for
any of the partnerships referred to in clause (i) above.

“BREP VIII” means (i) Blackstone Real Estate Partners VIII L.P., Blackstone Real
Estate Partners VIII.TE.1 L.P., Blackstone Real Estate Partners VIII.TE.2 L.P.
and Blackstone Real Estate Partners VIII.F L.P., each a Delaware limited
partnership, (ii) any other Alternative Vehicles, Parallel Funds or other
Supplemental Capital Vehicles (each as defined in the respective partnership
agreements for the partnerships referred to in clause (i) above), or (iii) any
other investment vehicle established pursuant to Article 2 of the respective
partnership agreements for any of the partnerships referred to in clause (i)
above.

“BREP Asia” is the collective reference to (i) Blackstone Real Estate Partners
Asia L.P., a Cayman Islands exempted limited partnership, and Blackstone Real
Estate Partners Asia.F L.P., a Delaware limited partnership, (ii) any other
Alternative Vehicles, Parallel Funds or other Supplemental Capital Vehicles
(each as defined in the partnership agreement for the partnership referred to in
clause (i) above), or (iii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

 

6



--------------------------------------------------------------------------------

“BREP Europe IV” is the collective reference to (i) Blackstone Real Estate
Partners Europe IV L.P. and Blackstone Real Estate Partners Europe IV.2 L.P.,
each a Cayman Islands exempted limited partnership, (ii), Blackstone Real Estate
Partners Europe IV.F L.P., a Delaware limited partnership, (iii) any other
Alternative Investment Vehicles, Parallel Funds or other Supplemental Capital
Vehicles (each as defined in the partnership agreements for the partnerships
referred to in clause (i) or (ii) above), or (iv) any other investment vehicle
established pursuant to Article 2 of the partnership agreements for the
partnerships referred to in clause (i) or (ii) above.

“BREP Europe V” is the collective reference to (i) Blackstone Real Estate
Partners Europe V L.P., a Cayman Islands exempted limited partnership, (ii) any
other Alternative Investment Vehicles, Parallel Funds or other Supplemental
Capital Vehicles (each as defined in the partnership agreements for the
partnerships referred to in clause (i) above), or (iii) any other investment
vehicle established pursuant to Article 2 of the partnership agreements for the
partnerships referred to in clause (i) above.

“BTO” means (i) the investment funds, vehicles and/or managed accounts managed
on a day-to-day basis primarily by personnel in the Blackstone Tactical
Opportunities Program (including, without limitation, Blackstone Tactical
Opportunities Fund L.P. and Blackstone Tactical Opportunities Fund II L.P., each
a Delaware limited partnership, and Blackstone Tactical Opportunities Fund II.F
L.P., a Cayman Islands exempted limited partnership), (ii) any alternative
investment vehicles relating to, or formed in connection with, any of the
partnerships referred to in clause (i) of this definition, (iii) any parallel
fund, managed account or other capital vehicle relating to, or formed in
connection with, any of the partnerships referred to in clause (i) of this
definition and (iv) any other limited partnership, limited liability company or
other entity (in each case, whether now or hereafter established) of which the
Blackstone Tactical Opportunities Program (including, without limitation,
Blackstone Tactical Opportunities Associates L.L.C., Blackstone Tactical
Opportunities Associates II L.L.C., BTOA L.L.C. and BTOA II L.L.C.) or its
personnel serves, directly or indirectly, as the general partner, manager or
managing member or in a similar capacity.

“BTORO” means (i) the investment funds, vehicles and/or managed accounts managed
on a day-to-day basis primarily by personnel in the Tac Opps Residential Program
(including, without limitation, Blackstone TORO Fund-A L.P., a Delaware limited
partnership, and TORO Holdings, L.P. a Delaware limited partnership), (ii) any
alternative investment vehicles relating to, or formed in connection with, any
of the partnerships referred to in clause (i) of this definition, (iii) any
parallel fund, managed account or other capital vehicle relating to, or formed
in connection with, any of the partnerships referred to in clause (i) of this
definition, and (iv) any other limited partnership, limited liability company or
other entity (in each case, whether now or hereafter established) of which the
Tac Opps Residential Program (including, without limitation, Blackstone TORO
Fund-A L.P. and TORO Holdings, L.P.) or its personnel serves, directly or
indirectly, as the general partner, manager or managing member or in a similar
capacity.

 

7



--------------------------------------------------------------------------------

“BUMO” means (i) the investment funds, vehicles and/or managed accounts managed
on a day-to-day basis primarily by personnel in the Blackstone UK Mortgage
Opportunities Program (including, without limitation, Blackstone UK Mortgage
Opportunities Fund L.P., a Cayman exempted limited partnership), (ii) any
alternative investment vehicles relating to, or formed in connection with, any
of the partnerships referred to in clause (i) of this definition, (iii) any
parallel fund, managed account or other capital vehicle relating to, or formed
in connection with, any of the partnerships referred to in clause (i) of this
definition, and (iv) any other exempted limited partnership, limited liability
company or other entity (in each case, whether now or hereafter established) of
which the Blackstone UK Mortgage Opportunities Program (including, without
limitation, Blackstone UK Mortgage Opportunities Fund L.P.) or its personnel
serves, directly or indirectly, as the general partner, manager or managing
member or in a similar capacity.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required by law to be closed in New York, New York.

“Capital Commitment BCEP Commitment” means the Capital Commitment (as defined in
the BCEP Partnership Agreement), if any, of the Company to BCEP that relates
solely to the Capital Commitment BCEP Interest, if any.

“Capital Commitment BCEP Interest” means the Interest (as defined in the BCEP
Partnership Agreement), if any, of the Company as a capital partner (and, if
applicable, a limited partner and/or a general partner) of BCEP.

“Capital Commitment BCEP Investment” means the Company’s interest in a specific
investment of BCEP held by the Company through the Capital Commitment BCEP
Interest.

“Capital Commitment Capital Account” means, with respect to each Capital
Commitment Investment for each Member, the account maintained for such Member to
which are credited such Member’s contributions to the Company with respect to
such Capital Commitment Investment and any net income allocated to such Member
pursuant to Section 7.3 with respect to such Capital Commitment Investment and
from which are debited any distributions with respect to such Capital Commitment
Investment to such Member and any net losses allocated to such Member with
respect to such Capital Commitment Investment pursuant to Section 7.3. In the
case of any such distribution in kind, the Capital Commitment Capital Accounts
for the related Capital Commitment Investment shall be adjusted as if the asset
distributed had been sold in a taxable transaction and the proceeds distributed
in cash, and any resulting gain or loss on such sale shall be allocated to the
Members participating in such Capital Commitment Investment pursuant to
Section 7.3.

“Capital Commitment Class A Interest” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Class B Interest” has the meaning set forth in
Section 7.4(f).

 

8



--------------------------------------------------------------------------------

“Capital Commitment Defaulting Party” has the meaning specified in
Section 7.4(g)(ii)(A).

“Capital Commitment Deficiency Contribution” has the meaning specified in
Section 7.4(g)(ii)(A).

“Capital Commitment Disposable Investment” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Distributions” means, with respect to each Capital
Commitment Investment, all amounts of distributions, received by the Company
with respect to such Capital Commitment Investment solely in respect of the
Capital Commitment BCEP Interest, if any, less any costs, fees and expenses of
the Company with respect thereto and less reasonable reserves for payment of
costs, fees and expenses of the Company that are anticipated with respect
thereto, in each case which the Managing Member may allocate to all or any
portion of such Capital Commitment Investment as it may determine in good faith
is appropriate.

“Capital Commitment Giveback Amount” has the meaning set forth in
Section 7.4(g)(i).

“Capital Commitment Interest” means the interest of a Member in a specific
Capital Commitment Investment as provided herein.

“Capital Commitment Investment” means any Capital Commitment BCEP Investment,
but shall exclude any GP-Related Investment.

“Capital Commitment Liquidating Share” with respect to each Capital Commitment
Investment means, in the case of dissolution of the Company, the related Capital
Commitment Capital Account of a Member (less amounts reserved in accordance with
Section 9.3) immediately prior to dissolution.

“Capital Commitment Member Interest” means a Member’s interest in the Company
with respect to the Capital Commitment BCEP Interest.

“Capital Commitment Net Income (Loss)” with respect to each Capital Commitment
Investment means all amounts of income received by the Company with respect to
such Capital Commitment Investment, including without limitation gain or loss in
respect of the disposition, in whole or in part, of such Capital Commitment
Investment, less any costs, fees and expenses of the Company allocated thereto
and less reasonable reserves for payment of costs, fees and expenses of the
Company anticipated to be allocated thereto; provided, that any income received
in respect of the Capital Commitment BCEP Interest that is unrelated to any
Capital Commitment Investment (as determined by the Managing Member in its sole
discretion) shall be allocated to the Members in accordance with their Capital
Commitment Profit Sharing Percentage.

 

9



--------------------------------------------------------------------------------

“Capital Commitment Profit Sharing Percentage” with respect to each Capital
Commitment Investment means the percentage interest of a Member in Capital
Commitment Net Income (Loss) from such Capital Commitment Investment set forth
in the books and records of the Company.

“Capital Commitment Recontribution Amount” has the meaning set forth in
Section 7.4(g)(i).

“Capital Commitment-Related Capital Contributions” has the meaning set forth in
Section 7.1(a)(ii).

“Capital Commitment-Related Commitment”, with respect to any Member, means such
Member’s commitment to the Company relating to such Member’s Capital Commitment
Member Interest, as set forth in the books and records of the Company,
including, without limitation, any such commitment that may be set forth in such
Member’s Commitment Agreement or SMD Agreement, if any.

“Capital Commitment Special Distribution” has the meaning set forth in
Section 7.7(a).

“Capital Commitment Value” has the meaning set forth in Section 7.5.

“Carried Interest” means (i) “Carried Interest Distributions,” as defined in the
BCEP Partnership Agreement, and (ii) any other carried interest distribution to
a Fund GP pursuant to any BCEP Agreement. In the case of each of (i) and
(ii) above, except as determined by the Managing Member, the amount shall not be
less any costs, fees and expenses of the Company with respect thereto and less
reasonable reserves for payment of costs, fees and expenses of the Company that
are anticipated with respect thereto (in each case which the Managing Member may
allocate among all or any portion of the GP-Related Investments as it determines
in good faith is appropriate).

“Carried Interest Give Back Percentage” means, for any Member or Withdrawn
Member, subject to Section 5.8(e), the percentage determined by dividing (A) the
aggregate amount of distributions received by such Member or Withdrawn Member
from the Company or any Other Fund GPs or their Affiliates in respect of Carried
Interest by (B) the aggregate amount of distributions made to all Members,
Withdrawn Members or any other person by the Company or any Other Fund GP or any
of their Affiliates (in any capacity) in respect of Carried Interest. For
purposes of determining any “Carried Interest Give Back Percentage” hereunder,
all Trust Amounts contributed to the Trust by the Company or any Other Fund GPs
on behalf of a Member or Withdrawn Member (but not the Trust Income thereon)
shall be deemed to have been initially distributed or paid to the Members and
Withdrawn Members as members, partners or other equity owners of the Company or
any of the Other Fund GPs or their Affiliates.

“Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Member in Carried Interest from such
GP-Related Investment set forth in the books and records of the Company.

 

10



--------------------------------------------------------------------------------

“Cause” means the occurrence or existence of any of the following with respect
to any Member, as determined fairly, reasonably, on an informed basis and in
good faith by the Managing Member: (i) (w) any breach by any Member of any
provision of any non-competition agreement, (x) any material breach of this
Agreement or any rules or regulations applicable to such Member that are
established by the Managing Member, (y) such Member’s deliberate failure to
perform his or her duties to the Company or any of its Affiliates, or (z) such
Member’s committing to or engaging in any conduct or behavior that is or may be
harmful to the Company or any of its Affiliates in a material way as determined
by the Managing Member; provided, that in the case of any of the foregoing
clauses (w), (x), (y) and (z), the Managing Member has given such Member written
notice (a “Notice of Breach”) within fifteen days after the Managing Member
becomes aware of such action and such Member fails to cure such breach, failure
to perform or conduct or behavior within fifteen days after receipt of such
Notice of Breach from the Managing Member (or such longer period, not to exceed
an additional fifteen days, as shall be reasonably required for such cure,
provided that such Member is diligently pursuing such cure); (ii) any act of
fraud, misappropriation, dishonesty, embezzlement or similar conduct against the
Company or any of its Affiliates; (iii) conviction (on the basis of a trial or
by an accepted plea of guilty or nolo contendere) of a felony or crime
(including any misdemeanor charge involving moral turpitude, false statements or
misleading omissions, forgery, wrongful taking, embezzlement, extortion or
bribery), or a determination by a court of competent jurisdiction, by a
regulatory body or by a self-regulatory body having authority with respect to
securities laws, rules or regulations of the applicable securities industry,
that such Member individually has violated any applicable securities laws or any
rules or regulations thereunder, or any rules of any such self-regulatory body
(including, without limitation, any licensing requirement), if such conviction
or determination has a material adverse effect on (A) such Member’s ability to
function as a Member of the Company, taking into account the services required
of such Member and the nature of the business of the Company and its Affiliates
or (B) the business of the Company and its Affiliates or (iv) becoming subject
to an event described in Rule 506(d)(1)(i)-(viii) of Regulation D under the
Securities Act.

“CC Carried Interest” means, with respect to any Member, the aggregate amount of
distributions or payments received by such Member (in any capacity) from
Affiliates of the Company in respect of or relating to “carried interest”,
including the amount of any bonuses received by a Member as an employee of an
Affiliate of the Company that relate to the amount of “carried interest”
received by an Affiliate of the Company. “CC Carried Interest” includes any
amount initially received by an Affiliate of the Company from any fund
(including BCEP, any similar funds formed after the date hereof, and any other
private equity merchant banking, real estate or mezzanine funds, whether or not
in existence as of the date hereof) to which such Affiliate serves as general
partner (or other similar capacity) that exceeds such Affiliate’s pro rata share
of distributions from such fund based upon capital contributions thereto (or the
capital contributions to make the investment of such fund giving rise to such
“carried interest”).

“Clawback Adjustment Amount” has the meaning set forth in Section 5.8(e)(ii)(C).

 

11



--------------------------------------------------------------------------------

“Clawback Amount” means the “Clawback Amount,” as defined in Article One of the
BCEP Partnership Agreement, and any other clawback amount payable to the limited
partners of BCEP or to BCEP pursuant to any BCEP Agreement, as applicable.

“Clawback Provisions” means paragraph 9.2.8 of the BCEP Partnership Agreement
and any other similar provisions in any other BCEP Agreement existing heretofore
or hereafter entered into.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute. Any reference herein to a particular provision of the
Code means, where appropriate, the corresponding provision in any successor
statute.

“Commitment Agreement” means the agreements between the Company or an Affiliate
thereof and Members, pursuant to which each Member undertakes certain
obligations, including the obligation to make capital contributions pursuant to
Section 4.1 and/or Section 7.1. Each Commitment Agreement is hereby incorporated
by reference as between the Company and the relevant Member.

“Company” means Blackstone CEMA L.L.C., a Delaware limited liability company.

“Company Affiliate” has the meaning set forth in Section 3.4(c).

“Company Affiliate Governing Agreement” has the meaning set forth in
Section 3.4(c).

“Contingent” means subject to repurchase rights and/or other requirements.

The term “control” when used with reference to any person means the power to
direct the management and policies of such person, directly or indirectly, by or
through stock or other equity ownership, agency or otherwise, or pursuant to or
in connection with an agreement, arrangement or understanding (written or oral)
with one or more other persons by or through stock or other equity ownership,
agency or otherwise; and the terms “controlling” and “controlled” shall have
meanings correlative to the foregoing.

“Controlled Entity” when used with reference to another person means any person
controlled by such other person.

“Covered Person” has the meaning set forth in Section 3.6(a).

“Deceased Member” means any Member or Withdrawn Member who has died or who
suffers from Incompetence. For purposes hereof, references to a Deceased Member
shall refer collectively to the Deceased Member and the estate and heirs or
legal representative of such Deceased Member, as the case may be, that have
received such Deceased Member’s interest in the Company.

“Default Interest Rate” means the lower of (i) the sum of (a) the Prime Rate and
(b) 5%, or (ii) the highest rate of interest permitted under applicable law.

 

12



--------------------------------------------------------------------------------

“Estate Planning Vehicle” has the meaning set forth in Section 6.3(a).

“Excess Holdback” has the meaning set forth in Section 4.1(d)(v)(A).

“Excess Holdback Percentage” has the meaning set forth in Section 4.1(d)(v)(A).

“Excess Tax-Related Amount” has the meaning set forth in Section 5.8(e).

“Existing Member” means any Member who is neither a Retaining Withdrawn Member
nor a Deceased Member.

“Final Event” means the death, Total Disability, Incompetence, Bankruptcy,
liquidation, dissolution or Withdrawal from the Company of any person who is a
Member.

“Firm Advances” has the meaning set forth in Section 7.1(b).

“Firm Collateral” means a Member’s or Withdrawn Member’s interest in one or more
partnerships or limited liability companies, in either case affiliated with the
Company, and certain other assets of such Member or Withdrawn Member, in each
case that has been pledged or made available to the Trustee(s) to satisfy all or
any portion of the Excess Holdback of such Member or Withdrawn Member as more
fully described in the books and records of the Company; provided, that for all
purposes hereof (and any other agreement (e.g., the Trust Agreement) that
incorporates the meaning of the term “Firm Collateral” by reference), references
to “Firm Collateral” shall include “Special Firm Collateral”, excluding
references to “Firm Collateral” in Section 4.1(d)(v) and Section 4.1(d)(viii).

“Firm Collateral Realization” has the meaning set forth in Section 4.1(d)(v)(B).

“Fiscal Year” means a calendar year, or any other period chosen by the Managing
Member.

“Fund GP” means the Company (only with respect to the Company’s GP-Related BCEMA
Interest) and the Other Fund GPs.

“GAAP” means U.S. generally accepted accounting principles.

“Giveback Amount” means the aggregate of the “Investment-Related Giveback
Amount” and “Other Giveback Amount,” as such terms are defined in the BCEP
Partnership Agreement.

“Giveback Provisions” means paragraph 3.4.3 of the BCEP Partnership Agreement
and any other similar provisions in any other BCEP Agreement existing heretofore
or hereafter entered into.

“Governmental Entity” has the meaning set forth in Section 10.7(b).

 

13



--------------------------------------------------------------------------------

“GP-Related BCEP Interest” means the interest held by the Company in BCEP in the
Company’s capacity as indirect general partner of BCEP, excluding any Capital
Commitment BCEP Interest.

“GP-Related BCEMA Interest” means the interest of the Company as the sole member
of BCEMA.

“GP-Related BCEP Investment” means the Company’s indirect interest in BCEMA’s
indirect interest in an Investment (for purposes of this definition, as defined
in the BCEP Partnership Agreement) in BCEMA’s capacity as the general partner of
BCEP, but does not include any Capital Commitment Investment.

“GP-Related Capital Account” has the meaning set forth in Section 5.2(a).

“GP-Related Capital Contributions” has the meaning set forth in Section 4.1(a).

“GP-Related Class A Interest” has the meaning set forth in Section 5.8(a)(ii).

“GP-Related Class B Interest” has the meaning set forth in Section 5.8(a)(ii).

“GP-Related Commitment”, with respect to any Member, means such Member’s
commitment to the Company relating to such Member’s GP-Related Member Interest,
as set forth in the books and records of the Company, including, without
limitation, any such commitment that may be set forth in such Member’s
Commitment Agreement or SMD Agreement, if any.

“GP-Related Defaulting Party” has the meaning set forth in
Section 5.8(d)(ii)(A).

“GP-Related Deficiency Contribution” has the meaning set forth in
Section 5.8(d)(ii)(A).

“GP-Related Disposable Investment” has the meaning set forth in
Section 5.8(a)(ii).

“GP-Related Giveback Amount” has the meaning set forth in Section 5.8(d)(i)(A).

“GP-Related Investment” means any investment (direct or indirect) of the Company
in respect of the Company’s GP-Related BCEMA Interest (including, without
limitation, any GP-Related BCEP Investment, but excluding any Capital Commitment
Investment).

“GP-Related Member Interest” of a Member means all interests of such Member in
the Company (other than such Member’s Capital Commitment Member Interest),
including, without limitation, such Member’s interest in the Company with
respect to the Company’s GP-Related BCEMA Interest and with respect to all
GP-Related Investments.

“GP-Related Net Income (Loss)” has the meaning set forth in Section 5.1(b).

 

14



--------------------------------------------------------------------------------

“GP-Related Profit Sharing Percentage” means the “Carried Interest Sharing
Percentage” and “Non-Carried Interest Sharing Percentage” of each Member;
provided, that any references in this Agreement to GP-Related Profit Sharing
Percentages made (i) in connection with voting or voting rights or
(ii) GP-Related Capital Contributions with respect to GP-Related Investments
(including Section 5.3(b)) means the “Non-Carried Interest Sharing Percentage”
of each Member; provided further, that the term “GP-Related Profit Sharing
Percentage” shall not include any Capital Commitment Profit Sharing Percentage.

“GP-Related Recontribution Amount” has the meaning set forth in
Section 5.8(d)(i)(A).

“GP-Related Required Amounts” has the meaning set forth in Section 4.1(a).

“GP-Related Unallocated Percentage” has the meaning set forth in Section 5.3(b).

“GP-Related Unrealized Net Income (Loss)” attributable to any GP-Related BCEP
Investment as of any date means the GP-Related Net Income (Loss) that would be
realized by the Company with respect to such GP-Related BCEP Investment if
BCEP’s entire portfolio of investments were sold on such date for cash in an
amount equal to their aggregate value on such date (determined in accordance
with Section 5.1(e)) and all distributions payable by BCEP to the Company
(indirectly through the general partner of BCEP) pursuant to any BCEP Agreement
with respect to such GP-Related BCEP Investment were made on such date.
“GP-Related Unrealized Net Income (Loss)” attributable to any other GP-Related
Investment (other than any Capital Commitment Investment) as of any date means
the GP-Related Net Income (Loss) that would be realized by the Company with
respect to such GP-Related Investment if such GP-Related Investment were sold on
such date for cash in an amount equal to its value on such date (determined in
accordance with Section 5.1(h)).

“GSO Fund” means (i) any of GSO Capital Opportunities Fund LP, GSO Capital
Opportunities Overseas Fund L.P., GSO Capital Opportunities Overseas Master Fund
L.P., GSO Liquidity Partners LP, GSO Liquidity Overseas Partners LP, Blackstone
/ GSO Capital Solutions Fund LP, Blackstone / GSO Capital Solutions Overseas
Fund L.P., Blackstone / GSO Capital Solutions Overseas Master Fund L.P., GSO
Capital Solutions Fund II LP, GSO Capital Solutions Overseas Feeder Fund II LP,
GSO European Senior Debt Fund LP, GSO European Senior Debt Feeder Fund LP, GSO
Targeted Opportunity Partners LP, GSO Targeted Opportunity Overseas Partners
L.P., GSO Targeted Opportunity Overseas Intermediate Partners L.P., GSO Targeted
Opportunity Master Partners L.P., GSO SJ Partners LP, GSO Capital Opportunities
Fund II LP, GSO Capital Opportunities Cayman Overseas Fund II LP, GSO NMERB LP,
GSO Energy Partners-A LP, GSO Palmetto Opportunistic Investment Partners LP, GSO
Foreland Co-Invest Holdings LP, GSO Bakken Holdings I LP or GSO Churchill
Partners LP, or (ii) any alternative vehicle or parallel fund relating to any of
the partnerships referred to in clause (i) above.

 

15



--------------------------------------------------------------------------------

“Holdback” has the meaning set forth in Section 4.1(d)(i).

“Holdback Percentage” has the meaning set forth in Section 4.1(d)(i).

“Holdback Vote” has the meaning set forth in Section 4.1(d)(iv)(A).

“Holdings” has the meaning set forth in the preamble.

“Incompetence” means, with respect to any Member, the determination by the
Managing Member in its sole discretion, after consultation with a qualified
medical doctor, that such Member is incompetent to manage his or her person or
his or her property.

“Initial Holdback Percentages” has the meaning set forth in Section 4.1(d)(i).

“Interest” means a Member’s interest in the Company, including any interest that
is held by a Retaining Withdrawn Member, and including any Member’s GP-Related
Member Interest and Capital Commitment Member Interest.

“Investment” means any investment (direct or indirect) of the Company designated
by the Managing Member from time to time as an investment in which the Members’
respective interests shall be established and accounted for on a basis separate
from the Company’s other businesses, activities and investments, including
(a) GP-Related Investments, and (b) Capital Commitment Investments.

“Investor Note” means a promissory note of a Member evidencing indebtedness
incurred by such Member to purchase a Capital Commitment Interest, the terms of
which were or are approved by the Managing Member and which is secured by such
Capital Commitment Interest, all other Capital Commitment Interests of such
Member and all other interests of such Member in Blackstone Collateral Entities;
provided, that such promissory note may also evidence indebtedness relating to
other interests of such Member in Blackstone Collateral Entities, and such
indebtedness shall be prepayable with Capital Commitment Net Income (whether or
not such indebtedness relates to Capital Commitment Investments) as set forth in
this Agreement, the Investor Note, the other BCE Agreements and any
documentation relating to Other Sources; provided further, that references to
“Investor Notes” herein refer to multiple loans made pursuant to such note,
whether made with respect to Capital Commitment Investments or other BCE
Investments, and references to an “Investor Note” refer to one such loan as the
context requires. In no way shall any indebtedness incurred to acquire Capital
Commitment Interests or other interests in Blackstone Collateral Entities be
considered part of the Investor Notes for purposes hereof if the Lender or
Guarantor is not the lender or guarantor with respect thereto.

“Investor Regular Member” means any Regular Member so designated at the time of
its admission as a member of the Company.

“Issuer” means the issuer of any Security comprising part of an Investment.

 

16



--------------------------------------------------------------------------------

“L/C” has the meaning set forth in Section 4.1(d)(vi).

“L/C Member” has the meaning set forth in Section 4.1(d)(vi).

“Lender or Guarantor” means Blackstone Holdings I L.P., in its capacity as
lender or guarantor under the Investor Notes, or any other Affiliate of the
Company that makes or guarantees loans to enable a Member to acquire Capital
Commitment Interests or other interests in Blackstone Collateral Entities.

“Liquidator” has the meaning set forth in Section 9.1(b).

“LLC Act” means the Delaware Limited Liability Company Act, 6 Del. C. §§ 18-101,
et seq., as it may be amended from time to time, and any successor to such
statute.

“Loss Amount” has the meaning set forth in Section 5.8(e)(i)(A).

“Loss Investment” has the meaning set forth in Section 5.8(e).

“Majority in Interest of the Members” on any date (a “vote date”) means one or
more persons who are Members (including the Managing Member and the Regular
Members but excluding Nonvoting Special Members) on the vote date and who, as of
the last day of the most recent accounting period ending on or prior to the vote
date (or as of such later date on or prior to the vote date selected by the
Managing Member as of which the Members’ capital account balances can be
determined), have aggregate capital account balances representing at least a
majority in amount of the total capital account balances of all the persons who
are Members (including the Managing Member and the Regular Members but excluding
Nonvoting Special Members) on the vote date.

“Managing Member” means Blackstone Holdings III L.P. and any person admitted to
the Company as an additional or substitute managing member of the Company in
accordance with the provisions of this Agreement (until such time as such person
ceases to be a managing member of the Company as provided herein or in the LLC
Act).

“Member” means any person who is a member of the Company, whether a Managing
Member or a Regular Member in whatsoever Member Category.

“Member Category” means the Existing Members, Retaining Withdrawn Members or
Deceased Members, each referred to as a group for purposes hereof.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Net Carried Interest Distribution” has the meaning set forth in
Section 5.8(e)(i)(C).

“Net Carried Interest Distribution Recontribution Amount” has the meaning set
forth in Section 5.8(e)(i)(C).

 

17



--------------------------------------------------------------------------------

“Net GP-Related Recontribution Amount” has the meaning set forth in
Section 5.8(d)(i)(A).

“Non-Carried Interest” means, with respect to each GP-Related Investment
(including any GP-Related BCEP Investment), all amounts of distributions, other
than Carried Interest (and other than Capital Commitment Distributions) received
by the Company with respect to such GP-Related Investment (including any
GP-Related BCEP Investment), less any costs, fees and expenses of the Company
with respect thereto and less reasonable reserves for payment of costs, fees and
expenses of the Company that are anticipated with respect thereto, in each case
which the Managing Member may allocate to all or any portion of the GP-Related
Investments (including any GP-Related BCEP Investment) as it may determine in
good faith is appropriate.

“Non-Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment (including any GP-Related BCEP Investment), the percentage interest
of a Member in Non-Carried Interest from such GP-Related Investment (including
any GP-Related BCEP Investment) set forth in the books and records of the
Company.

“Non-Contingent” means generally not subject to repurchase rights or other
requirements.

“Nonvoting Special Member” has the meaning set forth in Section 6.1(a).

“Original Agreement” has the meaning set forth in the recitals.

“Other Blackstone Collateral Entity” means any Blackstone Entity (other than any
limited partnership, limited liability company or other entity named or referred
to in the definition of any of “BFIP,” “BFREP,” “BFGSO” or “BFCOMP”) in which
any limited partner interest, limited liability company interest, unit or other
interest is pledged to secure any Investor Note.

“Other Fund GPs” means BCEMA and any other entity (other than the Company)
through which any Member, Withdrawn Member or any other person directly receives
any amounts of Carried Interest, and any successor thereto; provided, that this
includes any other entity which has in its organizational documents a provision
which indicates that it is a “Fund GP” or an “Other Fund GP”; provided further,
that notwithstanding any of the foregoing, neither Holdings nor any Estate
Planning Vehicle established for the benefit of family members of any Member or
of any member or partner of any Other Fund GP shall be considered an “Other Fund
GP” for purposes hereof.

“Other Sources” means (i) distributions or payments of CC Carried Interest
(which shall include amounts of CC Carried Interest which are not distributed or
paid to a Member but are instead contributed to a trust (or similar arrangement)
to satisfy any “holdback” obligation with respect thereto), and
(ii) distributions from Blackstone Collateral Entities (other than the Company)
to such Member.

“Parallel Fund” means any additional collective investment vehicle (or other
similar arrangement) formed pursuant to paragraph 2.8 of the BCEP Partnership
Agreement.

 

18



--------------------------------------------------------------------------------

“Pledgable Blackstone Interests” has the meaning set forth in
Section 4.1(d)(v)(A).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate.

“Qualifying Fund” means any fund designated by the Managing Member as a
“Qualifying Fund.”

“Regular Member” means any person who is shown on the books and records of the
Company as a Regular Member of the Company, including any Special Member and any
Nonvoting Special Member.

“Repurchase Period” has the meaning set forth in Section 5.8(c).

“Required Rating” has the meaning set forth in Section 4.1(d)(vi).

“Retained Portion” has the meaning set forth in Section 7.6(a).

“Retaining Withdrawn Member” means a Withdrawn Member who has retained a
GP-Related Member Interest, pursuant to Section 6.5(f) or otherwise. A Retaining
Withdrawn Member shall be considered a Nonvoting Special Member for all purposes
hereof.

“Securities” means any debt or equity securities of an Issuer and its
subsidiaries and other Controlled Entities constituting part of an Investment,
including without limitation common and preferred stock, interests in limited
partnerships and interests in limited liability companies (including warrants,
rights, put and call options and other options relating thereto or any
combination thereof), notes, bonds, debentures, trust receipts and other
obligations, instruments or evidences of indebtedness, choses in action, other
property or interests commonly regarded as securities, interests in real
property, whether improved or unimproved, interests in oil and gas properties
and mineral properties, short-term investments commonly regarded as money-market
investments, bank deposits and interests in personal property of all kinds,
whether tangible or intangible.

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, or any successor statute.

“Settlement Date” has the meaning set forth in Section 6.5(a).

“SMD Agreements” means the agreements between the Company and/or one or more of
its Affiliates and certain of the Members, pursuant to which each such Member
undertakes certain obligations with respect to the Company and/or its
Affiliates. The SMD Agreements are hereby incorporated by reference as between
the Company and the relevant Member.

 

19



--------------------------------------------------------------------------------

“Special Firm Collateral” means interests in a Qualifying Fund or other assets
that have been pledged to the Trustee(s) to satisfy all or any portion of a
Member’s or Withdrawn Member’s Holdback obligation (excluding any Excess
Holdback) as more fully described in the books and records of the Company.

“Special Firm Collateral Realization” has the meaning set forth in
Section 4.1(d)(viii)(B).

“Special Member” means any of the persons shown in the books and records of the
Company as a Special Member and any person admitted to the Company as an
additional Special Member in accordance with the provisions of this Agreement.

“S&P” means Standard & Poor’s Ratings Group, and any successor thereto.

“Subject Investment” has the meaning set forth in Section 5.8(e)(i).

“Subject Member” has the meaning set forth in Section 4.1(d)(iv)(A).

“Successor in Interest” means any (i) shareholder of; (ii) trustee, custodian,
receiver or other person acting in any Bankruptcy or reorganization proceeding
with respect to; (iii) assignee for the benefit of the creditors of;
(iv) officer, director or partner of; (v) trustee or receiver, or former
officer, director or partner, or other fiduciary acting for or with respect to
the dissolution, liquidation or termination of; or (vi) other executor,
administrator, committee, legal representative or other successor or assign of,
any Member, whether by operation of law or otherwise.

“Tax Advances” has the meaning set forth in Section 6.7(d).

“Tax Matters Partner” has the meaning set forth in Section 6.7(b).

“TM” has the meaning set forth in Section 10.2.

“Total Disability” means the inability of a Regular Member substantially to
perform the services required of such Regular Member (in its capacity as such or
in any other capacity with respect to any Affiliate of the Company) for a period
of six consecutive months by reason of physical or mental illness or incapacity
and whether arising out of sickness, accident or otherwise.

“Transfer” has the meaning set forth in Section 8.2.

“Trust Account” has the meaning set forth in the Trust Agreement.

“Trust Agreement” means the Trust Agreement dated as of the date set forth
therein, as amended, supplemented, restated or otherwise modified from time to
time, among the Members, the Trustee(s) and certain other persons that may
receive distributions in respect of or relating to Carried Interest from time to
time.

“Trust Amount” has the meaning set forth in the Trust Agreement.

 

20



--------------------------------------------------------------------------------

“Trust Income” has the meaning set forth in the Trust Agreement.

“Trustee(s)” has the meaning set forth in the Trust Agreement.

“Unadjusted Carried Interest Distributions” has the meaning set forth in
Section 5.8(e)(i)(B).

“Unallocated Capital Commitment Interests” has the meaning set forth in
Section 8.1(f).

“U.S.” means the United States of America.

“Withdraw” or “Withdrawal” with respect to a Member means a Member ceasing to be
a member of the Company (except as a Retaining Withdrawn Member) for any reason
(including death, disability, removal, resignation or retirement, whether such
is voluntary or involuntary), unless the context shall limit the type of
withdrawal to a specific reason, and “Withdrawn” with respect to a Member means,
as aforesaid, a Member who has ceased to be a member of the Company.

“Withdrawal Date” means the date of the Withdrawal from the Company of a
Withdrawn Member.

“Withdrawn Member” means a Regular Member whose GP-Related Member Interest or
Capital Commitment Member Interest in the Company has been terminated for any
reason, including the occurrence of an event specified in Section 6.2, and shall
include, unless the context requires otherwise, the estate or legal
representatives of any such Member.

“W-8BEN” has the meaning set forth in Section 3.8.

“W-8BEN-E” has the meaning set forth in Section 3.8.

“W-8IMY” has the meaning set forth in Section 3.8.

“W-9” has the meaning set forth in Section 3.8.

Section 1.2. Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The term “person” includes individuals, partnerships (including
limited liability partnerships), companies (including limited liability
companies), joint ventures, corporations, trusts, governments (or agencies or
political subdivisions thereof) and other associations and entities. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.

 

21



--------------------------------------------------------------------------------

ARTICLE II

GENERAL PROVISIONS

Section 2.1. Managing Member and Regular Members. The Members may be Managing
Members or Regular Members. The Managing Member as of the date hereof is
Blackstone Holdings III L.P. The Regular Members shall be as shown on the books
and records of the Company. The books and records of the Company contain the
GP-Related Profit Sharing Percentage and GP-Related Commitment of each Member
(including, without limitation, the Managing Member) with respect to the
GP-Related Investments of the Company as of the date hereof. The books and
records of the Company contain the Capital Commitment Profit Sharing Percentage
and Capital Commitment-Related Commitment of each Member (including, without
limitation, the Managing Member) with respect to the Capital Commitment
Investments of the Company as of the date hereof. The books and records of the
Company shall be amended by the Managing Member from time to time to reflect
additional GP-Related Investments, additional Capital Commitment Investments,
dispositions by the Company of GP-Related Investments, dispositions by the
Company of Capital Commitment Investments, the GP-Related Profit Sharing
Percentages of the Members (including, without limitation, the Managing Member)
as modified from time to time, the Capital Commitment Profit Sharing Percentages
of the Members (including, without limitation, the Managing Member) as modified
from time to time, the admission of additional Members, the Withdrawal of
Members, and the transfer or assignment of interests in the Company pursuant to
the terms of this Agreement. At the time of admission of each additional Member,
the Managing Member shall determine in its sole discretion the GP-Related
Investments and Capital Commitment Investments in which such Member shall
participate and such Member’s GP-Related Commitment, Capital Commitment-Related
Commitment, GP-Related Profit Sharing Percentage with respect to each such
GP-Related Investment and Capital Commitment Profit Sharing Percentage with
respect to each such Capital Commitment Investment. Each Member may have a
GP-Related Member Interest and/or a Capital Commitment Member Interest.

Section 2.2. Formation; Name; Foreign Jurisdictions. The Company is hereby
continued as a limited liability company pursuant to the LLC Act and shall
conduct its activities on and after the date hereof under the name of Blackstone
CEMA L.L.C. The certificate of formation of the Company may be amended and/or
restated from time to time by the Managing Member, as an “authorized person”
(within the meaning of the LLC Act). The Managing Member is further authorized
to execute and deliver and file any other certificates (and any amendments
and/or restatements thereof) necessary for the Company to qualify to do business
in a jurisdiction in which the Company may wish to conduct business.

Section 2.3. Term. The term of the Company shall continue until December 31,
2066, unless earlier dissolved and terminated in accordance with this Agreement
and the LLC Act.

Section 2.4. Purposes; Powers. (a) The purposes of the Company shall be,
directly or indirectly through subsidiaries or Affiliates:

 

22



--------------------------------------------------------------------------------

(i) (A) to serve as the sole member of BCEMA and perform the functions of a
member of BCEMA specified in the BCEMA Agreement and to invest in GP Related
Investments, and (B) to serve as, and hold the Capital Commitment BCEP Interest
as, a capital partner (and, if applicable, a limited partner and/or a general
partner) of BCEP (including any Alternative Investment Vehicle, Parallel Fund or
other partnership included in the definition of “BCEP”) and perform the
functions of a capital partner (and, if applicable, a limited partner and/or a
general partner) of BCEP (including any Alternative Investment Vehicle, Parallel
Fund or other partnership included in the definition of “BCEP”) specified in the
BCEP Agreements;

(ii) to make the Blackstone Capital Commitment or a portion thereof, either
directly or indirectly through BCEMA or another entity; to serve as a general or
limited partner, member, shareholder or other equity interest owner of any Other
Fund GP and perform the functions of a general or limited partner, member,
shareholder or other equity interest owner specified in any such Fund GP’s
respective partnership agreement, limited liability company agreement, charter
or other governing documents as amended, supplemented, restated or otherwise
modified from time to time;

(iii) (A) to serve as a general or limited partner of any other partnership and
perform the functions of a general or limited partner specified in any such
partnership’s respective partnership agreement, as amended, supplemented,
restated or otherwise modified from time to time, and (B) to serve as a member,
shareholder or other equity interest owner of limited liability companies, other
companies, corporations or other entities and perform the functions of a member,
shareholder or other equity interest owner specified in the respective limited
liability company agreement, charter or other governing documents, as amended,
supplemented, restated or otherwise modified from time to time, of any such
limited liability company, company, corporation or other entity;

(iv) to invest in Capital Commitment Investments and/or GP-Related Investments
and acquire and invest in Securities or other property (directly or indirectly
through BCEMA and BCEP (including any Alternative Investment Vehicle and any
Parallel Fund)), including, without limitation, in connection with any action
referred to in any of clauses (i) through (iii) above;

(v) to carry on such other businesses, perform such other services and make such
other investments as are deemed desirable by the Managing Member and as are
permitted under the LLC Act, the BCEMA Agreement, the BCEP Agreements, and any
applicable partnership agreement, limited liability company agreement, charter
or other governing document referred to in clause (ii) or (iii) above, in each
case as the same may be amended, supplemented, restated or otherwise modified
from time to time;

(vi) any other lawful purpose; and

(vii) to do all things necessary, desirable, convenient or incidental thereto.

 

23



--------------------------------------------------------------------------------

(b) In furtherance of its purposes, the Company shall have all powers necessary,
suitable or convenient for the accomplishment of its purposes, alone or with
others, as principal or agent, including the following:

(i) to be and become a general partner or limited partner of partnerships, a
member of limited liability companies, a holder of common and preferred stock of
corporations and/or an investor in the foregoing entities or other entities, in
connection with the making of Investments or the acquisition, holding or
disposition of Securities or other property or as otherwise deemed appropriate
by the Managing Member in the conduct of the Company’s business, and to take any
action in connection therewith;

(ii) to acquire and invest in general partner or limited partner interests, in
limited liability company interests, in common and preferred stock of
corporations and/or in other interests in or obligations of the foregoing
entities or other entities and in Investments and Securities or other property
or direct or indirect interests therein, whether such Investments and Securities
or other property are readily marketable or not, and to receive, hold, sell,
dispose of or otherwise transfer any such partner interests, limited liability
company interests, stock, interests, obligations, Investments or Securities or
other property and any dividends and distributions thereon and to purchase and
sell, on margin, and be long or short, futures contracts and to purchase and
sell, and be long or short, options on futures contracts;

(iii) to buy, sell and otherwise acquire investments, whether such investments
are readily marketable or not;

(iv) to invest and reinvest the cash assets of the Company in money-market or
other short-term investments;

(v) to hold, receive, mortgage, pledge, lease, transfer, exchange or otherwise
dispose of, grant options with respect to, and otherwise deal in and exercise
all rights, powers, privileges and other incidents of ownership or possession
with respect to, all property held or owned by the Company;

(vi) to borrow or raise money from time to time and to issue promissory notes,
drafts, bills of exchange, warrants, bonds, debentures and other negotiable and
non-negotiable instruments and evidences of indebtedness, to secure payment of
the principal of any such indebtedness and the interest thereon by mortgage,
pledge, conveyance or assignment in trust of, or the granting of a security
interest in, the whole or any part of the property of the Company, whether at
the time owned or thereafter acquired, to guarantee the obligations of others
and to buy, sell, pledge or otherwise dispose of any such instrument or evidence
of indebtedness;

(vii) to lend any of its property or funds, either with or without security, at
any legal rate of interest or without interest;

(viii) to have and maintain one or more offices within or without the State of
Delaware, and in connection therewith, to rent or acquire office space, engage
personnel and compensate them and do such other acts and things as may be
advisable or necessary in connection with the maintenance of such office or
offices;

 

24



--------------------------------------------------------------------------------

(ix) to open, maintain and close accounts, including margin accounts, with
brokers;

(x) to open, maintain and close bank accounts and draw checks and other orders
for the payment of moneys;

(xi) to engage accountants, auditors, custodians, investment advisers, attorneys
and any and all other agents and assistants, both professional and
nonprofessional, and to compensate any of them as may be necessary or advisable;

(xii) to form or cause to be formed and to own the stock of one or more
corporations, whether foreign or domestic, to form or cause to be formed and to
participate in partnerships and joint ventures, whether foreign or domestic, and
to form or cause to be formed and be a member or manager or both of one or more
limited liability companies;

(xiii) to enter into, make and perform all contracts, agreements and other
undertakings as may be necessary, convenient or advisable or incident to
carrying out its purposes;

(xiv) to sue and be sued, to prosecute, settle or compromise all claims against
third parties, to compromise, settle or accept judgment to claims against the
Company, and to execute all documents and make all representations, admissions
and waivers in connection therewith;

(xv) to distribute, subject to the terms of this Agreement, at any time and from
time to time to the Members cash or investments or other property of the
Company, or any combination thereof; and

(xvi) to take such other actions necessary, desirable, convenient or incidental
thereto and to engage in such other businesses as may be permitted under
Delaware and other applicable law.

Section 2.5. Place of Business. The Company shall maintain a registered office
at c/o Intertrust Corporate Services Delaware Ltd., 200 Bellevue Parkway, Suite
210, Bellevue Park Corporate Center, Wilmington, Delaware 19809. The Company
shall maintain an office and principal place of business at such place or places
as the Managing Member specifies from time to time and as set forth in the books
and records of the Company. The name and address of the Company’s registered
agent is Intertrust Corporate Services Delaware Ltd., 200 Bellevue Parkway,
Suite 210, Bellevue Park Corporate Center, Wilmington, Delaware 19809. The
Managing Member may from time to time change the registered agent or office by
an amendment to the certificate of formation of the Company.

 

25



--------------------------------------------------------------------------------

ARTICLE III

MANAGEMENT

Section 3.1. Managing Members. The Managing Member shall be the managing member
of the Company. The Managing Member may not be removed without its consent. In
the event that one or more other Managing Members is admitted to the Company as
such, all references herein to the “Managing Member” in the singular form shall
be deemed to also refer to such other Managing Members as may be appropriate.
The relative rights and responsibilities of such Managing Members will be as
agreed upon from time to time between them. Upon the Withdrawal from the Company
or voluntary resignation of the last remaining Managing Member, all of the
powers formerly vested therein pursuant to this Agreement and the LLC Act shall
be exercised by a Majority in Interest of the Members.

Section 3.2. Limitations on Regular Members. Except as may be expressly required
or permitted by the LLC Act, Regular Members as such shall have no right to, and
shall not, take part in the management, conduct or control of the Company’s
business or act for or bind the Company, and shall have only the rights and
powers granted to Regular Members herein or in the LLC Act.

Section 3.3. Member Voting.

(a) To the extent a Member is entitled to vote with respect to any matter
relating to the Company, such Member shall not be obligated to abstain from
voting on any matter (or vote in any particular manner) because of any interest
(or conflict of interest) of such Member (or any Affiliate thereof) in such
matter.

(b) Meetings of the Members may be called only by the Managing Member.

(c) Notwithstanding any other provision of this Agreement, any Regular Member or
Withdrawn Member that fails to respond to a notice provided by the Managing
Member requesting the consent, approval or vote (including, without limitation,
with respect to any amendments pursuant to Section 10.14) of such Regular Member
or Withdrawn Member within fourteen (14) days after such notice is sent to such
Regular Member or Withdrawn Member shall be deemed to have given its affirmative
consent or approval thereto.

Section 3.4. Management. (a) The management, control and operation of the
Company and the formulation and execution of business and investment policy
shall be vested in the Managing Member, and the Managing Member shall have full
control over the business and affairs of the Company. The Managing Member shall,
in the Managing Member’s discretion, exercise all powers necessary and
convenient for the purposes of the Company, including those enumerated in
Section 2.4, on behalf and in the name of the Company. All decisions and
determinations (howsoever described herein) to be made by the Managing Member
pursuant to this Agreement shall be made in the Managing Member’s discretion,
subject only to the express terms and conditions of this Agreement.

 

26



--------------------------------------------------------------------------------

(b) All outside business or investment activities of the Members (including
outside directorships or trusteeships) shall be subject to such rules and
regulations as are established by the Managing Member from time to time.

(c) Notwithstanding any provision in this Agreement to the contrary, the Company
is hereby authorized, without the need for any further act, vote or consent of
any person (directly or indirectly) through one or more other entities, in the
name and on behalf of the Company, on its own behalf or in its capacity as the
sole member of BCEMA on BCEMA’s own behalf or in BCEMA’s capacity as a general
partner, capital partner and/or limited partner of BCEP, or in the Company’s
capacity as a general partner or limited partner, member or other equity owner
of any Company Affiliate (as hereinafter defined), (i) to execute and deliver,
and to perform the Company’s obligations under, the BCEP Agreements, including,
without limitation, serving as an indirect general partner of BCEP, and, if
applicable, as a limited partner or other capital partner of BCEP, (ii) to
execute and deliver, and to cause BCEMA to perform BCEMA’s obligations under the
respective partnership agreement, limited liability agreement, charter or other
governing documents, (iii) to executive and deliver, and to perform the
Company’s obligations under, the governing agreement, as amended, supplemented,
restated or otherwise modified (each a “Company Affiliate Governing Agreement”),
of any other partnership, limited liability company, other company, corporation
or other entity (each a “Company Affiliate”) of which BCEMA or the Company is to
become a general or limited partner, member, shareholder or other equity
interest owner, including, without limitation, serving as a general or limited
partner, member, shareholder or other equity interest owner of each Company
Affiliate, and (iv) to take any action, as managing member, indirect general
partner or in any other applicable capacity, contemplated by or arising out of
this Agreement, the BCEMA Agreement, the BCEP Agreements or any Company
Affiliate Governing Agreement (and any amendment, restatement and/or supplement
of any of the foregoing).

(d) The Managing Member and any other person designated by the Managing Member,
each acting individually, is hereby authorized and empowered, as an authorized
representative of the Company or as an authorized person of the Company (within
the meaning of the LLC Act or otherwise) (the Managing Member hereby authorizing
and ratifying any of the following actions):

(i) to prepare or cause to be prepared and to execute and deliver and/or file
(including any such action, directly or indirectly, through one or more other
entities, in the name and on behalf of the Company, on its own behalf, if
applicable, or, as applicable, in its capacity as sole member of BCEMA, on
BCEMA’s own behalf or in BCEMA’s capacity as general partner of BCEP or as a
general or limited partner, member, shareholder or other equity interest owner
of any Company Affiliate, any of the following):

 

  (A)

any agreement, certificate, instrument or other document of the Company, BCEMA,
BCEP or any Company Affiliate (and any amendments, supplements, restatements
and/or other modifications thereof), including, without limitation, the
following: (I) the BCEMA Agreement, the BCEP Agreements and each Company
Affiliate Governing Agreement, (II) subscription agreements and documents on
behalf of BCEP and/or the

 

27



--------------------------------------------------------------------------------

  Company, (III) side letters issued in connection with investments in BCEP on
behalf of BCEP be limited partners thereof, and (IV) such other agreements,
instruments, certificates and other documents as may be necessary or desirable
in furtherance of the Company’s, BCEMA’s, BCEP’s or any Company Affiliate’s
purposes (and any amendments, supplements, restatements and/or other
modifications of any of the foregoing referred to in (I) through (IV) hereof);

 

  (B) all formation and/or organizational documents of the Company, BCEMA, BCEP
or any Company Affiliate (and any amendments, supplements, restatements and/or
other modifications thereof); and

 

  (C) any other certificates, notices, applications and other documents (and any
amendments, supplements, restatements and/or other modifications thereof) to be
filed with any government or governmental or regulatory body, including, without
limitation, any such document that may be necessary for the Company, BCEMA, BCEP
or any Company Affiliate to qualify to do business in a jurisdiction in which
the Company, BCEMA, BCEP or any Company Affiliate desires to do business;

(ii) to prepare or cause to be prepared, and to sign, execute and deliver and/or
file (including any such action, directly or indirectly through one or more
other entities, in the name and on behalf of the Company, on its own behalf or
in its capacity as the sole member of BCEMA, on BCEMA’s own behalf or in BCEMA’s
capacity as a general partner, capital partner and/or limited partner of BCEP or
in the Company’s capacity as a general partner or limited partner, member,
shareholder or other equity owner of any Company Affiliate): (A) any
certificates, forms, notices, applications and other documents to be filed with
any government or governmental or regulatory body on behalf of the Company,
BCEMA, BCEP or any Company Affiliate, (B) any certificates, forms, notices,
applications and other documents that may be necessary or advisable in
connection with any bank account of the Company, BCEMA, BCEP or any Company
Affiliate or any banking facilities or services that may be utilized by the
Company, BCEMA, BCEP or any Company Affiliate, and all checks, notes, drafts and
other documents of the Company, BCEMA, BCEP or any Company Affiliate that may be
required in connection with any such bank account, banking facilities and
services, and (C) resolutions with respect to any of the foregoing matters
(which resolutions, when executed by any person authorized as provided in this
Section 3.4(d), each acting individually, shall be deemed to have been duly
adopted by the Managing Member, the Company, BCEMA, BCEP or any Company
Affiliate, as applicable, for all purposes).

The authority granted to any person (other than the Managing Member) in this
Section 3.4(d) may be revoked at any time by the Managing Member by an
instrument in writing signed by the Managing Member.

 

28



--------------------------------------------------------------------------------

Section 3.5. Responsibilities of Members.

(a) Unless otherwise determined by the Managing Member in a particular case,
each Regular Member (other than a Special Member) shall devote substantially all
his or her time and attention to the businesses of the Company and its
Affiliates, and each Special Member shall not be required to devote any time or
attention to the businesses of the Company or its Affiliates.

(b) All outside business or investment activities of the Members (including
outside directorships or trusteeships), shall be subject to such rules and
regulations as are established by the Managing Member from time to time.

(c) The Managing Member may from time to time establish such other rules and
regulations applicable to Members or other employees as the Managing Member
deems appropriate, including rules governing the authority of Members or other
employees to bind the Company to financial commitments or other obligations.

Section 3.6. Exculpation and Indemnification.

(a) Liability to Members. Notwithstanding any other provision of this Agreement,
whether express or implied, to the fullest extent permitted by law, no Member
nor any of such Member’s representatives, agents or advisors nor any partner,
member, officer, employee, representative, agent or advisor of the Company or
any of its Affiliates (individually, a “Covered Person” and collectively, the
“Covered Persons”) shall be liable to the Company or any other Member for any
act or omission (in relation to the Company, this Agreement, any related
document or any transaction or investment contemplated hereby or thereby) taken
or omitted by a Covered Person (other than any act or omission constituting
Cause), unless there is a final and non-appealable judicial determination and/or
determination of an arbitrator that such Covered Person did not act in good
faith and in what such Covered Person reasonably believed to be in, or not
opposed to, the best interests of the Company and within the authority granted
to such Covered Person by this Agreement, and, with respect to any criminal act
or proceeding, had reasonable cause to believe that such Covered Person’s
conduct was unlawful. Each Covered Person shall be entitled to rely in good
faith on the advice of legal counsel to the Company, accountants and other
experts or professional advisors, and no action taken by any Covered Person in
reliance on such advice shall in any event subject such person to any liability
to any Member or the Company. To the extent that, at law or in equity, a Member
has duties (including fiduciary duties) and liabilities relating thereto to the
Company or to another Member, to the fullest extent permitted by law, such
Member acting under this Agreement shall not be liable to the Company or to any
such other Member for its good faith reliance on the provisions of this
Agreement. The provisions of this Agreement, to the extent that they expand or
restrict the duties and liabilities of a Member otherwise existing at law or in
equity, are agreed by the Members, to the fullest extent permitted by law, to
modify to that extent such other duties and liabilities of such Member. To the
fullest extent permitted by law, the parties hereto agree that the Managing
Member shall be held to have acted in good faith for the purposes of this
Agreement and its duties under the LLC Act if it acts honestly and in accordance
with the specific terms of this Agreement.

 

29



--------------------------------------------------------------------------------

(b) Indemnification. (i) To the fullest extent permitted by law, the Company
shall indemnify and hold harmless (but only to the extent of the Company’s
assets (including, without limitation, the remaining GP-Related Commitments and
Capital Commitment-Related Commitments of the Members) each Covered Person from
and against any and all claims, damages, losses, costs, expenses and liabilities
(including, without limitation, amounts paid in satisfaction of judgments, in
compromises and settlements, as fines and penalties and legal or other costs and
reasonable expenses of investigating or defending against any claim or alleged
claim), joint and several, of any nature whatsoever, known or unknown,
liquidated or unliquidated (collectively, for purposes of this Section 3.6,
“Losses”), arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, in which the
Covered Person may be involved, or threatened to be involved, as a party or
otherwise, by reason of such Covered Person’s management of the affairs of the
Company or which relate to or arise out of or in connection with the Company,
its property, its business or affairs (other than claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, arising
out of any act or omission of such Covered Person constituting Cause); provided,
that a Covered Person shall not be entitled to indemnification under this
Section 3.6(b) with respect to any claim, issue or matter if there is a final
and non-appealable judicial determination and/or determination of an arbitrator
that such Covered Person did not act in good faith and in what such Covered
Person reasonably believed to be in, or not opposed to, the best interest of the
Company and within the authority granted to such Covered Person by this
Agreement, and, with respect to any criminal act or proceeding, had reasonable
cause to believe that such Covered Person’s conduct was unlawful; provided
further, that if such Covered Person is a Member or a Withdrawn Member, such
Covered Person shall bear its share of such Losses in accordance with such
Covered Person’s GP-Related Profit Sharing Percentage in the Company as of the
time of the actions or omissions that gave rise to such Losses. To the fullest
extent permitted by law, expenses (including legal fees) incurred by a Covered
Person (including, without limitation, the Managing Member) in defending any
claim, demand, action, suit or proceeding may, with the approval of the Managing
Member, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of a written undertaking by or on behalf of the Covered Person to
repay such amount to the extent that it shall be subsequently determined that
the Covered Person is not entitled to be indemnified as authorized in this
Section 3.6(b), and the Company and its Affiliates shall have a continuing right
of offset against such Covered Person’s interests/investments in the Company and
such Affiliates and shall have the right to withhold amounts otherwise
distributable to such Covered Person to satisfy such repayment obligation. If a
Member institutes litigation against a Covered Person which gives rise to an
indemnity obligation hereunder, such Member shall be responsible, up to the
amount of such Member’s Interests and remaining GP-Related Commitments and
Capital Commitment-Related Commitments, for such Member’s pro rata share of the
Company’s expenses related to such indemnity obligation, as determined by the
Managing Member. The Company may purchase insurance, to the extent available at
reasonable cost, to cover losses, claims, damages or liabilities covered by the
foregoing indemnification provisions. Members will not be personally obligated
with respect to indemnification pursuant to this Section 3.6(b). The Managing
Member shall have the authority to enter into separate agreements with any
Covered Person in order to give effect to the obligations to indemnify pursuant
to this Section 3.6(b).

 

30



--------------------------------------------------------------------------------

(ii) (A) Notwithstanding anything to the contrary herein, for greater certainty,
it is understood and/or agreed that the Company’s obligations hereunder are not
intended to render the Company as a primary indemnitor for purposes of the
indemnification, advancement of expenses and related provisions under applicable
law governing BCEP and/or a particular portfolio entity through which an
Investment is indirectly held. It is further understood and/or agreed that a
Covered Person shall first seek to be so indemnified and have such expenses
advanced in the following order of priority: first, out of proceeds available in
respect of applicable insurance policies maintained by the applicable portfolio
entity and/or BCEP; second, by the applicable portfolio entity through which
such investment is indirectly held; and third, by BCEP (only to the extent the
foregoing sources have been exhausted).

(B) The Company’s obligation, if any, to indemnify or advance expenses to any
Covered Person shall be reduced by any amount that such Covered Person may
collect as indemnification or advancement from BCEP and/or the applicable
portfolio entity (including by virtue of any applicable insurance policies
maintained thereby), and to the extent the Company (or any Affiliate thereof)
pays or causes to be paid any amounts that should have been paid by BCEP and/or
the applicable portfolio entity (including by virtue of any applicable insurance
policies maintained thereby), it is agreed among the Members that the Company
shall have a subrogation claim against BCEP and/or such portfolio entity in
respect of such advancement or payments. The Managing Member and the Company
shall be specifically empowered to structure any such advancement or payment as
a loan or other arrangement (except for a loan to an executive officer of The
Blackstone Group L.P. or any of its Affiliates, which shall not be permitted) as
the Managing Member may determine necessary or advisable to give effect to or
otherwise implement the foregoing.

Section 3.7. Representations of Regular Members.

(a) Each Regular Member by execution of this Agreement (or by otherwise becoming
bound by the terms and conditions hereof as provided herein or in the LLC Act)
represents and warrants to every other Member and to the Company, except as may
be waived by the Managing Member, that such Regular Member is acquiring each of
such Regular Member’s Interests for such Regular Member’s own account for
investment and not with a view to resell or distribute the same or any part
hereof, and that no other person has any interest in any such Interest or in the
rights of such Regular Member hereunder; provided, that a Member may choose to
make transfers for estate and charitable planning purposes (pursuant to
Section 6.3(a) and otherwise in accordance with the terms of this Agreement).
Each Regular Member represents and warrants that such Regular Member understands
that the Interests have not been registered under the Securities Act, and
therefore such Interests may not be resold without registration under the
Securities Act or exemption from such registration, and that accordingly such
Regular Member must bear the economic risk of an investment in the Company for
an indefinite period of time. Each Regular Member represents that such Regular
Member has such knowledge and experience in financial and business matters that
such Regular Member is capable of evaluating the merits and risks of an
investment in the Company, and that such Regular Member is able to bear the
economic risk of such investment. Each Regular Member represents that such
Regular Member’s overall commitment to the Company and other investments which
are not readily marketable is not disproportionate to the Regular Member’s net
worth and the Regular Member has no need for liquidity in the Regular Member’s
investment in Interests. Each Regular Member represents that to the full
satisfaction of the Regular Member, the Regular Member has been furnished any
materials that such Regular Member has requested relating to the Company, any
Investment and the offering of Interests and has been afforded the opportunity
to ask

 

31



--------------------------------------------------------------------------------

questions of representatives of the Company concerning the terms and conditions
of the offering of Interests and any matters pertaining to each Investment and
to obtain any other additional information relating thereto. Each Regular Member
represents that the Regular Member has consulted to the extent deemed
appropriate by the Regular Member with the Regular Member’s own advisers as to
the financial, tax, legal and related matters concerning an investment in
Interests and on that basis believes that an investment in the Interests is
suitable and appropriate for the Regular Member.

(b) Each Member agrees that the representations and warranties contained in
paragraph (a) above shall be true and correct as of any date that such Member
(1) makes a capital contribution to the Company (whether as a result of Firm
Advances made to such Member or otherwise) with respect to any Investment, and
such Member hereby agrees that such capital contribution shall serve as
confirmation thereof and/or (2) repays any portion of the principal amount of a
Firm Advance, and such Member hereby agrees that such repayment shall serve as
confirmation thereof.

Section 3.8. Tax Representation and Further Assurances. (a) Each Regular Member,
upon the request of the Managing Member, agrees to perform all further acts and
to execute, acknowledge and deliver any documents that may be reasonably
necessary to comply with the Managing Member’s or the Company’s obligations
under applicable law or to carry out the provisions of this Agreement.

(b) Each Regular Member certifies that (A) if the Regular Member is a United
States person (as defined in the Code) (x) (i) the Regular Member’s name, social
security number (or, if applicable, employer identification number) and address
provided to the Company and its Affiliates pursuant to an IRS Form W-9, Request
for Taxpayer Identification Number Certification (“W-9”) or otherwise are
correct and (ii) the Regular Member will complete and return a W-9 and
(y) (i) the Regular Member is a United States person (as defined in the Code)
and (ii) the Regular Member will notify the Company within 60 days of a change
to foreign (non-United States) status or (B) if the Regular Member is not a
United States person (as defined in the Code) (x) (i) the information on the
completed IRS Form W-8BEN, Certificate of Foreign Status of Beneficial Owner for
United States Tax Withholding and Reporting (Individuals) (“W-8BEN”), IRS Form
W-8BEN-E, Certificate of Status of Beneficial Owner for United States Tax
Withholding and Reporting (Entities) (“W-8BEN-E”), or other applicable form,
including but not limited to IRS Form W-8IMY, Certificate of Foreign
Intermediary, Foreign Flow-Through Entity, or Certain U.S. Branches for United
States Tax Withholding and Reporting (“W-8IMY”), or otherwise is correct and
(ii) the Regular Member will complete and return the applicable IRS form,
including but not limited to a W-8BEN, W-8BEN-E or W-8IMY, and (y) (i) the
Regular Member is not a United States person (as defined in the Code) and
(ii) the Regular Member will notify the Company within 60 days of any change of
such status. The Regular Member agrees to provide such cooperation and
assistance, including but not limited to properly executing and providing to the
Company in a timely manner any tax or other information reporting documentation
or information that may be reasonably requested by the Company or the Managing
Member.

 

32



--------------------------------------------------------------------------------

(c) Each Regular Member acknowledges and agrees that the Company and the
Managing Member may release confidential information or other information about
the Regular Member or related to such Regular Member’s investment in the Company
if the Company or the Managing Member, in its or their sole discretion,
determines that such disclosure is required by applicable law or regulation or
in order to comply for an exception from, or reduced tax rate of, tax or other
tax benefit. Any such disclosure shall not be treated as a breach of any
restriction upon the disclosure of information imposed on any such person by law
or otherwise, and a Regular Member shall have no claim against the Company, the
Managing Member or any of their Affiliates for any form of damages or liability
as a result of actions taken by the foregoing in order to comply with any
disclosure obligations that the foregoing reasonably believe are required by
law, regulation or otherwise.

(d) Each Regular Member acknowledges and agrees that if it provides information
that is in any way materially misleading, or if it fails to provide the Company
or its agents with any information requested hereunder, in either case in order
to satisfy the Company’s obligations, the Managing Member reserves the right to
take any action and pursue any remedies at its disposal, including (i) requiring
such Regular Member to Withdraw for Cause and (ii) withholding or deducting any
costs caused by such Regular Member’s action or inaction from amounts otherwise
distributable to such Regular Member from the Company and its Affiliates.

ARTICLE IV

CAPITAL OF THE COMPANY

Section 4.1. Capital Contributions by Members. (a) Each Member shall be required
to make capital contributions to the Company (“GP-Related Capital
Contributions”) at such times and in such amounts (the “GP-Related Required
Amounts”) as are required to satisfy the Company’s obligation to make capital
contributions to BCEMA in respect of the GP-Related BCEMA Interest to fund
BCEMA’s capital contribution with respect to any GP-Related BCEP Investment and
as are otherwise determined by the Managing Member from time to time or as may
be set forth in such Regular Member’s Commitment Agreement or SMD Agreement, if
any, or otherwise; provided, that additional GP-Related Capital Contributions in
excess of the GP-Related Required Amounts may be made pro rata among the Members
based upon each Member’s Carried Interest Sharing Percentage. GP-Related Capital
Contributions in excess of the GP-Related Required Amounts which are to be used
for ongoing business operations (as distinct from financing, legal or other
specific liabilities of the Company (including those specifically set forth in
Sections 4.1(d) and 5.8(d)) shall be determined by the Managing Member. Regular
Members shall not be required to make additional GP-Related Capital
Contributions to the Company in excess of the GP-Related Required Amounts,
except (i) as a condition of an increase in such Regular Member’s GP-Related
Profit Sharing Percentage or (ii) as specifically set forth in this Agreement;
provided however, that the Managing Member and any Regular Member may agree from
time to time that such Regular Member shall make an additional GP-Related
Capital Contribution to the Company; provided further, that each Investor
Regular Member shall maintain its GP-Related Capital Accounts at an aggregate
level equal to the product of (i) its GP-Related Profit Sharing Percentage from
time to time and (ii) the total capital of the Company related to the GP-Related
BCEP Investment.

 

33



--------------------------------------------------------------------------------

(b) The Managing Member may elect on a case by case basis to (i) cause the
Company to loan any Member (including any additional Member admitted to the
Company pursuant to Section 6.1 but excluding any Members who are also executive
officers of The Blackstone Group L.P. or any Affiliate thereof) the amount of
any GP-Related Capital Contribution required to be made by such Member or
(ii) permit any Member (including any additional Member admitted to the Company
pursuant to Section 6.1 but excluding any Members who are also executive
officers of The Blackstone Group L.P. or any Affiliate thereof) to make a
required GP-Related Capital Contribution to the Company in installments, in each
case on terms determined by the Managing Member.

(c) Each GP-Related Capital Contribution by a Member shall be credited to the
appropriate GP-Related Capital Account of such Member in accordance with
Section 5.2, subject to Section 5.10.

(d) (i) The Members and the Withdrawn Members have entered into the Trust
Agreement, pursuant to which certain amounts of the distributions relating to
the Carried Interest will be paid to the Trustee(s) for deposit in the Trust
Account (such amounts to be paid to the Trustee(s) for deposit in the Trust
Account constituting a “Holdback”). The Managing Member shall determine, as set
forth below, the percentage of each distribution of Carried Interest that shall
be withheld for any Managing Member (including, without limitation, the Managing
Member) and each Member Category (such withheld percentage constituting a
Managing Member’s and such Member Category’s “Holdback Percentage”). The
applicable Holdback Percentages initially shall be 0% for any Managing Member,
15% for Existing Members (other than any Managing Member), 21% for Retaining
Withdrawn Members (other than any Managing Member) and 24% for Deceased Members
(the “Initial Holdback Percentages”). Any provision of this Agreement to the
contrary notwithstanding, the Holdback Percentage for any Managing Member
(including, without limitation, the Managing Member) shall not be subject to
change pursuant to clause (ii), (iii) or (iv) of this Section 4.1(d).

(ii) The Holdback Percentage may not be reduced for any individual Member as
compared to the other Members in his or her Member Category (except as provided
in clause (iv) below). The Managing Member may only reduce the Holdback
Percentages among the Member Categories on a proportionate basis. For example,
if the Holdback Percentage for Existing Members is decreased to 12.5%, the
Holdback Percentage for Retaining Withdrawn Members and Deceased Members shall
be reduced to 17.5% and 20%, respectively. Any reduction in the Holdback
Percentage for any Member shall apply only to distributions relating to Carried
Interest made after the date of such reduction.

(iii) The Holdback Percentage may not be increased for any individual Member as
compared to the other Members in his or her Member Category (except as provided
in clause (iv) below). The Managing Member may not increase the Retaining
Withdrawn Members’ Holdback Percentage beyond 21% unless the Managing Member
concurrently increases the Existing Members’ Holdback Percentage to 21%. The
Managing Member may not increase the Deceased Members’ Holdback Percentage
beyond 24% unless the Managing Member increases the Holdback Percentage for both
Existing Members and Retaining Withdrawn Members to 24%. The Managing Member may
not increase the Holdback Percentage of any Member Category beyond 24% unless
such increase applies equally to all Member Categories. Any increase in the
Holdback

 

34



--------------------------------------------------------------------------------

Percentage for any Member shall apply only to distributions relating to Carried
Interest made after the date of such increase. The foregoing shall in no way
prevent the Managing Member from proportionately increasing the Holdback
Percentage of any Member Category (following a reduction of the Holdback
Percentages below the Initial Holdback Percentages), if the resulting Holdback
Percentages are consistent with the above. For example, if the Managing Member
reduces the Holdback Percentages for Existing Members, Retaining Withdrawn
Members and Deceased Members to 12.5%, 17.5% and 20%, respectively, the Managing
Member shall have the right to subsequently increase the Holdback Percentages to
the Initial Holdback Percentages.

(iv) (A) Notwithstanding anything contained herein to the contrary, the Managing
Member may increase or decrease the Holdback Percentage for any Member in any
Member Category (in such capacity, the “Subject Member”) pursuant to a majority
vote of the Regular Members and the Managing Member (a “Holdback Vote”);
provided, that, notwithstanding anything to the contrary contained herein, the
Holdback Percentage applicable to any Managing Member shall not be increased or
decreased without its prior written consent; provided further, that a Subject
Member’s Holdback Percentage shall not be (I) increased prior to such time as
such Subject Member (x) is notified by the Company of the decision to increase
such Subject Member’s Holdback Percentage and (y) has, if requested by such
Subject Member, been given 30 days to gather and provide information to the
Company for consideration before a second Holdback Vote (requested by the
Subject Member) or (II) decreased unless such decrease occurs subsequent to an
increase in a Subject Member’s Holdback Percentage pursuant to a Holdback Vote
under this clause (iv); provided further, that such decrease shall not exceed an
amount such that such Subject Member’s Holdback Percentage is less than the
prevailing Holdback Percentage for the Member Category of such Subject Member;
provided further, that a Member shall not vote to increase a Subject Member’s
Holdback Percentage unless such voting Member determines, in such Member’s good
faith judgment, that the facts and circumstances indicate that it is reasonably
likely that such Subject Member, or any of such Subject Member’s successors or
assigns (including such Subject Member’s estate or heirs) who at the time of
such vote holds the GP-Related Member Interest or otherwise has the right to
receive distributions relating thereto, will not be capable of satisfying any
GP-Related Recontribution Amounts that may become due.

(B) A Holdback Vote shall take place at a Company meeting. Each of the Regular
Members and the Managing Member shall be entitled to cast one vote with respect
to the Holdback Vote regardless of such Member’s interest in the Company. Such
vote may be cast by any such Member in person or by proxy.

(C) If the result of the second Holdback Vote is an increase in a Subject
Member’s Holdback Percentage, such Subject Member may submit the decision to an
arbitrator, the identity of which is mutually agreed upon by both the Subject
Member and the Managing Member; provided, that if the Managing Member and the
Subject Member cannot agree upon a mutually satisfactory arbitrator within 10
days of the second Holdback Vote, each of the Company and the Subject Member
shall request its candidate for arbitrator to select a third

 

35



--------------------------------------------------------------------------------

arbitrator satisfactory to such candidates; provided further, that if such
candidates fail to agree upon a mutually satisfactory arbitrator within 30 days
of such request, the then sitting President of the American Arbitration
Association shall unilaterally select the arbitrator. Each Subject Member that
submits the decision of the Company pursuant to the second Holdback Vote to
arbitration and the Company shall estimate their reasonably projected
out-of-pocket expenses relating thereto and each such party shall, to the
satisfaction of the arbitrator and prior to any determination being made by the
arbitrator, pay the total of such estimated expenses (i.e., both the Subject
Member’s and the Company’s expenses) into an escrow account to be controlled by
Simpson Thacher & Bartlett LLP, as escrow agent (or such other comparable law
firm as the Managing Member and the Subject Member shall agree). The arbitrator
shall direct the escrow agent to pay out of such escrow account all expenses
associated with such arbitration (including costs leading thereto) and to return
to the “victorious” party the entire amount of funds such party paid into such
escrow account. If the amount contributed to the escrow account by the losing
party is insufficient to cover the expenses of such arbitration, such “losing”
party shall then provide any additional funds necessary to cover such costs to
such “victorious” party. For purposes hereof, the “victorious” party shall be
the Managing Member, if the Holdback Percentage ultimately determined by the
arbitrator is closer to the percentage determined in the second Holdback Vote
than it is to the prevailing Holdback Percentage for the Subject Member’s Member
Category; otherwise, the Subject Member shall be the “victorious” party. The
party that is not the “victorious” party shall be the “losing” party.

(D) In the event of a decrease in a Subject Member’s Holdback Percentage
(1) pursuant to a Holdback Vote under this clause (iv) or (2) pursuant to a
decision of an arbitrator under paragraph (C) of this clause (iv), the Company
shall release and distribute to such Subject Member any Trust Amounts (and the
Trust Income thereon (except as expressly provided herein with respect to using
Trust Income as Firm Collateral)) which exceed the required Holdback of such
Subject Member (in accordance with such Subject Member’s reduced Holdback
Percentage) as though such reduced Holdback Percentage had applied since the
increase of the Subject Member’s Holdback Percentage pursuant to a previous
Holdback Vote under this clause (iv).

(v) (A) If a Member’s Holdback Percentage exceeds 15% (such percentage in excess
of 15% constituting the “Excess Holdback Percentage”), such Member may satisfy
the portion of his or her Holdback obligation in respect of his or her Excess
Holdback Percentage (such portion constituting such Member’s “Excess Holdback”),
and such Member (or a Withdrawn Member with respect to amounts contributed to
the Trust Account while he or she was a Member), to the extent his or her Excess
Holdback obligation has previously been satisfied in cash, may obtain the
release of the Trust Amounts (but not the Trust Income thereon which shall
remain in the Trust Account and allocated to such Member or Withdrawn Member)
satisfying such Member’s or Withdrawn Member’s Excess Holdback obligation, by
pledging, granting a security interest or otherwise making available to the
Managing Member, on a first priority basis

 

36



--------------------------------------------------------------------------------

(except as provided below), all or any portion of his or her Firm Collateral in
satisfaction of his or her Excess Holdback obligation. Any Member seeking to
satisfy all or any portion of the Excess Holdback utilizing Firm Collateral
shall sign such documents and otherwise take such other action as is necessary
or appropriate (in the good faith judgment of the Managing Member) to perfect a
first priority security interest in, and otherwise assure the ability of the
Company to realize on (if required), such Firm Collateral; provided, that in the
case of entities listed in the books and records of the Company, in which
Members/partners are permitted to pledge their interests therein to finance all
or a portion of their capital contributions thereto (“Pledgable Blackstone
Interests”), to the extent a first priority security interest is unavailable
because of an existing lien on such Firm Collateral, the Member or Withdrawn
Member seeking to utilize such Firm Collateral shall grant the Managing Member a
second priority security interest therein in the manner provided above; provided
further, that (x) in the case of Pledgable Blackstone Interests, to the extent
that neither a first priority nor a second priority security interest is
available, or (y) if the Managing Member otherwise determines in its good faith
judgment that a security interest in Firm Collateral (and the corresponding
documents and actions) are not necessary or appropriate, the Member or Withdrawn
Member shall (in the case of either clause (x) or (y) above) irrevocably
instruct in writing the relevant partnership, limited liability company or other
entity listed in the books and records of the Company to remit any and all net
proceeds resulting from a Firm Collateral Realization on such Firm Collateral to
the Trustee(s) as more fully provided in clause (B) below. The Company shall, at
the request of any Member or Withdrawn Member, assist such Member or Withdrawn
Member in taking such action as is necessary to enable such Member or Withdrawn
Member to use Firm Collateral as provided hereunder.

(B) If upon a sale or other realization of all or any portion of any Firm
Collateral (a “Firm Collateral Realization”), the remaining Firm Collateral is
insufficient to cover any Member’s or Withdrawn Member’s Excess Holdback
requirement, then up to 100% of the net proceeds otherwise distributable to such
Member or Withdrawn Member from such Firm Collateral Realization (including
distributions subject to the repayment of financing sources as in the case of
Pledgable Blackstone Interests) shall be paid into the Trust Account to fully
satisfy such Excess Holdback requirement (allocated to such Member or Withdrawn
Member) and shall be deemed to be Trust Amounts for purposes hereunder. Any net
proceeds from such Firm Collateral Realization in excess of the amount necessary
to satisfy such Excess Holdback requirement shall be distributed to such Member
or Withdrawn Member.

(C) Upon any valuation or revaluation of Firm Collateral that results in a
decreased valuation of such Firm Collateral so that such Firm Collateral is
insufficient to cover any Member’s or Withdrawn Member’s Excess Holdback
requirement (including upon a Firm Collateral Realization, if net proceeds
therefrom and the remaining Firm Collateral are insufficient to cover any
Member’s or Withdrawn Member’s Excess Holdback requirement), the Company shall
provide notice of the foregoing to such Member or Withdrawn Member and such
Member or Withdrawn Member shall, within 30 days of receiving such notice,
contribute cash (or additional Firm Collateral) to the Trust

 

37



--------------------------------------------------------------------------------

Account in an amount necessary to satisfy his or her Excess Holdback
requirement. If any such Member or Withdrawn Member defaults upon his or her
obligations under this clause (C), then Section 5.8(d)(ii) shall apply thereto;
provided, that clause (A) of Section 5.8(d)(ii) shall be deemed inapplicable to
a default under this clause (C); provided further, that for purposes of applying
Section 5.8(d)(ii) to a default under this clause (C): (I) the term “GP-Related
Defaulting Party” where such term appears in such Section 5.8(d)(ii) shall be
construed as “defaulting party” for purposes hereof and (II) the terms “Net
GP-Related Recontribution Amount” and “GP-Related Recontribution Amount” where
such terms appear in such Section 5.8(d)(ii) shall be construed as the amount
due pursuant to this clause (C).

(vi) Any Regular Member or Withdrawn Member may (A) obtain the release of any
Trust Amounts (but not the Trust Income thereon which shall remain in the Trust
Account and allocated to such Member or Withdrawn Member) or Firm Collateral, in
each case, held in the Trust Account for the benefit of such Member or Withdrawn
Member or (B) require the Company to distribute all or any portion of amounts
otherwise required to be placed in the Trust Account (whether cash or Firm
Collateral), by obtaining a letter of credit (an “L/C”) for the benefit of the
Trustee(s) in such amounts. Any Member or Withdrawn Member choosing to furnish
an L/C to the Trustee(s) (in such capacity, an “L/C Member”) shall deliver to
the Trustee(s) an unconditional and irrevocable L/C from a commercial bank whose
(x) short-term deposits are rated at least A-1 by S&P and P-1 by Moody’s (if the
L/C is for a term of 1 year or less), or (y) long-term deposits are rated at
least A+ by S&P or A1 by Moody’s (if the L/C is for a term of 1 year or more)
(each a “Required Rating”). If the relevant rating of the commercial bank
issuing such L/C drops below the relevant Required Rating, the L/C Member shall
supply to the Trustee(s), within 30 days of such occurrence, a new L/C from a
commercial bank whose relevant rating is at least equal to the relevant Required
Rating, in lieu of the insufficient L/C. In addition, if the L/C has a term
expiring on a date earlier than the latest possible termination date of BCEP,
the Trustee(s) shall be permitted to drawdown on such L/C if the L/C Member
fails to provide a new L/C from a commercial bank whose relevant rating is at
least equal to the relevant Required Rating, at least 30 days prior to the
stated expiration date of such existing L/C. The Trustee(s) shall notify an L/C
Member 10 days prior to drawing on any L/C. The Trustee(s) may (as directed by
the Company in the case of clause (I) below) draw down on an L/C only if
(I) such a drawdown is necessary to satisfy an L/C Member’s obligation relating
to the Company’s obligations under the Clawback Provisions or (II) an L/C Member
has not provided a new L/C from a commercial bank whose relevant rating is at
least equal to the relevant Required Rating (or the requisite amount of cash
and/or Firm Collateral (to the extent permitted hereunder)), at least 30 days
prior to the stated expiration of an existing L/C in accordance with this clause
(vi). The Trustee(s), as directed by the Company, shall return to any L/C Member
his or her L/C upon (1) the termination of the Trust Account and satisfaction of
the Company’s obligations, if any, in respect of the Clawback Provisions, (2) an
L/C Member satisfying his or her entire Holdback obligation in cash and Firm
Collateral (to the extent permitted hereunder) or (3) the release, by the
Trustee(s), as directed by the Company, of all amounts in the Trust Account to
the Members or Withdrawn Members. If an L/C Member satisfies a portion of his or
her Holdback obligation in cash and/or Firm

 

38



--------------------------------------------------------------------------------

Collateral (to the extent permitted hereunder) or if the Trustee(s), as directed
by the Company, release a portion of the amounts in the Trust Account to the
Members or Withdrawn Members in the Member Category of such L/C Member, the L/C
of an L/C Member may be reduced by an amount corresponding to such portion
satisfied in cash and/or Firm Collateral (to the extent permitted hereunder) or
such portion released by the Trustee(s), as directed by the Company; provided,
that in no way shall the general release of any Trust Income cause an L/C Member
to be permitted to reduce the amount of an L/C by any amount.

(vii) (A) Any in-kind distributions by the Company relating to Carried Interest
shall be made in accordance herewith as though such distributions consisted of
cash. The Company may direct the Trustee(s) to dispose of any in-kind
distributions held in the Trust Account at any time. The net proceeds therefrom
shall be treated as though initially contributed to the Trust Account.

(B) In lieu of the foregoing, any Existing Member may pledge with respect to any
in-kind distribution the Special Firm Collateral referred to in the applicable
category in the books and records of the Company; provided, that the initial
contribution of such Special Firm Collateral shall initially equal 130% of the
required Holdback amount for a period of 90 days, and thereafter shall equal at
least 115% of the required Holdback amount. Sections 4.1(d)(viii)(C) and
(D) shall apply to such Special Firm Collateral. To the extent such Special Firm
Collateral exceeds the applicable minimum percentage of the required Holdback
amount specified in the first sentence of this clause (vii)(B), the related
Member may obtain a release of such excess amount from the Trust Account.

(viii) (A) Any Regular Member or Withdrawn Member may satisfy all or any portion
of his or her Holdback (excluding any Excess Holdback), and such Member or a
Withdrawn Member may, to the extent his or her Holdback (excluding any Excess
Holdback) has been previously satisfied in cash or by the use of an L/C as
provided herein, obtain a release of Trust Amounts (but not the Trust Income
thereon which shall remain in the Trust Account and allocated to such Member or
Withdrawn Member) that satisfy such Member’s or Withdrawn Member’s Holdback
(excluding any Excess Holdback) by pledging or granting a security interest to
the Trustee(s) on a first priority basis all of his or her Special Firm
Collateral in a particular Qualifying Fund, which at all times must equal or
exceed the amount of the Holdback distributed to the Member or Withdrawn Member
(as more fully set forth below). Any Member seeking to satisfy such Member’s
Holdback utilizing Special Firm Collateral shall sign such documents and
otherwise take such other action as is necessary or appropriate (in the good
faith judgment of the Managing Member) to perfect a first priority security
interest in, and otherwise assure the ability of the Trustee(s))to realize on
(if required), such Special Firm Collateral.

(B) If upon a distribution, withdrawal, sale, liquidation or other realization
of all or any portion of any Special Firm Collateral (a “Special Firm Collateral
Realization”), the remaining Special Firm Collateral (which shall not include
the amount of Firm Collateral that consists of a Qualifying Fund and is being
used in connection with an Excess Holdback) is insufficient to cover any

 

39



--------------------------------------------------------------------------------

Member’s or Withdrawn Member’s Holdback (when taken together with other means of
satisfying the Holdback as provided herein (i.e., cash contributed to the Trust
Account or an L/C in the Trust Account)), then up to 100% of the net proceeds
otherwise distributable to such Member or Withdrawn Member from such Special
Firm Collateral Realization (which shall not include the amount of Firm
Collateral that consists of a Qualifying Fund or other asset and is being used
in connection with an Excess Holdback) shall be paid into the Trust (and
allocated to such Member or Withdrawn Member) to fully satisfy such Holdback and
shall be deemed thereafter to be Trust Amounts for purposes hereunder. Any net
proceeds from such Special Firm Collateral Realization in excess of the amount
necessary to satisfy such Holdback (excluding any Excess Holdback) shall be
distributed to such Member or Withdrawn Member. To the extent a Qualifying Fund
distributes Securities to a Member or Withdrawn Member in connection with a
Special Firm Collateral Realization, such Member or Withdrawn Member shall be
required to promptly fund such Member’s or Withdrawn Member’s deficiency with
respect to his or her Holdback in cash or an L/C.

(C) Upon any valuation or revaluation of the Special Firm Collateral and/or any
adjustment in the Applicable Collateral Percentage applicable to a Qualifying
Fund (as provided in the books and records of the Company), if such Member’s or
Withdrawn Member’s Special Firm Collateral is valued at less than such Member’s
Holdback (excluding any Excess Holdback) as provided in the books and records of
the Company, taking into account other permitted means of satisfying the
Holdback hereunder, the Company shall provide notice of the foregoing to such
Member or Withdrawn Member and, within ten (10) Business Days of receiving such
notice, such Member or Withdrawn Member shall contribute cash or additional
Special Firm Collateral to the Trust Account in an amount necessary to make up
such deficiency. If any such Member or Withdrawn Member defaults upon his or her
obligations under this clause (C), then Section 5.8(d)(ii) shall apply thereto;
provided, that clause (A) of Section 5.8(d)(ii) shall be deemed inapplicable to
such default; provided further, that for purposes of applying Section 5.8(d)(ii)
to a default under this clause (C): (I) the term “GP-Related Defaulting Party”
where such term appears in such Section 5.8(d)(ii) shall be construed as
“defaulting party” for purposes hereof and (II) the terms “Net GP-Related
Recontribution Amount” and “GP-Related Recontribution Amount” where such terms
appear in such Section 5.8(d)(ii) shall be construed as the amount due pursuant
to this clause (C).

(D) Upon a Member becoming a Withdrawn Member, at any time thereafter the
Managing Member may revoke the ability of such Withdrawn Member to use Special
Firm Collateral as set forth in this Section 4.1(d)(viii), notwithstanding
anything else in this Section 4.1(d)(viii). In that case the provisions of
clause (C) above shall apply to the Withdrawn Member’s obligation to satisfy the
Holdback (except that 30 days’ notice of such revocation shall be given), given
that the Special Firm Collateral is no longer available to satisfy any portion
of the Holdback (excluding any Excess Holdback).

 

40



--------------------------------------------------------------------------------

(E) Nothing in this Section 4.1(d)(viii) shall prevent any Member or Withdrawn
Member from using any amount of such Member’s interest in a Qualifying Fund as
Firm Collateral; provided, that at all times Section 4.1(d)(v) and this
Section 4.1(d)(viii) are each satisfied.

Section 4.2. Interest. Interest on the balances of the Members’ capital related
to the Members’ GP-Related Member Interests (excluding capital invested in
GP-Related Investments and, if deemed appropriate by the Managing Member,
capital invested in any other investment of the Company) shall be credited to
the Members’ GP-Related Capital Accounts at the end of each accounting period
pursuant to Section 5.2, or at any other time as determined by the Managing
Member, at rates determined by the Managing Member from time to time, and shall
be charged as an expense of the Company.

Section 4.3. Withdrawals of Capital. No Member may withdraw capital related to
such Member’s GP-Related Member Interests from the Company except (i) for
distributions of cash or other property pursuant to Section 5.8, (ii) as
otherwise expressly provided in this Agreement, or (iii) as determined by the
Managing Member.

ARTICLE V

PARTICIPATION IN PROFITS AND LOSSES

Section 5.1. General Accounting Matters.

(a) GP-Related Net Income (Loss) shall be determined by the Managing Member at
the end of each accounting period and shall be allocated as described in
Section 5.4.

(b) “GP-Related Net Income (Loss)” from any activity of the Company related to
the Company’s GP-Related BCEMA Interest for any accounting period (other than
GP-Related Net Income (Loss) from GP-Related Investments described below) means
(i) the gross income realized by the Company from such activity during such
accounting period less (ii) all expenses of the Company, and all other items
that are deductible from gross income, for such accounting period that are
allocable to such activity (determined as provided below).

(c) “GP-Related Net Income (Loss)” from any GP-Related Investment for any
accounting period in which such GP-Related Investment has not been sold or
otherwise disposed of means (i) the gross amount of dividends, interest or other
income received by the Company from such GP-Related Investment during such
accounting period less (ii) all expenses of the Company for such accounting
period that are allocable to such GP-Related Investment (determined as provided
below).

(d) “GP-Related Net Income (Loss)” from any GP-Related Investment for the
accounting period in which such GP-Related Investment is sold or otherwise
disposed of means (i) the sum of the gross proceeds from the sale or other
disposition of such GP-Related Investment and the gross amount of dividends,
interest or other income received by the Company from such GP-Related Investment
during such accounting period less (ii) the sum of the cost or other basis to
the Company of such GP-Related Investment and all expenses of the Company for
such accounting period that are allocable to such GP-Related Investment.

 

41



--------------------------------------------------------------------------------

(e) GP-Related Net Income (Loss) shall be determined in accordance with the
accounting method used by the Company for federal income tax purposes with the
following adjustments: (i) any income of the Company that is exempt from federal
income taxation and not otherwise taken into account in computing GP-Related Net
Income (Loss) shall be added to such taxable income or loss; (ii) if any asset
has a value on the books of the Company that differs from its adjusted tax basis
for federal income tax purposes, any depreciation, amortization or gain
resulting from a disposition of such asset shall be calculated with reference to
such value; (iii) upon an adjustment to the value of any asset on the books of
the Company pursuant to Treasury Regulations Section 1.704-1(b)(2), the amount
of the adjustment shall be included as gain or loss in computing such taxable
income or loss; (iv) any expenditures of the Company not deductible in computing
taxable income or loss, not properly capitalizable and not otherwise taken into
account in computing GP-Related Net Income (Loss) pursuant to this definition
shall be treated as deductible items; (v) any income from a GP-Related
Investment that is payable to Company employees in respect of “phantom
interests” in such GP-Related Investment awarded by the Managing Member to
employees shall be included as an expense in the calculation of GP-Related Net
Income (Loss) from such GP-Related Investment, and (vi) items of income and
expense (including interest income and overhead and other indirect expenses) of
the Company and Affiliates of the Company shall be allocated among the Company
and such Affiliates, among various Company activities and GP-Related Investments
and between accounting periods, in each case as determined by the Managing
Member. Any adjustments to GP-Related Net Income (Loss) by the Managing Member,
including adjustments for items of income accrued but not yet received,
unrealized gains, items of expense accrued but not yet paid, unrealized losses,
reserves (including reserves for taxes, bad debts, actual or threatened
litigation, or any other expenses, contingencies or obligations) and other
appropriate items, shall be made in accordance with GAAP; provided, that the
Managing Member shall not be required to make any such adjustment.

(f) An accounting period shall be a Fiscal Year except that, at the option of
the Managing Member, an accounting period will terminate and a new accounting
period will begin on the admission date of an additional Member or the
Settlement Date of a Withdrawn Member, if any such date is not the first day of
a Fiscal Year. If any event referred to in the preceding sentence occurs and the
Managing Member does not elect to terminate an accounting period and begin a new
accounting period, then the Managing Member may make such adjustments as it
deems appropriate to the Members’ GP-Related Profit Sharing Percentages for the
accounting period in which such event occurs (prior to any allocations of
GP-Related Unallocated Percentages or adjustments to GP-Related Profit Sharing
Percentages pursuant to Section 5.3) to reflect the Members’ average GP-Related
Profit Sharing Percentages during such accounting period; provided, that the
GP-Related Profit Sharing Percentages of Members in GP-Related Net Income (Loss)
from GP-Related Investments acquired during such accounting period will be based
on GP-Related Profit Sharing Percentages in effect when each such GP-Related
Investment was acquired.

(g) In establishing GP-Related Profit Sharing Percentages and allocating
GP-Related Unallocated Percentages pursuant to Section 5.3, the Managing Member
may consider such factors as it deems appropriate.

 

42



--------------------------------------------------------------------------------

(h) All determinations, valuations and other matters of judgment required to be
made for accounting purposes under this Agreement shall be made by the Managing
Member and approved by the Company’s independent accountants. Such approved
determinations, valuations and other accounting matters shall be conclusive and
binding on all Members, all Withdrawn Members, their successors, heirs, estates
or legal representatives and any other person, and to the fullest extent
permitted by law no such person shall have the right to an accounting or an
appraisal of the assets of the Company or any successor thereto.

Section 5.2. GP-Related Capital Accounts.

(a) There shall be established for each Member on the books of the Company, to
the extent and at such times as may be appropriate, one or more capital accounts
as the Managing Member may deem to be appropriate for purposes of accounting for
such Member’s interests in the capital of the Company related to the Company’s
GP-Related BCEMA Interest and the GP-Related Net Income (Loss) of the Company
(each a “GP-Related Capital Account”).

(b) As of the end of each accounting period or, in the case of a contribution to
the Company by one or more of the Members with respect to such Member or
Members’ GP-Related Member Interests or a distribution by the Company to one or
more of the Members with respect to such Member or Members’ GP-Related Member
Interests, at the time of such contribution or distribution, (i) the appropriate
GP-Related Capital Accounts of each Member shall be credited with the following
amounts: (A) the amount of cash and the value of any property contributed by
such Member to the capital of the Company related to the GP-Related BCEP
Interest during such accounting period, (B) the GP-Related Net Income allocated
to such Member for such accounting period and (C) the interest credited on the
balance of such Member’s capital related to such Member’s GP-Related Member
Interest for such accounting period pursuant to Section 4.2; and (ii) the
appropriate GP-Related Capital Accounts of each Member shall be debited with the
following amounts: (x) the amount of cash, the principal amount of any
subordinated promissory note of the Company referred to in Section 6.5 (as such
amount is paid) and the value of any property distributed to such Member during
such accounting period with respect to such Member’s GP-Related Member Interest
and (y) the GP-Related Net Loss allocated to such Member for such accounting
period.

Section 5.3. GP-Related Profit Sharing Percentages.

(a) Prior to the beginning of each annual accounting period, the Managing Member
shall establish the profit sharing percentage (the “GP-Related Profit Sharing
Percentage”) of each Member in each category of GP-Related Net Income (Loss) for
such annual accounting period pursuant to Section 5.1(a) taking into account
such factors as the Managing Member deems appropriate; provided however, that
(i) the Managing Member may elect to establish GP-Related Profit Sharing
Percentages in GP-Related Net Income (Loss) from any GP-Related Investment
acquired by the Company during such accounting period at the time such
GP-Related Investment is acquired in accordance with paragraph (b) below and
(ii) GP-Related Net Income (Loss) for such accounting period from any GP-Related
Investment shall be allocated in accordance with the GP-Related Profit Sharing
Percentages in such GP-Related Investment established in accordance with
paragraph (b) below. The Managing Member may establish different GP-Related
Profit Sharing Percentages for any Member in different categories

 

43



--------------------------------------------------------------------------------

of GP-Related Net Income (Loss). In the case of the Withdrawal of a Member, such
former Member’s GP-Related Profit Sharing Percentages shall be allocated by the
Managing Member to one or more of the remaining Members as the Managing Member
shall determine. In the case of the admission of any Member to the Company as an
additional Member, the GP-Related Profit Sharing Percentages of the other
Members shall be reduced by an amount equal to the GP-Related Profit Sharing
Percentage allocated to such new Member pursuant to Section 6.1(b); such
reduction of each other Member’s GP-Related Profit Sharing Percentage shall be
pro rata based upon such Member’s GP-Related Profit Sharing Percentage as in
effect immediately prior to the admission of the new Member. Notwithstanding the
foregoing, the Managing Member may also adjust the GP-Related Profit Sharing
Percentage of any Member for any annual accounting period at the end of such
annual accounting period in its sole discretion.

(b) The Managing Member may elect to allocate to the Members less than 100% of
the GP-Related Profit Sharing Percentages of any category for any annual
accounting period at the time specified in Section 5.3(a) for the annual fixing
of GP-Related Profit Sharing Percentages (any remainder of such GP-Related
Profit Sharing Percentages being called a “GP-Related Unallocated Percentage”);
provided, that any GP-Related Unallocated Percentage in any category of
GP-Related Net Income (Loss) for any annual accounting period that is not
allocated by the Managing Member within 90 days after the end of such accounting
period shall be deemed to be allocated among all the Members (including the
Managing Member) in the manner determined by the Managing Member in its sole
discretion.

(c) Unless otherwise determined by the Managing Member in a particular case,
(i) GP-Related Profit Sharing Percentages in GP-Related Net Income (Loss) from
any GP-Related Investment shall be allocated in proportion to the Members’
respective GP-Related Capital Contributions in respect of such GP-Related
Investment and (ii) GP-Related Profit Sharing Percentages in GP-Related Net
Income (Loss) from each GP-Related Investment shall be fixed at the time such
GP-Related Investment is acquired and shall not thereafter change, subject to
any repurchase rights established by the Managing Member pursuant to
Section 5.7.

Section 5.4. Allocations of GP-Related Net Income (Loss).

(a) Except as provided in Section 5.4(d), GP-Related Net Income of the Company
for each GP-Related Investment shall be allocated to the GP-Related Capital
Accounts related to such GP-Related Investment of all the Members participating
in such GP-Related Investment (including the Managing Member): first, in
proportion to and to the extent of the amount of Non-Carried Interest (other
than amounts representing a return of GP-Related Capital Contributions) or
Carried Interest distributed to the Members, second, to Members that received
Non-Carried Interest (other than amounts representing a return of GP-Related
Capital Contributions) or Carried Interest in years prior to the years such
GP-Related Net Income is being allocated to the extent such Non-Carried Interest
(other than amounts representing a return of GP-Related Capital Contributions)
or Carried Interest exceeded GP-Related Net Income allocated to such Members in
such earlier years; and third, to the Members in the same manner that such
Non-Carried Interest (other than amounts representing a return of GP-Related
Capital Contributions) or Carried Interest would have been distributed if cash
were available to distribute with respect thereto.

 

44



--------------------------------------------------------------------------------

(b) GP-Related Net Loss of the Company shall be allocated as follows:
(i) GP-Related Net Loss relating to realized losses suffered by BCEP and
allocated (indirectly) to the Company with respect to its pro rata share thereof
(based on capital contributions made by the Company indirectly to BCEP with
respect to the GP-Related BCEMA Interest) shall be allocated to the Members in
accordance with each Member’s Non-Carried Interest Sharing Percentage with
respect to the GP-Related Investment giving rise to such loss suffered by BCEP
and (ii) GP-Related Net Loss relating to realized losses suffered by BCEP and
allocated (indirectly) to the Company with respect to the Carried Interest shall
be allocated in accordance with a Member’s (including a Withdrawn Member’s)
Carried Interest Give Back Percentage (as of the date of such loss) (subject to
adjustment pursuant to Section 5.8(e)). Withdrawn Members shall remain Members
for purposes of allocating such GP-Related Net Loss with respect to Carried
Interest.

(c) Notwithstanding Section 5.4(a) above, GP-Related Net Income relating to
Carried Interest allocated after the allocation of a GP-Related Net Loss
pursuant to clause (ii) of Section 5.4(b) shall be allocated in accordance with
such Carried Interest Give Back Percentages until such time as the Members have
been allocated GP-Related Net Income relating to Carried Interest equal to the
aggregate amount of GP-Related Net Loss previously allocated in accordance with
clause (ii) of Section 5.4(b).

(d) To the extent the Company has any GP-Related Net Income (Loss) for any
accounting period unrelated to BCEP, such GP-Related Net Income (Loss) will be
allocated in accordance with GP-Related Profit Sharing Percentages prevailing at
the beginning of such accounting period.

(e) The Managing Member may authorize from time to time advances to Members
(including any additional Member admitted to the Company pursuant to Section 6.1
but excluding any Members who are also executive officers of The Blackstone
Group L.P. or any Affiliate thereof) against their allocable shares of
GP-Related Net Income (Loss).

(f) Notwithstanding the foregoing, the Managing Member may make such allocations
as it deems reasonably necessary to give economic effect to the provisions of
this Agreement, taking into account facts and circumstances as the Managing
Member deems reasonably necessary for this purpose.

Section 5.5. Liability of Members. Except as otherwise provided in the LLC Act
or as expressly provided in this Agreement, no Member (including each Special
Member) shall be personally obligated for any debt, obligation or liability of
the Company or of any other Member solely by reason of being a Member. In no
event shall any Member or Withdrawn Member (i) be obligated to make any capital
contribution or payment to or on behalf of the Company or (ii) have any
liability to return distributions received by such Member from the Company, in
each case except as specifically provided in Section 4.1(d) or Section 5.8 or
otherwise in this Agreement, as such Member shall otherwise expressly agree in
writing or as may be required by applicable law.

Section 5.6. [Intentionally omitted].

 

45



--------------------------------------------------------------------------------

Section 5.7. Repurchase Rights, etc.. The Managing Member may from time to time
establish such repurchase rights and/or other requirements with respect to the
Members’ GP-Related Member Interests relating to GP-Related BCEP Investments as
the Managing Member may determine. The Managing Member shall have authority to
(a) withhold any distribution otherwise payable to any Member until any such
repurchase rights have lapsed or any such requirements have been satisfied,
(b) pay any distribution to any Member that is Contingent as of the distribution
date and require the refund of any portion of such distribution that is
Contingent as of the Withdrawal Date of such Member, (c) amend any previously
established repurchase rights or other requirements from time to time, and
(d) make such exceptions thereto as it may determine on a case by case basis.

Section 5.8. Distributions.

(a) (i) The Company shall make distributions of available cash (subject to
reserves and other adjustments as provided herein) or other property to Members
with respect to such Members’ GP-Related Member Interests at such times and in
such amounts as are determined by the Managing Member. The Managing Member
shall, if it deems it appropriate, determine the availability for distribution
of, and distribute, cash or other property separately for each category of
GP-Related Net Income (Loss) established pursuant to Section 5.1(a).
Distributions of cash or other property with respect to Non-Carried Interest
shall be made among the Members in accordance with their respective Non-Carried
Interest Sharing Percentages, and, subject to Section 4.1(d) and Section 5.8(e),
distributions of cash or other property with respect to Carried Interest shall
be made among Members in accordance with their respective Carried Interest
Sharing Percentages.

(ii) At any time that a sale, exchange, transfer or other disposition by BCEP of
a portion of a GP-Related Investment is being considered by the Company (a
“GP-Related Disposable Investment”), at the election of the Managing Member each
Member’s GP-Related Member Interest with respect to such GP-Related Investment
shall be vertically divided into two separate GP-Related Member Interests, a
GP-Related Member Interest attributable to the GP-Related Disposable Investment
(a Member’s “GP-Related Class B Interest”), and a GP-Related Member Interest
attributable to such GP-Related Investment excluding the GP-Related Disposable
Investment (a Member’s “GP-Related Class A Interest”). Distributions (including
those resulting from a sale, transfer, exchange or other disposition by BCEP)
relating to a GP-Related Disposable Investment (with respect to both Carried
Interest and Non-Carried Interest) shall be made only to holders of GP-Related
Class B Interests with respect to such GP-Related Investment in accordance with
their GP-Related Profit Sharing Percentages relating to such GP-Related Class B
Interests, and distributions (including those resulting from the sale, transfer,
exchange or other disposition by BCEP) relating to a GP-Related Investment
excluding such GP-Related Disposable Investment (with respect to both Carried
Interest and Non-Carried Interest) shall be made only to holders of GP-Related
Class A Interests with respect to such GP-Related Investment in accordance with
their respective GP-Related Profit Sharing Percentages relating to such
GP-Related Class A Interests. Except as provided above, distributions of cash or
other property with respect to each category of GP-Related Net Income (Loss)
shall be allocated among the Members in the same proportions as the allocations
of GP-Related Net Income (Loss) of each such category.

 

46



--------------------------------------------------------------------------------

(b) Subject to the Company’s having sufficient available cash in the reasonable
judgment of the Managing Member, the Company shall make cash distributions to
each Member with respect to each Fiscal Year of the Company in an aggregate
amount at least equal to the total federal, New York State and New York City
income and other taxes that would be payable by such Member with respect to all
categories of GP-Related Net Income (Loss) allocated to such Member for such
Fiscal Year, the amount of which shall be calculated (i) on the assumption that
each Member is an individual subject to the then prevailing maximum rate of
federal, New York State and New York City and other income taxes (including,
without limitation, taxes under Section 1411 of the Code), (ii) taking into
account the deductibility of State and local income and other taxes for federal
income tax purposes and (iii) taking into account any differential in applicable
rates due to the type and character of GP-Related Net Income (Loss) allocated to
such Member. Notwithstanding the provisions of the foregoing sentence, the
Managing Member may refrain from making any distribution if, in the reasonable
judgment of the Managing Member, such distribution is prohibited by the LLC Act.

(c) The Managing Member may provide that the GP-Related Member Interest of any
Member or employee (including such Member’s or employee’s right to distributions
and investments of the Company related thereto) may be subject to repurchase by
the Company during such period as the Managing Member shall determine (a
“Repurchase Period”). Any Contingent distributions from GP-Related Investments
subject to repurchase rights will be withheld by the Company and will be
distributed to the recipient thereof (together with interest thereon at rates
determined by the Managing Member from time to time) as the recipient’s rights
to such distributions become Non-Contingent (by virtue of the expiration of the
applicable Repurchase Period or otherwise). The Managing Member may elect in an
individual case to have the Company distribute any Contingent distribution to
the applicable recipient thereof irrespective of whether the applicable
Repurchase Period has lapsed. If a Member Withdraws from the Company for any
reason other than his or her death, Total Disability or Incompetence, the
undistributed share of any GP-Related Investment that remains Contingent as of
the applicable Withdrawal Date shall be repurchased by the Company at a purchase
price determined at such time by the Managing Member. Unless determined
otherwise by the Managing Member, the repurchased portion thereof will be
allocated among the remaining Members with interests in such GP-Related
Investment in proportion to their respective percentage interests in such
GP-Related Investment, or if no other Member has a percentage interest in such
specific GP-Related Investment, to the Managing Member; provided, that the
Managing Member may allocate the Withdrawn Member’s share of unrealized
investment income from a repurchased GP-Related Investment attributable to the
period after the Withdrawn Member’s Withdrawal Date on any basis it may
determine, including to existing or new Members who did not previously have
interests in such GP-Related Investment, except that, in any event, each
Investor Regular Member shall be allocated a share of such unrealized investment
income equal to its respective GP-Related Profit Sharing Percentage of such
unrealized investment income.

(d) (i) (A) If BCEMA is obligated under the Clawback Provisions or Giveback
Provisions to contribute to BCEP (or to the limited partners of BCEP) a Clawback
Amount or a Giveback Amount (other than a Capital Commitment Giveback Amount)
and the Company is obligated to contribute any such amount to BCEMA in respect
of the Company’s GP-Related BCEMA Interest (the amount of any such obligation of
the Company with respect to such a Giveback Amount being herein called a
“GP-Related Giveback Amount”), the Managing

 

47



--------------------------------------------------------------------------------

Member shall call for such amounts as are necessary to satisfy such obligations
of the Company as determined by the Managing Member, in which case each Member
and Withdrawn Member shall contribute to the Company, in cash, when and as
called by the Managing Member, such an amount of prior distributions by the
Company (and the Other Fund GPs) with respect to Carried Interest (and/or
Non-Carried Interest in the case of a GP-Related Giveback Amount) (the
“GP-Related Recontribution Amount”) which equals (I) the product of (a) a
Member’s or Withdrawn Member’s Carried Interest Give Back Percentage and (b) the
aggregate Clawback Amount payable by the Company, in the case of Clawback
Amounts, and (II) with respect to a GP-Related Giveback Amount, such Member’s
pro rata share of prior distributions of Carried Interest and/or Non-Carried
Interest in connection with (a) the GP-Related BCEP Investment giving rise to
the GP-Related Giveback Amount, (b) if the amounts contributed pursuant to
clause (II)(a) above are insufficient to satisfy such GP-Related Giveback
Amount, GP-Related BCEP Investments other than the one giving rise to such
obligation, but only those amounts received by the Members with an interest in
the GP-Related BCEP Investment referred to in clause (II)(a) above and (c) if
the GP-Related Giveback Amount is unrelated to a specific GP-Related BCEP
Investment, all GP-Related BCEP Investments. Each Member and Withdrawn Member
shall promptly contribute to the Company, along with satisfying his or her
comparable obligations to the Other Fund GPs, if any, upon such call, such
Member’s or Withdrawn Member’s GP-Related Recontribution Amount, less the amount
paid out of the Trust Account on behalf of such Member or Withdrawn Member by
the Trustee(s) pursuant to written instructions from the Managing Member, or if
applicable, any of the Other Fund GPs with respect to Carried Interest (and/or
Non-Carried Interest in the case of GP-Related Giveback Amounts) (the “Net
GP-Related Recontribution Amount”), irrespective of the fact that the amounts in
the Trust Account may be sufficient on an aggregate basis to satisfy the
Company’s and the Other Fund GPs’ obligation under the Clawback Provisions
and/or Giveback Provisions; provided, that to the extent a Member’s or Withdrawn
Member’s share of the amount paid with respect to the Clawback Amount and/or the
GP-Related Giveback Amount exceeds his or her GP-Related Recontribution Amount,
such excess shall be repaid to such Member or Withdrawn Member as promptly as
reasonably practicable, subject to clause (ii) below; provided further, that
such written instructions from the Managing Member shall specify each Member’s
and Withdrawn Member’s GP-Related Recontribution Amount. Prior to such time, the
Managing Member may, in its discretion (but shall be under no obligation to),
provide notice that in the Managing Member’s judgment, the potential obligations
in respect of the Clawback Provisions or the Giveback Provisions will probably
materialize (and an estimate of the aggregate amount of such obligations);
provided further, that any amount from a Member’s Trust Account used to pay any
part of any GP-Related Giveback Amount (or such lesser amount as may be required
by the Managing Member) shall be contributed by such Member to such Member’s
Trust Account no later than 30 days after the Net GP-Related Recontribution
Amount is paid with respect to such GP-Related Giveback Amount.

(B) To the extent any Member or Withdrawn Member has satisfied any Holdback
obligation with Firm Collateral, such Member or Withdrawn Member shall, within
10 days of the Managing Member’s call for GP-Related Recontribution Amounts,
make a cash payment into the Trust Account in an amount equal to the amount of
the Holdback obligation satisfied with such Firm Collateral, or such lesser
amount such that the amount in the Trust Account allocable to such Member or
Withdrawn Member equals the sum of (I) such Member’s or Withdrawn Member’s
GP-Related Recontribution Amount and (II) any similar amounts payable to any of

 

48



--------------------------------------------------------------------------------

the Other Fund GPs. Immediately upon receipt of such cash, the Trustee(s) shall
take such steps as are necessary to release such Firm Collateral of such Member
or Withdrawn Member equal to the amount of such cash payment. If the amount of
such cash payment is less than the amount of Firm Collateral of such Member or
Withdrawn Member, the balance of such Firm Collateral if any, shall be retained
to secure the payment of GP-Related Deficiency Contributions, if any, and shall
be fully released upon the satisfaction of the Company’s and the Other Fund GPs’
obligation to pay the Clawback Amount. The failure of any Member or Withdrawn
Member to make a cash payment in accordance with this clause (B) (to the extent
applicable) shall constitute a default under Section 5.8(d)(ii) as if such cash
payment hereunder constitutes a Net GP-Related Recontribution Amount under
Section 5.8(d)(ii).

(ii) (A) In the event any Member or Withdrawn Member (a “GP-Related Defaulting
Party”) fails to recontribute all or any portion of such GP-Related Defaulting
Party’s Net GP-Related Recontribution Amount for any reason, the Managing Member
shall require all other Members and Withdrawn Members to contribute, on a pro
rata basis (based on each of their respective Carried Interest Give Back
Percentages in the case of Clawback Amounts, and GP-Related Profit Sharing
Percentages in the case of GP-Related Giveback Amounts (as more fully described
in clause (II) of Section 5.8(d)(i)(A) above)), such amounts as are necessary to
fulfill the GP-Related Defaulting Party’s obligation to pay such GP-Related
Defaulting Party’s Net GP-Related Recontribution Amount (a “GP-Related
Deficiency Contribution”) if the Managing Member determines in its good faith
judgment that the Company (or an Other Fund GP) will be unable to collect such
amount in cash from such GP-Related Defaulting Party for payment of the Clawback
Amount or GP-Related Giveback Amount, as the case may be, at least twenty
(20) Business Days prior to the latest date that the Company, and the Other Fund
GPs, if applicable, are permitted to pay the Clawback Amount or GP-Related
Giveback Amount, as the case may be; provided, that, subject to Section 5.8(e),
no Member or Withdrawn Member shall as a result of such GP-Related Deficiency
Contribution be required to contribute an amount in excess of 150% of the amount
of the Net GP-Related Recontribution Amount initially requested from such Member
or Withdrawn Member in respect of such default.

(B) Thereafter, the Managing Member shall determine in its good faith judgment
that the Company should either (1) not attempt to collect such amount in light
of the costs associated therewith, the likelihood of recovery and any other
factors considered relevant in the good faith judgment of the Managing Member or
(2) pursue any and all remedies (at law or equity) available to the Company
against the GP-Related Defaulting Party, the cost of which shall be a Company
expense to the extent not ultimately reimbursed by the GP-Related Defaulting
Party. It is agreed that the Company shall have the right (effective upon such
GP-Related Defaulting Party becoming a GP-Related Defaulting Party) to set-off
as appropriate and apply against such GP-Related Defaulting Party’s Net
GP-Related Recontribution Amount any amounts otherwise payable to the GP-Related
Defaulting Party by the Company or any Affiliate thereof (including amounts
unrelated to Carried Interest, such as returns of capital and profit thereon).
Each Member and Withdrawn Member hereby grants to the Managing Member a security
interest, effective upon such Member or Withdrawn Member becoming a GP-Related
Defaulting Party, in all accounts receivable and other rights to receive payment
from any Affiliate of the

 

49



--------------------------------------------------------------------------------

Company and agrees that, upon the effectiveness of such security interest, the
Managing member may sell, collect or otherwise realize upon such collateral. In
furtherance of the foregoing, each Member and Withdrawn Member hereby appoints
the Managing Member as its true and lawful attorney-in-fact with full
irrevocable power and authority, in the name of such Member or Withdrawn Member
or in the name of the Managing Member, to take any actions which may be
necessary to accomplish the intent of the immediately preceding sentence. The
Managing Member shall be entitled to collect interest on the Net GP-Related
Recontribution Amount of a GP-Related Defaulting Party from the date such Net
GP-Related Recontribution Amount was required to be contributed to the Company
at a rate equal to the Default Interest Rate.

(C) Any Member’s or Withdrawn Member’s failure to make a GP-Related Deficiency
Contribution shall cause such Member or Withdrawn Member to be a GP-Related
Defaulting Party with respect to such amount. The Company shall first seek any
remaining Trust Amounts (and Trust Income thereon) allocated to such Member or
Withdrawn Member to satisfy such Member’s or Withdrawn Member’s obligation to
make a GP-Related Deficiency Contribution before seeking cash contributions from
such Member or Withdrawn Member in satisfaction of such Member’s or Withdrawn
Member’s obligation to make a GP-Related Deficiency Contribution.

(iii) In the event any Member or Withdrawn Member initially fails to
recontribute all or any portion of such Member or Withdrawn Member’s pro rata
share of any Clawback Amount pursuant to Section 5.8(d)(i)(A), the Managing
Member shall use its reasonable efforts to collect the amount which such Member
or Withdrawn Member so fails to recontribute.

(iv) A Member’s or Withdrawn Member’s obligation to make contributions to the
Company under this Section 5.8(d) shall survive the termination of the Company.

(e) The Members acknowledge that the Managing Member will (and is hereby
authorized to) take such steps as it deems appropriate, in its good faith
judgment, to further the objective of providing for the fair and equitable
treatment of all Members, including by allocating Net Losses (as defined in the
BCEP Agreements) on Writedowns and Losses (each as defined in the BCEP
Agreements) on GP-Related BCEP Investments that have been the subject of a
Writedown and/or Losses (each, a “Loss Investment”) to those Members who
participated in such Loss Investments based on their Carried Interest Sharing
Percentage therein to the extent that such Members receive or have received
Carried Interest distributions from other GP-Related BCEP Investments.
Consequently and notwithstanding anything herein to the contrary, adjustments to
Carried Interest distributions shall be made as set forth in this
Section 5.8(e).

(i) At the time the Company is making Carried Interest distributions in
connection with a GP-Related BCEP Investment (the “Subject Investment”) that
have been reduced under any BCEP Agreement as a result of one or more Loss
Investments, the Managing Member shall calculate amounts distributable to or due
from each such Member as follows:

 

50



--------------------------------------------------------------------------------

(A) determine each Member’s share of each such Loss Investment based on his or
her Carried Interest Sharing Percentage in each such Loss Investment (which may
be zero) to the extent such Loss Investment has reduced the Carried Interest
distributions otherwise available for distribution to all Members (indirectly
through the Company from BCEP) from the Subject Investment (such reduction, the
“Loss Amount”);

(B) determine the amount of Carried Interest distributions otherwise
distributable to such Member with respect to the Subject Investment (indirectly
through the Company from BCEP) before any reduction in respect of the amount
determined in clause (A) above (the “Unadjusted Carried Interest
Distributions”); and

(C) subtract (I) the Loss Amounts relating to all Loss Investments from (II) the
Unadjusted Carried Interest Distributions for such Member, to determine the
amount of Carried Interest distributions to actually be paid to such Member
(“Net Carried Interest Distribution”).

To the extent that the Net Carried Interest Distribution for a Member as
calculated in this clause (i) is a negative number, the Managing Member shall
(I) notify such Member, at or prior to the time such Carried Interest
distributions are actually made to the Members, of his or her obligation to
recontribute to the Company prior Carried Interest distributions (a “Net Carried
Interest Distribution Recontribution Amount”), up to the amount of such negative
Net Carried Interest Distribution, and (II) to the extent amounts recontributed
pursuant to clause (I) are insufficient to satisfy such negative Net Carried
Interest Distribution amount, reduce future Carried Interest distributions
otherwise due such Member, up to the amount of such remaining negative Net
Carried Interest Distribution. If a Member’s (x) Net Carried Interest
Distribution Recontribution Amount exceeds (y) the aggregate amount of prior
Carried Interest distributions less the amount of tax thereon, calculated based
on the Assumed Tax Rate (as defined in the BCEP Partnership Agreement) in effect
in the Fiscal Years of such distributions (the “Excess Tax-Related Amount”),
then such Member may, in lieu of paying such Member’s Excess Tax-Related Amount,
defer such amounts as set forth below. Such deferred amount shall accrue
interest at the Prime Rate. Such deferred amounts shall be reduced and repaid by
the amount of Carried Interest otherwise distributable to such Member in
connection with future Carried Interest distributions until such balance is
reduced to zero. Any deferred amounts shall be payable in full upon the earlier
of (i) such time as the Clawback Amount is determined (as provided herein) and
(ii) such time as the Member becomes a Withdrawn Member.

To the extent there is an amount of negative Net Carried Interest Distribution
with respect to a Member remaining after the application of this clause (i),
notwithstanding clause (II) of the preceding paragraph, such remaining amount of
negative Net Carried Interest Distribution shall be allocated to the other
Members pro rata based on each of their Carried Interest Sharing Percentages in
the Subject Investment.

A Member who fails to pay a Net Carried Interest Distribution Recontribution
Amount promptly upon notice from the Managing Member (as provided above) shall
be deemed a GP-Related Defaulting Party for all purposes hereof.

 

51



--------------------------------------------------------------------------------

A Member may satisfy in part any Net Carried Interest Distribution
Recontribution Amount from cash that is then subject to a Holdback, to the
extent that the amounts that remain subject to a Holdback satisfy the Holdback
requirements hereof as they relate to the reduced amount of aggregate Carried
Interest distributions received by such Member (taking into account any Net
Carried Interest Distribution Recontribution Amount contributed to the Company
by such Member).

Any Net Carried Interest Distribution Recontribution Amount contributed by a
Member, including amounts of cash subject to a Holdback as provided above, shall
increase the amount available for distribution to the other Members as Carried
Interest distributions with respect to the Subject Investment; provided, that
any such amounts then subject to a Holdback may be so distributed to the other
Members to the extent a Member receiving such distribution has satisfied the
Holdback requirements with respect to such distribution (taken together with the
other Carried Interest distributions received by such Member to date).

(ii) In the case of Clawback Amounts which are required to be contributed to the
Company as otherwise provided herein, the obligation of the Members with respect
to any Clawback Amount shall be adjusted by the Managing Member as follows:

(A) determine each Member’s share of any Losses in any GP-Related BCEP
Investments which gave rise to the Clawback Amount (i.e., the Losses that
followed the last GP-Related BCEP Investment with respect to which Carried
Interest distributions were made), based on such Member’s Carried Interest
Sharing Percentage in such GP-Related BCEP Investments;

(B) determine each Member’s obligation with respect to the Clawback Amount based
on such Member’s Carried Interest Give Back Percentage as otherwise provided
herein; and

(C) subtract the amount determined in clause (B) above from the amount
determined in clause (A) above with respect to each Member to determine the
amount of adjustment to each Member’s share of the Clawback Amount (a Member’s
“Clawback Adjustment Amount”).

A Member’s share of the Clawback Amount shall for all purposes hereof be
decreased by such Member’s Clawback Adjustment Amount, to the extent it is a
negative number (except to the extent expressly provided below). A Member’s
share of the Clawback Amount shall for all purposes hereof be increased by such
Member’s Clawback Adjustment Amount (to the extent it is a positive number);
provided, that in no way shall a Member’s aggregate obligation to satisfy a
Clawback Amount as a result of this clause (ii) exceed the aggregate Carried
Interest distributions received by such Member. To the extent a positive
Clawback Adjustment Amount remains after the application of this clause
(ii) with respect to a Member, such remaining Clawback Adjustment Amount shall
be allocated to the Members (including any Member whose Clawback Amount was
increased pursuant to this clause (ii)) pro rata based on their Carried Interest
Give Back Percentages (determined without regard to this clause (ii)).

 

52



--------------------------------------------------------------------------------

Any distribution or contribution adjustments pursuant to this Section 5.8(e) by
the Managing Member shall be based on its good faith judgment, and no Member
shall have any claim against the Company, the Managing Member or any other
Members as a result of any adjustment made as set forth above. This
Section 5.8(e) applies to all Members, including Withdrawn Members.

It is agreed and acknowledged that this Section 5.8(e) is an agreement among the
Members and in no way modifies the obligations of each Member regarding the
Clawback Amount as provided in the BCEP Agreements.

Section 5.9. Business Expenses. The Company shall reimburse the Members for
reasonable travel, entertainment and miscellaneous expenses incurred by them in
the conduct of the Company’s business in accordance with rules and regulations
established by the Managing Member from time to time.

Section 5.10. Tax Capital Accounts; Tax Allocations.

(a) For federal income tax purposes, there shall be established for each Member
a single capital account combining such Member’s Capital Commitment Capital
Account and GP-Related Capital Account, with such adjustments as the Managing
Member determines are appropriate so that such single capital account is
maintained in compliance with the principles and requirements of Section 704(b)
of the Code and the Treasury Regulations thereunder.

(b) All items of income, gain, loss, deduction and credit of the Company shall
be allocated among the Members for federal, state and local income tax purposes
in the same manner as such items of income, gain, loss, deduction and credit
shall be allocated among the Members pursuant to this Agreement, except as may
otherwise be provided herein or by the Code or other applicable law. In the
event there is a net decrease in partnership minimum gain or partner nonrecourse
debt minimum gain (determined in accordance with the principles of Treasury
Regulations Sections 1.704-2(d) and 1.704-2(i)) during any taxable year of the
Company, each Member shall be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
its respective share of such net decrease during such year, determined pursuant
to Treasury Regulations Sections 1.704-2(g) and 1.704-2(i)(5). The items to be
so allocated shall be determined in accordance with Treasury Regulations
Section 1.704-2(f). In addition, this Agreement shall be considered to contain a
“qualified income offset” as provided in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d). Notwithstanding the foregoing, the Managing Member
in its sole discretion shall make allocations for tax purposes as may be needed
to ensure that allocations are in accordance with the interests of the Members
within the meaning of the Code and the Treasury Regulations.

(c) For federal, state and local income tax purposes only, Company income, gain,
loss, deduction or expense (or any item thereof) for each Fiscal Year shall be
allocated to and among the Members in a manner corresponding to the manner in
which corresponding items are allocated among the Members pursuant to the other
provisions of this Section 5.10; provided, that the Managing Member may in its
sole discretion make such allocations for tax purposes as it determines are
appropriate so that allocations have substantial economic effect or are in
accordance with the interests of the Members, within the meaning of the Code and
the Treasury Regulations thereunder.

 

53



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL PARTNERS; WITHDRAWAL OF PARTNERS;

SATISFACTION AND DISCHARGE OF

COMPANY INTERESTS; TERMINATION

Section 6.1. Additional Members.

(a) Effective on the first day of any month (or on such other date as shall be
determined by the Managing Member in its sole discretion), the Managing Member
shall have the right to admit one or more additional or substitute persons into
the Company as Managing Members or Regular Members. Each such person shall make
the representations and certifications with respect to itself set forth in
Section 3.7 and Section 3.8. The Managing Member shall determine and negotiate
with the additional Member (which term, for the avoidance of doubt, shall
include, without limitation, any substitute Member) all terms of such additional
Member’s participation in the Company, including the additional Member’s initial
GP-Related Capital Contribution, Capital Commitment-Related Capital
Contribution, GP-Related Profit Sharing Percentage and Capital Commitment Profit
Sharing Percentage. Each additional Member shall have such voting rights as may
be determined by the Managing Member from time to time unless, upon the
admission to the Company of any Regular Member, the Managing Member shall
designate that such Regular Member shall not have such voting rights (any such
Regular Member being called a “Nonvoting Special Member”). Any additional Member
shall, as a condition to becoming a Member, agree to become a party to, and be
bound by the terms and conditions of, the Trust Agreement. If Blackstone or
another or subsequent holder of an Investor Note approved by the Managing Member
for purposes of this Section 6.1(a) shall foreclose upon a Regular Member’s
Investor Note issued to finance such Regular Member’s purchase of his or her
Capital Commitment Interests, Blackstone or such other or subsequent holder
shall succeed to such Regular Member’s Capital Commitment Interests and shall be
deemed to have become a Regular Member to such extent. Any Additional Member may
have a GP-Related Member Interest or a Capital Commitment Member Interest,
without having the other such interest.

(b) The GP-Related Profit Sharing Percentages, if any, to be allocated to an
additional Member as of the date such Member is admitted to the Company,
together with the pro rata reduction in all other Members’ GP-Related Profit
Sharing Percentages as of such date, shall be established by the Managing Member
pursuant to Section 5.3. The Capital Commitment Profit Sharing Percentages, if
any, to be allocated to an additional Member as of the date such Member is
admitted to the Company, together with the pro rata reduction in all other
Members’ Capital Commitment Profit Sharing Percentages as of such date, shall be
established by the Managing Member. Notwithstanding any provision in this
Agreement to the contrary, the Managing Member is authorized, without the need
for any further act, vote or consent of any person, to make adjustments to the
GP-Related Profit Sharing Percentages as it determines necessary in its sole
discretion in connection with any additional Members admitted to the Company,
adjustments with respect to other Members of the Company and to give effect to
other matters set forth herein, as applicable.

 

54



--------------------------------------------------------------------------------

(c) An additional Member shall be required to contribute to the Company his or
her pro rata share of the Company’s total capital, excluding capital in respect
of GP-Related Investments and Capital Commitment Investments in which such
Member does not acquire any interests, at such times and in such amounts as
shall be determined by the Managing Member in accordance with Section 4.1 and
Section 7.1.

(d) The admission of an additional Member will be evidenced by (i) the execution
of a counterpart copy of, or counter-signature page with respect to, this
Agreement by such additional Member, (ii) the execution of an amendment to this
Agreement by the Managing Member and the additional Member, as determined by the
Managing Member or (iii) the execution by such additional Member of any other
writing evidencing the intent of such person to become a substitute or
additional Regular Member and to be bound by the terms of this Agreement and
such writing being accepted by the Managing Member on behalf of the Company. In
addition, each additional Member shall sign a counterpart copy of the Trust
Agreement or any other writing evidencing the intent of such person to become a
party to the Trust Agreement that is acceptable to the Managing Member on behalf
of the Company.

Section 6.2. Withdrawal of Members.

(a) Any Member may Withdraw voluntarily from the Company subject to the prior
written consent of the Managing Member. The Managing Member generally intends to
permit voluntary Withdrawals on the last day of any calendar month (or on such
other date as shall be determined by the Managing Member in its sole
discretion), on not less than 15 days’ prior written notice by such Member to
the Managing Member (or on such shorter notice period as may be mutually agreed
upon between such Member and the Managing Member); provided, that a Member may
not voluntarily Withdraw without the consent of the Managing Member if such
Withdrawal would (i) cause the Company to be in default under any of its
contractual obligations or (ii) in the reasonable judgment of the Managing
Member, have a material adverse effect on the Company or its business; provided
further, that a Member may Withdraw from the Company with respect to such
Member’s GP-Related Member Interest without Withdrawing from the Company with
respect to such Member’s Capital Commitment Member Interest, and a Member may
Withdraw from the Company with respect to such Member’s Capital Commitment
Member Interest without Withdrawing from the Company with respect to such
Member’s GP-Related Member Interest.

(b) Upon the Withdrawal of any Member, including by the occurrence of any
withdrawal event under the LLC Act with respect to any Member, such Member shall
thereupon cease to be a Member, except as expressly provided herein.

(c) Upon the Total Disability of a Regular Member, such Member shall thereupon
cease to be a Regular Member with respect to such Member’s GP-Related Member
Interest; provided however, that the Managing Member may elect to admit such
Withdrawn Member to the Company as a Nonvoting Special Member with respect to
such Member’s GP-Related Member Interest, with such GP-Related Member Interest
as the Managing Member may

 

55



--------------------------------------------------------------------------------

determine. The determination of whether any Member has suffered a Total
Disability shall be made by the Managing Member in its sole discretion after
consultation with a qualified medical doctor. In the absence of agreement
between the Managing Member and such Member, each party shall nominate a
qualified medical doctor and the two doctors shall select a third doctor, who
shall make the determination as to Total Disability.

(d) If the Managing Member determines that it shall be in the best interests of
the Company for any Member (including any Member who has given notice of
voluntary Withdrawal pursuant to paragraph (a) above) to Withdraw from the
Company (whether or not Cause exists) with respect to such Member’s GP-Related
Member Interest and/or with respect to such Member’s Capital Commitment Member
Interest, such Member, upon written notice by the Managing Member to such
Member, shall be required to Withdraw with respect to such Member’s GP-Related
Member Interest and/or with respect to such Member’s Capital Commitment Member
Interest, as of a date specified in such notice, which date shall be on or after
the date of such notice. If the Managing Member requires any Member to Withdraw
for Cause with respect to such Member’s GP-Related Member Interest and/or with
respect to such Member’s Capital Commitment Member Interest, such notice shall
state that it has been given for Cause and shall describe the particulars
thereof in reasonable detail.

(e) The Withdrawal from the Company of any Member shall not, in and of itself,
affect the obligations of the other Members to continue the Company during the
remainder of its term.

Section 6.3. GP-Related Member Interests Not Transferable.

(a) No Member may sell, assign, pledge or otherwise transfer or encumber all or
any portion of such Member’s GP-Related Member Interest other than as permitted
by written agreement between such Member and the Managing Member; provided,
that, subject to the LLC Act, this Section 6.3 shall not impair transfers by
operation of law, transfers by will or by other testamentary instrument
occurring by virtue of the death or dissolution of a Member, or transfers
required by trust agreements; provided further, that, subject to the prior
written consent of the Managing Member, which shall not be unreasonably
withheld, a Regular Member may transfer, for estate planning purposes, up to 25%
of his or her GP-Related Profit Sharing Percentage to any estate planning trust,
limited partnership or limited liability company with respect to which such
Regular Member controls investments related to any interest in the Company held
therein (an “Estate Planning Vehicle”). Each Estate Planning Vehicle will be a
Nonvoting Special Member. Such Regular Member and the Nonvoting Special Member
shall be jointly and severally liable for all obligations of both such Regular
Member and such Nonvoting Special Member with respect to the interest
transferred (including the obligation to make additional GP-Related Capital
Contributions). The Managing Member may at its sole option exercisable at any
time require such Estate Planning Vehicle to Withdraw from the Company on the
terms of this Article VI. Except as provided in the second proviso to the first
sentence of this Section 6.3(a), no assignee, legatee, distributee, heir or
transferee (by conveyance, operation of law or otherwise) of the whole or any
portion of any Member’s GP-Related Member Interest shall have any right to be a
Managing Member or Regular Member without the prior written consent of the
Managing Member (which consent may be given or withheld in its sole discretion
without giving any reason therefor). Notwithstanding the granting of a security
interest in the entire Interest of any Member, such Member shall continue to be
a member of the Company.

 

56



--------------------------------------------------------------------------------

(b) Notwithstanding any provision hereof to the contrary, no sale or transfer of
any GP-Related Member Interest in the Company may be made except in compliance
with all federal, state and other applicable laws, including federal and state
securities laws.

Section 6.4. Managing Member Withdrawal; Transfer of Managing Member’s Interest.

(a) Subject to the LLC Act, the Managing Member may not transfer or assign its
interest as a Managing Member in the Company or its right to manage the affairs
of the Company, except that the Managing Member may, subject to the LLC Act,
with the prior written approval of a Majority in Interest of the Members, admit
another person as an additional or substitute Managing Member who makes such
representations with respect to itself as the Managing Member deems necessary or
appropriate (with regard to compliance with applicable law or otherwise);
provided, however, that the Managing Member may, in its sole discretion,
transfer all or part of its interest in the Company to a person who makes such
representations with respect to itself as the Managing Member deems necessary or
appropriate (with regard to compliance with applicable law or otherwise) and who
owns, directly or indirectly, the principal part of the business then conducted
by the Managing Member in connection with any liquidation, dissolution or
reorganization of the Managing Member, and, upon the assumption by such person
of liability for all the obligations of the Managing Member under this
Agreement, such person shall be admitted as the Managing Member. A person who is
so admitted as an additional or substitute Managing Member shall thereby become
a Managing Member and shall have the right to manage the affairs of the Company
and to vote as a Member to the extent of the interest in the Company so
acquired.

(b) Except as contemplated by Section 6.4(a) above, Withdrawal by a Managing
Member is not permitted. The Withdrawal of a Member shall not dissolve the
Company if at the time of such Withdrawal there are one or more remaining
Members, and any one or more of such remaining Members continue the business of
the Company (any and all such remaining Members being hereby authorized to
continue the business of the Company without dissolution and hereby agreeing to
do so). Notwithstanding Section 6.4(c), if upon the Withdrawal of a Member there
shall be no remaining Regular Members, the Company nonetheless shall not be
dissolved and shall not be required to be wound up if, within 90 days after the
occurrence of such event of Withdrawal, all remaining Special Members agree
(including by acting through the power of attorney granted pursuant to
Section 10.1) in writing to continue the business of the Company and to the
appointment, effective as of the date of such Withdrawal, of one or more Regular
Members.

(c) The Company shall not be dissolved, in and of itself, by the Withdrawal of
any Member, but shall continue with the surviving or remaining Members as
members thereof in accordance with and subject to the terms and provisions of
this Agreement.

 

57



--------------------------------------------------------------------------------

(d) A Managing Member shall not cease to be the managing member of the Company
upon the collateral assignment of or the pledging or granting of a security
interest in its entire Interest in the Company.

Section 6.5. Satisfaction and Discharge of a Withdrawn Member’s GP-Related
Member Interest.

(a) The terms of this Section 6.5 shall apply to the GP-Related Member Interest
of a Withdrawn Member, but, except as otherwise expressly provided in this
Section 6.5, shall not apply to the Capital Commitment Member Interest of a
Withdrawn Member. For purposes of this Section 6.5, the term “Settlement Date”
means the date as of which a Withdrawn Member’s GP-Related Member Interest in
the Company is settled as determined under paragraph (b) below. Notwithstanding
the foregoing, any Regular Member who Withdraws from the Company, and all or any
portion of whose GP-Related Member Interest is retained as a Special Member,
shall be considered a Withdrawn Member for all purposes hereof.

(b) Except where a later date for the settlement of a Withdrawn Member’s
GP-Related Member Interest in the Company may be agreed to by the Managing
Member and a Withdrawn Member, a Withdrawn Member’s Settlement Date shall be his
or her Withdrawal Date; provided, that if a Withdrawn Member’s Withdrawal Date
is not the last day of a month, then the Managing Member may elect for such
Withdrawn Member’s Settlement Date to be the last day of the month in which his
or her Withdrawal Date occurs. During the interval, if any, between a Withdrawn
Member’s Withdrawal Date and Settlement Date, such Withdrawn Member shall have
the same rights and obligations with respect to GP-Related Capital
Contributions, interest on capital, allocations of GP-Related Net Income (Loss)
and distributions as would have applied had such Withdrawn Member remained a
Member of the Company during such period.

(c) In the event of the Withdrawal of a Member with respect to such Withdrawn
Member’s GP-Related Member Interest, the Managing Member shall, promptly after
such Withdrawn Member’s Settlement Date, (i) determine and allocate to the
Withdrawn Member’s GP-Related Capital Accounts such Withdrawn Member’s allocable
share of the GP-Related Net Income (Loss) of the Company for the period ending
on such Settlement Date in accordance with Article V and (ii) credit the
Withdrawn Member’s GP-Related Capital Accounts with interest in accordance with
Section 5.2. In making the foregoing calculations, the Managing Member shall be
entitled to establish such reserves (including reserves for taxes, bad debts,
unrealized losses, actual or threatened litigation or any other expenses,
contingencies or obligations) as it deems appropriate. Unless otherwise
determined by the Managing Member in a particular case, a Withdrawn Member shall
not be entitled to receive any GP-Related Unallocated Percentage in respect of
the accounting period during which such Member Withdraws from the Company
(whether or not previously awarded or allocated) or any GP-Related Unallocated
Percentage in respect of prior accounting periods that have not been paid or
allocated (whether or not previously awarded) as of such Withdrawn Member’s
Withdrawal Date.

 

58



--------------------------------------------------------------------------------

(d) From and after the Settlement Date of the Withdrawn Member, the Withdrawn
Member’s GP-Related Profit Sharing Percentages shall, unless otherwise allocated
by the Managing Member pursuant to Section 5.3(a), be deemed to be GP-Related
Unallocated Percentages (except for GP-Related Profit Sharing Percentages with
respect to GP-Related Investments as provided in paragraph (f) below).

(e) (i) Upon the Withdrawal from the Company of a Member with respect to such
Member’s GP-Related Member Interest, such Withdrawn Member thereafter shall not,
except as expressly provided in this Section 6.5, have any rights of a Member
(including voting rights) with respect to such Member’s GP-Related Member
Interest, and, except as expressly provided in this Section 6.5, such Withdrawn
Member shall not have any interest in the Company’s GP-Related Net Income (Loss)
or in distributions related to such Member’s GP-Related Member Interest,
GP-Related Investments or other assets related to such Member’s GP-Related
Member Interest. If a Member Withdraws from the Company with respect to such
Member’s GP-Related Member Interest for any reason other than for Cause pursuant
to Section 6.2, then the Withdrawn Member shall be entitled to receive, at the
time or times specified in Section 6.5(i) below, in satisfaction and discharge
in full of the Withdrawn Member’s GP-Related Member Interest in the Company,
(x) payment equal to the aggregate credit balance, if any, as of the Settlement
Date of the Withdrawn Member’s GP-Related Capital Accounts, (excluding any
GP-Related Capital Account or portion thereof attributable to any GP-Related
Investment) and (y) the Withdrawn Member’s percentage interest attributable to
each GP-Related Investment in which the Withdrawn Member has an interest as of
the Settlement Date as provided in paragraph (f) below (which shall be settled
in accordance with paragraph (f) below), subject to all the terms and conditions
of paragraphs (a)-(p) of this Section 6.5. If the amount determined pursuant to
clause (x) above is an aggregate negative balance, the Withdrawn Member shall
pay the amount thereof to the Company upon demand by the Managing Member on or
after the date of the statement referred to in Section 6.5(i) below; provided,
that if the Withdrawn Member was solely a Regular Member (other than a Special
Member) on his or her Withdrawal Date, such payment shall be required only to
the extent of any amounts payable to such Withdrawn Member pursuant to this
Section 6.5. Any aggregate negative balance in the GP-Related Capital Accounts
of a Withdrawn Member who was solely a Regular Member (other than a Special
Member), upon the settlement of such Withdrawn Member’s GP-Related Member
Interest in the Company pursuant to this Section 6.5, shall be allocated among
the other Members’ GP-Related Capital Accounts in accordance with their
respective GP-Related Profit Sharing Percentages in the categories of GP-Related
Net Income (Loss) giving rise to such negative balance as determined by the
Managing Member as of such Withdrawn Member’s Settlement Date. In the settlement
of any Withdrawn Member’s GP-Related Member Interest in the Company, no value
shall be ascribed to goodwill, the Company name or the anticipation of any value
the Company or any successor thereto might have in the event the Company or any
interest therein were to be sold in whole or in part.

(ii) Notwithstanding clause (i) of this Section 6.5(e), in the case of a Member
whose Withdrawal with respect to such Member’s GP-Related Member Interest
resulted from such Member’s death or Incompetence, such Member’s estate or legal
representative, as the case may be, may elect, at the time described below, to
receive a Nonvoting Special Member GP-Related Member Interest and retain such
Member’s GP-Related Profit Sharing Percentage in all (but not less than all)
illiquid investments of the Company in lieu of a cash payment (or Investor Note)
in settlement of that portion of the Withdrawn Member’s GP-Related Member
Interest. The election referred to above shall be made within 60 days after the
Withdrawn Member’s Settlement Date, based on a statement of the settlement of
such Withdrawn Member’s GP-Related Member Interest in the Company pursuant to
this Section 6.5.

 

59



--------------------------------------------------------------------------------

(f) For purposes of clause (y) of paragraph (e)(i) above, a Withdrawn Member’s
“percentage interest” means his or her GP-Related Profit Sharing Percentage as
of the Settlement Date in the relevant GP-Related Investment. The Withdrawn
Member shall retain his or her percentage interest in such GP-Related Investment
and shall retain his or her GP-Related Capital Account or portion thereof
attributable to such GP-Related Investment, in which case such Withdrawn Member
(a “Retaining Withdrawn Member”) shall become and remain a Regular Member for
such purpose (and, if the Managing Member so designates, such Regular Member
shall be a Nonvoting Special Member). The GP-Related Member Interest of a
Retaining Withdrawn Member pursuant to this paragraph (f) shall be subject to
the terms and conditions applicable to GP-Related Member Interests of any kind
hereunder and such other terms and conditions as are established by the Managing
Member. At the option of the Managing Member in its sole discretion, the
Managing Member and the Retaining Withdrawn Member may agree to have the Company
acquire such GP-Related Member Interest without the approval of the other
Members; provided, that the Managing Member shall reflect in the books and
records of the Company the terms of any acquisition pursuant to this sentence.

(g) The Managing Member may elect, in lieu of payment in cash of any amount
payable to a Withdrawn Member pursuant to paragraph (e) above, (i) to have the
Company issue to the Withdrawn Member a subordinated promissory note and/or
(ii) to distribute in kind to the Withdrawn Member such Withdrawn Member’s pro
rata share (as determined by the Managing Member) of any securities or other
investments of the Company in relation to such Member’s GP-Related Member
Interest. If any securities or other investments are distributed in kind to a
Withdrawn Member under this paragraph (g), the amount described in clause (x) of
paragraph (e)(i) shall be reduced by the value of such distribution as valued on
the latest balance sheet of the Company in accordance with generally accepted
accounting principles or, if not appearing on such balance sheet, as reasonably
determined by the Managing Member.

(h) [Intentionally omitted]

(i) Within 120 days after each Settlement Date, the Managing Member shall submit
to the Withdrawn Member a statement of the settlement of such Withdrawn Member’s
GP-Related Member Interest in the Company pursuant to this Section 6.5 together
with any cash payment, subordinated promissory note and in kind distributions to
be made to such Member as shall be determined by the Managing Member. The
Managing Member shall submit to the Withdrawn Member supplemental statements
with respect to additional amounts payable to or by the Withdrawn Member in
respect of the settlement of his or her GP-Related Member Interest in the
Company (e.g., payments in respect of GP-Related Investments pursuant to
paragraph (f) above or adjustments to reserves pursuant to paragraph (j) below)
promptly after such amounts are determined by the Managing Member. To the
fullest extent permitted by law, such statements and the valuations on which
they are based shall be accepted by the Withdrawn Member without examination of
the accounting books and records of the Company or other inquiry. Any amounts
payable by the Company to a Withdrawn Member pursuant to this Section 6.5 shall
be subordinate in right of payment and subject to the prior payment or provision
for

 

60



--------------------------------------------------------------------------------

payment in full of claims of all present or future creditors of the Company or
any successor thereto arising out of matters occurring prior to the applicable
date of payment or distribution; provided, that such Withdrawn Member shall
otherwise rank pari passu in right of payment (x) with all persons who become
Withdrawn Members and whose Withdrawal Date is within one year before the
Withdrawal Date of the Withdrawn Member in question and (y) with all persons who
become Withdrawn Members and whose Withdrawal Date is within one year after the
Withdrawal Date of the Withdrawn Member in question.

(j) If the aggregate reserves established by the Managing Member as of the
Settlement Date in making the foregoing calculations should prove, in the
determination of the Managing Member, to be excessive or inadequate, the
Managing Member may elect, but shall not be obligated, to pay the Withdrawn
Member or his or her estate such excess, or to charge the Withdrawn Member or
his or her estate such deficiency, as the case may be.

(k) Any amounts owed by the Withdrawn Member to the Company at any time on or
after the Settlement Date (e.g., outstanding Company loans or advances to such
Withdrawn Member) shall be offset against any amounts payable or distributable
by the Company to the Withdrawn Member at any time on or after the Settlement
Date or shall be paid by the Withdrawn Member to the Company, in each case as
determined by the Managing Member. All cash amounts payable by a Withdrawn
Member to the Company under this Section 6.5 shall bear interest from the due
date to the date of payment at a floating rate equal to the lesser of (x) the
Prime Rate or (y) the maximum rate of interest permitted by applicable law. The
“due date” of amounts payable by a Withdrawn Member pursuant to Section 6.5(i)
above shall be 120 days after a Withdrawn Member’s Settlement Date. The “due
date” of amounts payable to or by a Withdrawn Member in respect of GP-Related
Investments for which the Withdrawn Member has retained a percentage interest in
accordance with paragraph (f) above shall be 120 days after realization with
respect to such GP-Related Investment. The “due date” of any other amounts
payable by a Withdrawn Member shall be 60 days after the date such amounts are
determined to be payable.

(l) At the time of the settlement of any Withdrawn Member’s GP-Related Member
Interest in the Company pursuant to this Section 6.5, the Managing Member may,
to the fullest extent permitted by applicable law, impose any restrictions it
deems appropriate on the assignment, pledge, encumbrance or other transfer by
such Withdrawn Member of any interest in any GP-Related Investment retained by
such Withdrawn Member, any securities or other investments distributed in kind
to such Withdrawn Member or such Withdrawn Member’s right to any payment from
the Company.

(m) If a Member is required to Withdraw from the Company with respect to such
Member’s GP-Related Member Interest for Cause pursuant to Section 6.2(d), then
his or her GP-Related Member Interest shall be settled in accordance with
paragraphs (a)-(r) of this Section 6.5; provided however, that the Managing
Member may elect (but shall not be required) to apply any or all the following
terms and conditions to such settlement:

 

61



--------------------------------------------------------------------------------

(i) In settling the Withdrawn Member’s interest in any GP-Related Investment in
which he or she has an interest as of his or her Settlement Date, the Managing
Member may elect to (A) determine the GP-Related Unrealized Net Income (Loss)
attributable to each such GP-Related Investment as of the Settlement Date and
allocate to the appropriate GP-Related Capital Account of the Withdrawn Member
his or her allocable share of such GP-Related Unrealized Net Income (Loss) for
purposes of calculating the aggregate balance of such Withdrawn Member’s
GP-Related Capital Account pursuant to clause (x) of paragraph (e)(i) above,
(B) credit or debit, as applicable, the Withdrawn Member with the balance of his
or her GP-Related Capital Account or portion thereof attributable to each such
GP-Related Investment as of his or her Settlement Date without giving effect to
the GP-Related Unrealized Net Income (Loss) from such GP-Related Investment as
of his or her Settlement Date, which shall be forfeited by the Withdrawn Member
or (C) apply the provisions of paragraph (f) above; provided, that the maximum
amount of GP-Related Net Income (Loss) allocable to such Withdrawn Member with
respect to any GP-Related Investment shall equal such Member’s percentage
interest of the GP-Related Unrealized Net Income, if any, attributable to such
GP-Related Investment as of the Settlement Date (the balance of such GP-Related
Net Income (Loss), if any, shall be allocated as determined by the Managing
Member). The Withdrawn Member shall not have any continuing interest in any
GP-Related Investment to the extent an election is made pursuant to (A) or
(B) above.

(ii) Any amounts payable by the Company to the Withdrawn Member pursuant to this
Section 6.5 shall be subordinate in right of payment and subject to the prior
payment in full of claims of all present or future creditors of the Company or
any successor thereto arising out of matters occurring prior to or on or after
the applicable date of payment or distribution.

(n) The payments to a Withdrawn Member pursuant to this Section 6.5 may be
conditioned on the compliance by such Withdrawn Member with any lawful and
reasonable (under the circumstances) restrictions against engaging or investing
in a business competitive with that of the Company or any of its subsidiaries
and Affiliates for a period not exceeding two years determined by the Managing
Member. Upon written notice to the Managing Member, any Withdrawn Member who is
subject to noncompetition restrictions established by the Managing Member
pursuant to this paragraph (o) may elect to forfeit the principal amount payable
in the final installment of his or her subordinated promissory note, together
with interest to be accrued on such installment after the date of forfeiture, in
lieu of being bound by such restrictions.

(o) In addition to the foregoing, the Managing Member shall have the right to
pay a Withdrawn Member (other than the Managing Member) a discretionary
additional payment in an amount and based upon such circumstances and conditions
as it determines to be relevant. The provisions of this Section 6.5 shall apply
to any Investor Regular Member relating to another Regular Member, and to any
transferee of any GP-Related Member Interest of such Member pursuant to
Section 6.3, if such Member Withdraws from the Company.

(p) (i) The Company will assist a Withdrawn Member or his or her estate or
guardian, as the case may be, in the settlement of the Withdrawn Member’s
GP-Related Member Interest in the Company. Third party costs incurred by the
Company in providing this assistance will be borne by the Withdrawn Member or
his or her estate.

 

62



--------------------------------------------------------------------------------

(ii) The Managing Member may reasonably determine in good faith to retain
outside professionals to provide the assistance to Withdrawn Members or their
estates or guardians, as referred to above. In such instances, the Managing
Member will obtain the prior approval of a Withdrawn Member or his or her estate
or guardian, as the case may be, prior to engaging such professionals. If the
Withdrawn Member (or his or her estate or guardian) declines to incur such
costs, the Managing Member will provide such reasonable assistance as and when
it can so as not to interfere with the Company’s day-to-day operating,
financial, tax and other related responsibilities to the Company and the
Members.

(q) Each Member (other than the Managing Member) hereby irrevocably appoints the
Managing Member as such Member’s true and lawful agent, representative and
attorney-in-fact, each acting alone, in such Member’s name, place and stead, to
make, execute, sign and file, on behalf of such Member, any and all agreements,
instruments, consents, ratifications, documents and certificates which the
Managing Member deems necessary or advisable in connection with any transaction
or matter contemplated by or provided for in this Section 6.5, including,
without limitation, the performance of any obligation of such Member or the
Company or the exercise of any right of such Member or the Company. Such power
of attorney is coupled with an interest and shall survive and continue in full
force and effect notwithstanding the Withdrawal from the Company of any Member
for any reason and shall not be affected by the death, disability or incapacity
of such Member.

Section 6.6. Termination of the Company. The Managing Member may dissolve the
Company prior to the expiration of its term at any time on giving notice of the
dissolution to the other Members. Upon the dissolution of the Company, the
Members’ respective interests in the Company shall be valued and settled in
accordance with the procedures set forth in Sections 5.10, 6.5 and 8.1 and
Article IX , which provides for allocations to the GP-Related Capital Accounts
of the Members and distributions in accordance with the capital account balances
of the Members.

Section 6.7. Certain Tax Matters. (a) The Managing Member shall determine all
matters concerning allocations for tax purposes not expressly provided for
herein in its sole discretion.

(b) The Managing Member shall cause to be prepared all federal, state and local
tax returns of the Company for each year for which such returns are required to
be filed and, after approval of such returns by the Managing Member, shall cause
such returns to be timely filed. The Managing Member shall determine the
appropriate treatment of each item of income, gain, loss, deduction and credit
of the Company and the accounting methods and conventions under the tax laws of
the United States, the several States and other relevant jurisdictions as to the
treatment of any such item or any other method or procedure related to the
preparation of such tax returns. The Managing Member may cause the Company to
make or refrain from making any and all elections permitted by such tax laws.
Each Member agrees that he or she shall not, unless he or she provides prior
notice of such action to the Company, (i) treat, on his or her individual income
tax returns, any item of income, gain, loss, deduction or credit relating to his
or her interest in the Company in a manner inconsistent with the treatment of
such item by the Company as reflected on the Form K-1 or other information
statement furnished by

 

63



--------------------------------------------------------------------------------

the Company to such Member for use in preparing his or her income tax returns or
(ii) file any claim for refund relating to any such item based on, or which
would result in, such inconsistent treatment. In respect of an income tax audit
of any tax return of the Company, the filing of any amended return or claim for
refund in connection with any item of income, gain, loss, deduction or credit
reflected on any tax return of the Company, or any administrative or judicial
proceedings arising out of or in connection with any such audit, amended return,
claim for refund or denial of such claim, (A) the Tax Matters Partner (as
defined below) shall be authorized to act for, and his or her decision shall be
final and binding upon, the Company and all Members except to the extent a
Member shall properly elect to be excluded from such proceeding pursuant to the
Code, (B) all expenses incurred by the Tax Matters Partner in connection
therewith (including, without limitation, attorneys’, accountants’ and other
experts’ fees and disbursements) shall be expenses of the Company and (C) no
Member shall have the right to (1) participate in the audit of any Company tax
return, (2) file any amended return or claim for refund in connection with any
item of income, gain, loss, deduction or credit reflected on any tax return of
the Company (unless he or she provides prior notice of such action to the
Company as provided above), (3) participate in any administrative or judicial
proceedings conducted by the Company or the Tax Matters Partner arising out of
or in connection with any such audit, amended return, claim for refund or denial
of such claim, or (4) appeal, challenge or otherwise protest any adverse
findings in any such audit conducted by the Company or the Tax Matters Partner
or with respect to any such amended return or claim for refund filed by the
Company or the Tax Matters Partner or in any such administrative or judicial
proceedings conducted by the Company or the Tax Matters Partner. The Company and
each Member hereby designate any Member selected by the Managing Member as the
“tax matters partner” or “partnership representative” (each as defined under the
Code), as applicable (the “Tax Matters Partner”). To the fullest extent
permitted by applicable law, each Member agrees to indemnify and hold harmless
the Company and all other Members from and against any and all liabilities,
obligations, damages, deficiencies and expenses resulting from any breach or
violation by such Member of the provisions of this Section 6.7 and from all
actions, suits, proceedings, demands, assessments, judgments, costs and
expenses, including reasonable attorneys’ fees and disbursements, incident to
any such breach or violation.

(c) Each individual Member shall provide to the Company copies of each federal,
state and local income tax return of such Member (including any amendment
thereof) within 30 days after filing such return.

(d) To the extent the Managing Member reasonably determines that the Company (or
any entity in which the Company holds an interest) is or may be required by law
to withhold or to make tax payments, including interest and penalties on such
amounts, on behalf of or with respect to any Member, including pursuant to
Section 6225 of the Code (“Tax Advances”), the Managing Member may withhold or
escrow such amounts or make such tax payments as so required. All Tax Advances
made on behalf of a Member shall, at the option of the Managing Member, (i) be
promptly paid to the Managing Member by the Member on whose behalf such Tax
Advances were made or (ii) be repaid by reducing the amount of the current or
next succeeding distribution or distributions which would otherwise have been
made to such Partner or, if such distributions are not sufficient for that
purpose, by so reducing the proceeds upon dissolution of the Company otherwise
payable to such Member. Whenever the Managing Member selects option
(ii) pursuant to the preceding sentence for repayment of a Tax Advance

 

64



--------------------------------------------------------------------------------

by a Member, for all other purposes of this Agreement such Member shall be
treated as having received all distributions (whether before or upon dissolution
of the Company) unreduced by the amount of such Tax Advance. To the fullest
extent permitted by law, each Member hereby agrees to indemnify and hold
harmless all other Members from and against any liability (including, without
limitation, any liability for taxes, penalties, additions to tax or interest)
with respect to income attributable to or distributions or other payments to
such Member. The obligations of a Member set forth in this Section 6.7(d) shall
survive the withdrawal of any Member from the Company or any Transfer of a
Member’ interest.

Section 6.8. Special Basis Adjustments. In connection with any assignment or
transfer of a Company interest permitted by the terms of this Agreement, the
Managing Member may cause the Company, on behalf of the Members and at the time
and in the manner provided in Treasury Regulations Section 1.754-1(b), to make
an election to adjust the basis of the Company’s property in the manner provided
in Sections 734(b) and 743(b) of the Code.

ARTICLE VII

CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS; ALLOCATIONS; DISTRIBUTIONS

Section 7.1. Capital Commitment Interests, etc.

(a) (i) This Article VII and Article VIII hereof set forth certain terms and
conditions with respect to the Capital Commitment Member Interests and the
Capital Commitment BCEP Interest and matters related to the Capital Commitment
Member Interests and the Capital Commitment BCEP Interest. Except as otherwise
expressly provided in this Article VII or in Article VIII, the terms and
provisions of this Article VII and Article VIII shall not apply to the
GP-Related Member Interests or the GP-Related BCEMA Interest.

(ii) Each Member severally, agrees to make contributions of capital to the
Company (“Capital Commitment-Related Capital Contributions”) as required to fund
the Company’s direct or indirect capital contributions to BCEP, in respect of
the Capital Commitment BCEP Interest, if any, and the related Capital Commitment
BCEP Commitment, if any. No Member shall be obligated to make Capital
Commitment-Related Capital Contributions to the Company in an amount in excess
of such Member’s Capital Commitment-Related Commitment. The Commitment
Agreements and SMD Agreements, if any, of the Members may include provisions
with respect to the foregoing matters. It is understood that a Member will not
necessarily participate in each Capital Commitment Investment (which may include
additional amounts invested in an existing Capital Commitment Investment) nor
will a Member necessarily have the same Capital Commitment Profit Sharing
Percentage with respect to (i) the Company’s portion of the Capital Commitment
BCEP Commitment, if any, or (ii) the making of each Capital Commitment
Investment in which such Member participates; provided, that this in no way
limits the terms of any Commitment Agreement or SMD Agreement. In addition,
nothing contained herein shall be construed to give any Member the right to
obtain financing with respect to the purchase of any Capital Commitment
Interest, and nothing contained herein shall limit or dictate the terms upon
which the Managing Member and its Affiliates may

 

65



--------------------------------------------------------------------------------

provide such financing. The acquisition of a Capital Commitment Interest by a
Member shall be evidenced by receipt by the Company of funds equal to such
Member’s Capital Commitment-Related Commitment then due with respect to such
Capital Commitment Interest and such appropriate documentation as the Managing
Member may submit to the Members from time to time.

(b) The Managing Member or one of its Affiliates (in such capacity, the
“Advancing Party”) may in its sole discretion advance to any Regular Member
(including any additional Member admitted to the Company pursuant to Section 6.1
but excluding any Members that are also executive officers of Blackstone) all or
any portion of the Capital Commitment-Related Capital Contributions due to the
Company from such Regular Member with respect to any Capital Commitment
Investment (“Firm Advances”). Each such Regular Member shall pay to the
Advancing Party interest on each Firm Advance from the date of such Firm Advance
until the repayment thereof by such Regular Member. Each Firm Advance shall be
repayable in full, including accrued interest to the date of such repayment,
upon prior written notice by the Advancing Party. The making and repayment of
each Firm Advance shall be recorded in the books and records of the Company, and
such recording shall be conclusive evidence of each such Firm Advance, binding
on the Regular Member and the Advancing Party absent manifest error. Except as
provided below, the interest rate applicable to a Firm Advance shall equal the
cost of funds of the Advancing Party at the time of the making of such Firm
Advance. The Advancing Party shall inform any Regular Member of such rate upon
such Regular Member’s request; provided, that such interest rate shall not
exceed the maximum interest rate allowable by applicable law; provided further,
that amounts that are otherwise payable to such Regular Member pursuant to
Section 7.4(a) shall be used to repay such Firm Advance (including interest
thereon). The Advancing Party may, in its sole discretion, change the terms of
Firm Advances (including the terms contained herein) and/or discontinue the
making of Firm Advances; provided, that (i) the Advancing Party shall notify the
relevant Regular Members of any material changes to such terms and (ii) the
interest rate applicable to such Firm Advances and overdue amounts thereon shall
not exceed the maximum interest rate allowable by applicable law.

Section 7.2. Capital Commitment Capital Accounts.

(a) There shall be established for each Member on the books of the Company as of
the date of formation of the Company, or such later date on which such Member is
admitted to the Company, and on each such other date as such Member first
acquires a Capital Commitment Interest in a particular Capital Commitment
Investment, a Capital Commitment Capital Account for each Capital Commitment
Investment in which such Member acquires a Capital Commitment Interest on such
date. Each Capital Commitment-Related Capital Contribution of a Member shall be
credited to the appropriate Capital Commitment Capital Account of such Member on
the date such Capital Commitment-Related Capital Contribution is paid to the
Company. Capital Commitment Capital Accounts shall be adjusted to reflect any
transfer of a Member’s interest in the Company related to his or her Capital
Commitment Member Interest, as provided in this Agreement.

 

66



--------------------------------------------------------------------------------

(b) A Member shall not have any obligation to the Company or to any other Member
to restore any negative balance in the Capital Commitment Capital Account of
such Member. Until distribution of any such Member’s interest in the Company
with respect to a Capital Commitment Interest as a result of the disposition by
the Company of the related Capital Commitment Investment and in whole upon the
dissolution of the Company, neither such Member’s Capital Commitment Capital
Accounts nor any part thereof shall be subject to withdrawal or redemption
except with the consent of the Managing Member.

Section 7.3. Allocations.

(a) Capital Commitment Net Income (Loss) of the Company for each Capital
Commitment Investment shall be allocated to the related Capital Commitment
Capital Accounts of all the Members (including the Managing Member)
participating in such Capital Commitment Investment in proportion to their
respective Capital Commitment Profit Sharing Percentages for such Capital
Commitment Investment. Capital Commitment Net Income (Loss) on any Unallocated
Capital Commitment Interest shall be allocated to each Member in the proportion
which such Member’s aggregate Capital Commitment Capital Accounts bear to the
aggregate Capital Commitment Capital Accounts of all Members; provided, that if
any Member makes the election provided for in Section 7.6, Capital Commitment
Net Income (Loss) of the Company for each Capital Commitment Investment shall be
allocated to the related Capital Commitment Capital Accounts of all the Members
participating in such Capital Commitment Investment who do not make such
election in proportion to their respective Capital Commitment Profit Sharing
Percentages for such Capital Commitment Investment.

(b) Any special costs relating to distributions pursuant to Section 7.6 or
Section 7.7 shall be specially allocated to the electing Regular Member.

(c) Notwithstanding the foregoing, the Managing Member may make such allocations
as it deems reasonably necessary to give economic effect to the provisions of
this Agreement, taking into account facts and circumstances as the Managing
Member deems reasonably necessary for this purpose.

Section 7.4. Distributions.

(a) Each Member’s allocable portion of Capital Commitment Net Income received
from his or her Capital Commitment Investments, distributions to such Member
that constitute returns of capital, and other Capital Commitment Net Income of
the Company (including without limitation Capital Commitment Net Income
attributable to Unallocated Capital Commitment Interests) during a Fiscal Year
of the Company will be credited to payment of the Investor Notes to the extent
required below as of the last day of such Fiscal Year (or on such earlier date
as related distributions are made in the sole discretion of the Managing Member)
with any cash amount distributable to such Member pursuant to clauses (ii) and
(vii) below to be distributed within 45 days after the end of each Fiscal Year
of the Company (or in each case on such earlier date as selected by the Managing
Member in its sole discretion) as follows (subject to Section 7.4(c) below):

(i) First, to the payment of interest then due on all Investor Notes (relating
to Capital Commitment Investments or otherwise) of such Member (to the extent
Capital Commitment Net Income and distributions or payments from Other Sources
do not equal or exceed all interest payments due, the selection of those of such
Member’s Investor Notes upon which interest is to be paid and the division of
payments among such Investor Notes to be determined by the Lender or Guarantor);

 

67



--------------------------------------------------------------------------------

(ii) Second, to distribution to the Member of an amount equal to the federal,
state and local income taxes on income of the Company allocated to such Member
for such year in respect of such Member’s Capital Commitment Member Interest
(the aggregate amount of any such distribution shall be determined by the
Managing Member, subject to the limitation that the minimum aggregate amount of
such distribution be the tax that would be payable if the taxable income of the
Company related to all Members’ Capital Commitment Member Interests were all
allocated to an individual subject to the then-prevailing maximum federal, New
York State and New York City tax rates (including, without limitation, the
“medicare” tax imposed under Section 1411 of the Code and taking into account
the extent to which such taxable income allocated by the Company was composed of
long-term capital gains and the deductibility of state and local income taxes
for federal income tax purposes)); provided, that additional amounts shall be
paid to the Member pursuant to this clause (ii) to the extent that such amount
reduces the amount otherwise distributable to the Member pursuant to a
comparable provision in any other BCE Agreement and there are not sufficient
amounts to fully satisfy such provision from the relevant partnership or other
entity; provided further, that amounts paid pursuant to the provisions in such
other BCE Agreements comparable to the immediately preceding proviso shall
reduce those amounts otherwise distributable to the Member pursuant to
provisions in such other BCE Agreements that are comparable to this clause (ii);

(iii) Third, to the payment in full of the principal amount of the Investor Note
financing (A) any Capital Commitment Investment disposed of during or prior to
such Fiscal Year or (B) any BCE Investments (other than Capital Commitment
Investments) disposed of during or prior to such Fiscal Year, to the extent not
repaid from Other Sources;

(iv) Fourth, to the return to such Member of (A) all Capital Commitment-Related
Capital Contributions made in respect of the Capital Commitment Interest to
which any Capital Commitment Investment disposed of during or prior to such
Fiscal Year relates or (B) all capital contributions made to any Blackstone
Collateral Entity (other than the Company) in respect of interests therein
relating to BCE Investments (other than Capital Commitment Investments) disposed
of during or prior to such Fiscal Year (including all principal paid on the
related Investor Notes), to the extent not repaid from amounts of Other Sources
(other than amounts of Capital Commitment Member Carried Interest);

(v) Fifth, to the payment of principal (including any previously deferred
amounts) then owing under all other Investor Notes of such Member (including
those unrelated to the Company), the selection of those of such Member’s
Investor Notes to be repaid and the division of payments among such Investor
Notes to be determined by the Lender or Guarantor;

 

68



--------------------------------------------------------------------------------

(vi) Sixth, up to 50% of any Capital Commitment Net Income remaining after
application pursuant to clauses (i) through (v) above shall be applied pro rata
to prepayment of principal of all remaining Investor Notes of such Member
(including those unrelated to the Company), the selection of those of such
Member’s Investor Notes to be repaid, the division of payments among such
Investor Notes and the percentage of remaining Capital Commitment Net Income to
be applied thereto to be determined by the Lender or Guarantor; and

(vii) Seventh, to such Member to the extent of any amount of Capital Commitment
Net Income remaining after making the distributions in clauses (i) through
(vi) above, and such amount is not otherwise required to be applied to Investor
Notes pursuant to the terms thereof.

To the extent there is a partial disposition of a Capital Commitment Investment
or any other BCE Investment, as applicable, the payments in clauses (iii) and
(iv) above shall be based on that portion of the Capital Commitment Investment
or other BCE Investment, as applicable, disposed of, and the principal amount
and related interest payments of such Investor Note shall be adjusted to reflect
such partial payment so that there are equal payments over the remaining term of
the related Investor Note. For a Member who is no longer an employee or officer
of Blackstone, distributions shall be made pursuant to clauses (i) through
(iii) above, and then, unless the Managing Member or its Affiliate has exercised
its rights pursuant to Section 8.1 hereof, any remaining income or other
distribution in respect of such Member’s Capital Commitment Member Interest
shall be applied to the prepayment of the outstanding Investor Notes of such
Member, until all such Member’s Investor Notes have been repaid in full, with
any such income or other distribution remaining thereafter distributed to such
Member.

Distributions of Capital Commitment Net Income may be made at any other time at
the discretion of the Managing Member. At the Managing Member’s discretion, any
amounts distributed to a Member in respect of such Member’s Capital Commitment
Member Interest will be net of any interest and principal payable on his or her
Investor Notes for the full period in respect of which the distribution is made.

(b) [Intentionally omitted]

(c) To the extent that the foregoing Company distributions and distributions and
payments from Other Sources are insufficient to satisfy any principal and/or
interest due on Investor Notes, and to the extent that the Managing Member in
its sole discretion elects to apply this paragraph (c) to any individual
payments due, such unpaid interest will be added to the remaining principal
amount of such Investor Notes and shall be payable on the next scheduled
principal payment date (along with any deferred principal and any principal and
interest due on such date); provided, that such deferral shall not apply to a
Member that is no longer an employee or officer of Blackstone. All unpaid
interest on such Investor Notes shall accrue interest at the interest rate then
in effect for such Investor Notes.

(d) [Intentionally omitted]

(e) The Capital Commitment Capital Account of each Member shall be reduced by
the amount of any distribution to such Member pursuant to Section 7.4(a).

 

69



--------------------------------------------------------------------------------

(f) At any time that a sale, exchange, transfer or other disposition of a
portion of a Capital Commitment Investment is being considered by the Company or
BCEP (a “Capital Commitment Disposable Investment”), at the election of the
Managing Member each Member’s Capital Commitment Interest with respect to such
Capital Commitment Investment shall be vertically divided into two separate
Capital Commitment Interests, a Capital Commitment Interest attributable to the
Capital Commitment Disposable Investment (a Member’s “Capital Commitment Class B
Interest”), and a Capital Commitment Interest attributable to such Capital
Commitment Investment excluding the Capital Commitment Disposable Investment (a
Member’s “Capital Commitment Class A Interest”). Distributions (including those
resulting from a direct or indirect sale, transfer, exchange or other
disposition by the Company) relating to a Capital Commitment Disposable
Investment shall be made only to holders of Capital Commitment Class B Interests
with respect to such Capital Commitment Investment in accordance with their
respective Capital Commitment Profit Sharing Percentages relating to such
Capital Commitment Class B Interests, and distributions (including those
resulting from the direct or indirect sale, transfer, exchange or other
disposition by the Company) relating to a Capital Commitment Investment
excluding such Capital Commitment Disposable Investment shall be made only to
holders of Capital Commitment Class A Interests with respect to such Capital
Commitment Investment in accordance with their respective Capital Commitment
Profit Sharing Percentages relating to such Capital Commitment Class A
Interests.

(g) (i) If the Company is obligated (whether directly or indirectly through
BCEMA) under the Giveback Provisions to contribute a Giveback Amount to BCEP in
respect of any Capital Commitment BCEP Interest (the amount of any such
obligation of the Company being herein called a “Capital Commitment Giveback
Amount”), the Managing Member shall call for such amounts as are necessary to
satisfy such obligation of the Company as determined by the Managing Member, in
which case each Member and Withdrawn Member shall contribute to the Company, in
cash, when and as called by the Managing Member, such an amount of prior
distributions by the Company with respect to the Capital Commitment BCEP
Interest (the “Capital Commitment Recontribution Amount”) which equals such
Member’s pro rata share of prior distributions in connection with (a) the
Capital Commitment BCEP Investment giving rise to the Capital Commitment
Giveback Amount, (b) if the amounts contributed pursuant to clause (a) above are
insufficient to satisfy such Capital Commitment Giveback Amount, Capital
Commitment BCEP Investments other than the one giving rise to such obligation
and (c) if the Capital Commitment Giveback Amount is unrelated to a specific
Capital Commitment BCEP Investment, all Capital Commitment BCEP Investments.
Each Member shall promptly contribute to the Company upon notice thereof such
Member’s Capital Commitment Recontribution Amount. Prior to such time, the
Managing Member may, in the Managing Member’s discretion (but shall be under no
obligation to), provide notice that in the Managing Member’s judgment, the
potential obligations in respect of the Capital Commitment Giveback Amount will
probably materialize (and an estimate of the aggregate amount of such
obligations).

(ii) (A) In the event any Member (a “Capital Commitment Defaulting Party”) fails
to recontribute all or any portion of such Capital Commitment Defaulting Party’s
Capital Commitment Recontribution Amount for any reason, the Managing Member
shall require all other Members and Withdrawn Members to contribute, on a pro
rata basis (based on each of their respective Capital Commitment Profit Sharing
Percentages), such amounts as are necessary to fulfill the Capital

 

70



--------------------------------------------------------------------------------

Commitment Defaulting Party’s obligation to pay such Capital Commitment
Defaulting Party’s Capital Commitment Recontribution Amount (a “Capital
Commitment Deficiency Contribution”) if the Managing Member determines in its
good faith judgment that the Company will be unable to collect such amount in
cash from such Capital Commitment Defaulting Party for payment of the Capital
Commitment Giveback Amount at least 20 Business Days prior to the latest date
that the Company is permitted to pay the Capital Commitment Giveback Amount;
provided, that no Member shall as a result of such Capital Commitment Deficiency
Contribution be required to contribute an amount in excess of 150% of the amount
of the Capital Commitment Recontribution Amount initially requested from such
Member in respect of such default. Thereafter, the Managing Member shall
determine in its good faith judgment that the Company should either (1) not
attempt to collect such amount in light of the costs associated therewith, the
likelihood of recovery and any other factors considered relevant in the good
faith judgment of the Managing Member or (2) pursue any and all remedies (at law
or equity) available to the Company against the Capital Commitment Defaulting
Party, the cost of which shall be a Company expense to the extent not ultimately
reimbursed by the Capital Commitment Defaulting Party. It is agreed that the
Company shall have the right (effective upon such Capital Commitment Defaulting
Party becoming a Capital Commitment Defaulting Party) to set-off as appropriate
and apply against such Capital Commitment Defaulting Party’s Capital Commitment
Recontribution Amount any amounts otherwise payable to the Capital Commitment
Defaulting Party by the Company or any Affiliate thereof. Each Member hereby
grants to the Managing Member a security interest, effective upon such Member
becoming a Capital Commitment Defaulting Party, in all accounts receivable and
other rights to receive payment from the Company or any Affiliate of the Company
and agrees that, upon the effectiveness of such security interest, the Managing
Member may sell, collect or otherwise realize upon such collateral. In
furtherance of the foregoing, each Member hereby appoints the Managing Member as
its true and lawful attorney-in-fact with full irrevocable power and authority,
in the name of such Member or in the name of the Company, to take any actions
which may be necessary to accomplish the intent of the immediately preceding
sentence. The Managing Member shall be entitled to collect interest on the
Capital Commitment Recontribution Amount of a Capital Commitment Defaulting
Party from the date such Capital Commitment Recontribution Amount was required
to be contributed to the Company at a rate equal to the Default Interest Rate.

(B) Any Member’s failure to make a Capital Commitment Deficiency Contribution
shall cause such Member to be a Capital Commitment Defaulting Party with respect
to such amount.

(iii) A Member’s obligation to make contributions to the Company under this
Section 7.4(g) shall survive the termination of the Company.

Section 7.5. Valuations. Capital Commitment Investments shall be valued annually
as of the end of each year (and at such other times as deemed appropriate by the
Managing Member) in accordance with the principles utilized by BCEMA (or any
other Affiliate of the Company that is a direct or indirect general partner of
BCEP) in valuing investments of BCEP or, in the case of investments not held by
BCEP, in the good faith judgment of the Managing Member, subject in each case to
the second proviso of the immediately succeeding

 

71



--------------------------------------------------------------------------------

sentence. The value of any Capital Commitment Interest as of any date (the
“Capital Commitment Value”) shall be based on the value of the underlying
Capital Commitment Investment as set forth above; provided, that the Capital
Commitment Value may be determined as of an earlier date if determined
appropriate by the Managing Member in good faith; provided further, that such
value may be adjusted by the Managing Member to take into account factors
relating solely to the value of a Capital Commitment Interest (as compared to
the value of the underlying Capital Commitment Investment), such as restrictions
on transferability, the lack of a market for such Capital Commitment Interest
and lack of control of the underlying Capital Commitment Investment. To the full
extent permitted by applicable law such valuations shall be final and binding on
all Members unless otherwise determined by the Managing Member in its sole
discretion.

Section 7.6. Disposition Election.

(a) At any time prior to the date of the Company’s execution of a definitive
agreement to dispose of a Capital Commitment Investment, the Managing Member may
in its sole discretion permit a Member to retain all or any portion of its pro
rata share of such Capital Commitment Investment (as measured by such Member’s
Capital Commitment Profit Sharing Percentage in such Capital Commitment
Investment). If the Managing Member so permits, such Member shall instruct the
Managing Member in writing prior to such date (i) not to dispose of all or any
portion of such Member’s pro rata share of such Capital Commitment Investment
(the “Retained Portion”) and (ii) either to (A) distribute such Retained Portion
to such Member on the closing date of such disposition or (B) retain such
Retained Portion in the Company on behalf of such Member until such time as such
Member shall instruct the Managing Member upon 5 days’ notice to distribute such
Retained Portion to such Member. Such Member’s Capital Commitment Capital
Account shall not be adjusted in any way to reflect the retention in the Company
of such Retained Portion or the Company’s disposition of other Members’ pro rata
shares of such Capital Commitment Investment; provided, that such Member’s
Capital Commitment Capital Account shall be adjusted upon distribution of such
Retained Portion to such Member or upon distribution of proceeds with respect to
a subsequent disposition thereof by the Company.

(b) No distribution of such Retained Portion shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such distribution.

Section 7.7. Capital Commitment Special Distribution Election.

(a) From time to time during the term of this Agreement, the Managing Member may
in its sole discretion, upon receipt of a written request from a Member,
distribute to such Member any portion of its pro rata share of a Capital
Commitment Investment (as measured by such Member’s Capital Commitment Profit
Sharing Percentage in such Capital Commitment Investment) (a “Capital Commitment
Special Distribution”). Such Member’s Capital Commitment Capital Account shall
be adjusted upon distribution of such Capital Commitment Special Distribution.

 

72



--------------------------------------------------------------------------------

(b) No Capital Commitment Special Distributions shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such Capital Commitment Special Distribution.

ARTICLE VIII

WITHDRAWAL; ADMISSION OF NEW MEMBERS

Section 8.1. Regular Member Withdrawal; Repurchase of Capital Commitment
Interests.

(a) Capital Commitment Interests (or a portion thereof) that were financed by
Investor Notes will be treated as Non-Contingent for purposes hereof based upon
the proportion of (a) the sum of Capital Commitment-Related Capital
Contributions not financed by Investor Notes with respect to such Capital
Commitment Interest and principal payments on the related Investor Notes to
(b) the sum of the Capital Commitment-Related Capital Contributions not financed
by Investor Notes with respect to such Capital Commitment Interest, the original
principal amount of such Investor Notes and all deferred amounts of interest
which from time to time comprise part of the principal amount of such Investor
Notes. A Regular Member may prepay a portion of any outstanding principal on the
Investor Notes; provided, that in the event that a Regular Member prepays all or
any portion of the principal amount of the Investor Notes within nine months
prior to the date on which such Regular Member is no longer an employee or
officer of Blackstone, the Company (or its designee) shall have the right, in
its sole discretion, to purchase the Capital Commitment Interest that became
Non-Contingent as a result of such prepayment; provided further, that the
purchase price for such Capital Commitment Interest shall be determined in
accordance with the determination of the purchase price of a Regular Member’s
Contingent Capital Commitment Interests as set forth in paragraph (b) below.
Prepayments made by a Regular Member shall apply pro rata against all of such
Regular Member’s Investor Notes; provided, that such Regular Member may request
that such prepayments be applied only to Investor Notes related to BCE
Investments that are related to one or more Blackstone Collateral Entities
specified by such Regular Member. Except as expressly provided herein, Capital
Commitment Interests that were not financed in any respect with Investor Notes
shall be treated as Non-Contingent Capital Commitment Interests.

(b) (i) Upon a Regular Member ceasing to be an officer or employee of the
Managing Member or any of its Affiliates, other than as a result of such Regular
Member dying or suffering a Total Disability, such Regular Member (the
“Withdrawn Member”) and the Company or any other person designated by the
Managing Member shall each have the right (exercisable by the Withdrawn Member
within 30 days and by the Company or its designee(s) within 45 days after such
Regular Member’s ceasing to be such an officer or employee) or any time
thereafter, upon 30 days’ notice, but not the obligation, to require (subject to
the prior consent of the Managing Member on behalf of the Company, such consent
not to be unreasonably withheld or delayed), subject to the LLC Act, to buy (in
the case of exercise of such right by such Withdrawn Member) or the Withdrawn
Member to sell (in the case of exercise of such right by the Company or its
designee(s)) all (but not less than all) such Withdrawn Member’s Contingent
Capital Commitment Interests.

 

73



--------------------------------------------------------------------------------

(ii) The purchase price for each such Contingent Capital Commitment Interest
shall be an amount equal to the lesser of (A) the Adjusted Unpaid Principal
Amount (as hereinafter defined) with respect to such Contingent Capital
Commitment Interest at the date of the purchase of such Contingent Capital
Commitment Interest by the Company or its designee(s), or (B) the Capital
Commitment Value of such Contingent Capital Commitment Interest (determined in
good faith by the Managing Member as of the most recent valuation prior to the
date of the purchase of such Contingent Capital Commitment Interest by the
Company or its designee(s)).

(iii) The “Adjusted Unpaid Principal Amount” with respect to any Contingent
Capital Commitment Interest at the date of any such purchase means the sum of
(A) the outstanding principal amount of the related Investor Note(s) plus
accrued interest thereon to the date of such purchase (such portion of the
purchase price to be paid in cash) and (B) an additional amount (the “Adjustment
Amount”) equal to (x) all interest paid by the Regular Member on the portion of
the principal amount of such Investor Note(s) relating to the portion of the
related Capital Commitment Interest remaining Contingent and to be repurchased,
plus (y) all Capital Commitment Net Losses allocated to the Withdrawn Member on
such Contingent portion of such Capital Commitment Interest, minus (z) all
Capital Commitment Net Income allocated to the Withdrawn Member on such
Contingent portion of such Capital Commitment Interest; provided, that, if the
Withdrawn Member was terminated from employment or his or her position as an
officer for Cause, all amounts referred to in clause (x) or (y) of the
Adjustment Amount, in the Managing Member’s sole discretion, may be deemed to
equal zero. The Adjustment Amount shall, if positive, be payable by the holders
of the purchased Capital Commitment Interests to the Withdrawn Member from the
next Capital Commitment Net Income received by such holders on the Contingent
portion of such Withdrawn Member’s Capital Commitment Interests at the time such
Capital Commitment Net Income is received. If the Adjustment Amount is negative,
it shall be payable to the holders of the purchased Capital Commitment Interest
by the Withdrawn Member (A) from the next Capital Commitment Net Income on the
Non-Contingent portion of the Withdrawn Member’s Capital Commitment Interests at
the time such Capital Commitment Net Income is received by the Withdrawn Member,
or (B) if the Company or its designee(s) elects to purchase such Withdrawn
Member’s Non-Contingent Capital Commitment Interests, in cash by the Withdrawn
Member at the time of such purchase; provided, that the Managing Member and its
Affiliates may offset any amounts otherwise owing to a Withdrawn Member against
any Adjustment Amount owed by such Withdrawn Member. Until so paid, such
remaining Adjustment Amount will not itself bear interest.

(iv) Upon such Regular Member ceasing to be such an officer or employee of the
Managing Member or any of its Affiliates, all Investor Notes shall become fully
recourse to the Withdrawn Member in his or her individual capacity (whether or
not the Withdrawn Member or the Company or its designee(s) exercises the right
to require repurchase of the Withdrawn Member’s Contingent Capital Commitment
Interests).

 

74



--------------------------------------------------------------------------------

(v) If, at any time, the Withdrawn Member or the Company or its designee(s)
exercises the right to require repurchase of such Regular Member’s Contingent
Capital Commitment Interests, then, at the time of such repurchase of such
Contingent Capital Commitment Interests, the related Investor Note(s) shall
become due and payable in full.

(vi) If neither the Withdrawn Member nor the Company or its designee(s)
exercises the right to require repurchase of such Contingent Capital Commitment
Interests, then the Withdrawn Member shall retain the Contingent portion of his
or her Capital Commitment Interests and the related Investor Note(s) shall
remain outstanding, shall become fully recourse to the Withdrawn Member in his
or her individual capacity, shall be payable in accordance with their remaining
original maturity schedule(s) and shall be prepayable at any time by the
Withdrawn Member at his or her option (and the Managing Member shall apply such
prepayments against outstanding Investor Notes on a pro rata basis).

(vii) To the extent that another Member purchases a portion of a Capital
Commitment Interest of a Withdrawn Member, the purchasing Member’s Capital
Commitment Capital Account and Capital Commitment Profit Sharing Percentage for
such Capital Commitment Investment shall be correspondingly increased.

(c) Upon the occurrence of a Final Event with respect to any Regular Member,
such Regular Member shall thereupon cease to be a Member with respect to such
Regular Member’s Capital Commitment Member Interest. If such a Final Event shall
occur, no Successor in Interest to any such Regular Member shall for any purpose
hereof become or be deemed to become a Member. The sole right, as against the
Company and the remaining Members, acquired hereunder by, or resulting hereunder
to, a Successor in Interest to any Member shall be to receive any distributions
and allocations with respect to such Regular Member’s Capital Commitment Member
Interest pursuant to Article VII and this Article VIII (subject to the right of
the Company to purchase the Capital Commitment Interests of such former Member
pursuant to Section 8.1(b) or Section 8.1(d)), to the extent, at the time, in
the manner and in the amount otherwise payable to such Regular Member had such a
Final Event not occurred, and no other right shall be acquired hereunder by, or
shall result hereunder to, a Successor in Interest to such Member, whether by
operation of law or otherwise. Until distribution of any such Member’s interest
in the Company upon the dissolution of the Company as provided in Section 9.2,
neither his or her Capital Commitment Capital Accounts nor any part thereof
shall be subject to withdrawal or redemption without the consent of the Managing
Member. The Company shall be entitled to treat any Successor in Interest to such
Member as the only person entitled to receive distributions and allocations
hereunder with respect to such Member’s Capital Commitment Member Interest.

(d) If a Regular Member dies or suffers a Total Disability, all Contingent
Capital Commitment Interests of such Member shall be purchased by the Company or
its designee (within 30 days after the first date on which the Managing Member
knows or has reason to know of such Regular Member’s death or Total Disability)
as provided in Section 8.1(b) (and the purchase price for such Contingent
Capital Commitment Interests shall be determined in accordance with
Section 8.1(b), except that any Adjustment Amount shall be payable by or to such
Regular Member, or, as applicable, such Regular Member’s estate, personal
representative or other Successor in Interest, in cash), and any Investor Notes
financing

 

75



--------------------------------------------------------------------------------

such Contingent Capital Commitment Interests shall thereupon be prepaid as
provided in Section 8.1(b). Upon such Regular Member’s death or Total
Disability, any Investor Notes financing such Contingent Capital Commitment
Interests shall become fully recourse. In addition, in the case of the death or
Total Disability of a Regular Member, if such Regular Member, or, as applicable,
such Regular Member’s estate, personal representative or other Successor in
Interest, so requests in writing within 180 days after the Regular Member’s
death or ceasing to be an employee or member (directly or indirectly) of the
Managing Member or any of its Affiliates by reason of Total Disability (such
requests shall not exceed one per calendar year), the Company or its designee
may but is not obligated to purchase for cash all (but not less than all)
Non-Contingent Capital Commitment Interests of such Regular Member as of the
last day of the Company’s then current Fiscal Year at a price equal to the
Capital Commitment Value thereof as of the most recent valuation prior to the
date of purchase. Each Regular Member shall be required to include appropriate
provisions in his or her will to reflect such provisions of this Agreement. In
addition, the Company may, in the sole discretion of the Managing Member, upon
notice to such Regular Member, or, as applicable, such Regular Member’s estate,
personal representative or other Successor in Interest, within 30 days after the
first date on which the Managing Member knows or has reason to know of such
Regular Member’s death or Total Disability, determine either (i) to distribute
Securities or other property to such Regular Member, or, as applicable, such
Regular Member’s estate, personal representative or other Successor in Interest,
in exchange for such Non-Contingent Capital Commitment Interests as provided in
Section 8.1(e) or (ii) to require sale of such Non-Contingent Capital Commitment
Interests to the Company or its designee as of the last day of any Fiscal Year
of the Company (or earlier period, as determined by the Managing Member in its
sole discretion) for an amount in cash equal to the Capital Commitment Value
thereof.

(e) In lieu of retaining a Withdrawn Member as a Regular Member with respect to
any Non-Contingent Capital Commitment Interests, the Managing Member may, in its
sole discretion, by notice to such Withdrawn Member within 45 days after his or
her ceasing to be an employee or officer of the Managing Member or any of its
Affiliates, or at any time thereafter, upon 30 days written notice, determine
(1) to distribute to such Withdrawn Member the pro rata portion of the
Securities or other property underlying such Withdrawn Member’s Non-Contingent
Capital Commitment Interests, subject to any restrictions on distributions
associated with the Securities or other property, in satisfaction of his or her
Non-Contingent Capital Commitment Interests in the Company or (2) to cause, as
of the last day of any Fiscal Year of the Company (or earlier period, as
determined by the Managing Member in its sole discretion), the Company or
another person designated by the Managing Member (who may be itself another
Regular Member or another Affiliate of the Managing Member) to purchase all (but
not less than all) of such Withdrawn Member’s Non-Contingent Capital Commitment
Interests for a price equal to the Capital Commitment Value thereof (determined
in good faith by the Managing Member as of the most recent valuation prior to
the date of purchase). The Managing Member shall condition any distribution or
purchase of voting Securities pursuant to paragraph (d) above or this paragraph
(e) upon the Withdrawn Member’s execution and delivery to the Company of an
appropriate irrevocable proxy, in favor of the Managing Member or its nominee,
relating to such Securities.

 

76



--------------------------------------------------------------------------------

(f) The Company may subsequently transfer any Unallocated Capital Commitment
Interest or portion thereof which is purchased by it as described above to any
other person approved by the Managing Member. In connection with such purchase
or transfer or the purchase of a Capital Commitment Interest or portion thereof
by the Managing Member’s designee(s), Blackstone may loan all or a portion of
the purchase price of the transferred or purchased Capital Commitment Interest
to the Company, the transferee or the designee-purchaser(s), as applicable
(excluding any of the foregoing who is an executive officer of The Blackstone
Group L.P. or any Affiliate thereof). To the extent that a Withdrawn Member’s
Capital Commitment Interests (or portions thereof) are repurchased by the
Company and not transferred to or purchased by another person, all or any
portion of such repurchased Capital Commitment Interests may, in the sole
discretion of the Managing Member, (i) be allocated to each Member already
participating in the Capital Commitment Investment to which the repurchased
Capital Commitment Interest relates, (ii) be allocated to each Member in the
Company, whether or not already participating in such Capital Commitment
Investment, and/or (iii) continue to be held by the Company as an unallocated
Capital Commitment Investment (such Capital Commitment Interests being herein
called “Unallocated Capital Commitment Interests”). To the extent that a Capital
Commitment Interest is allocated to Members as provided in clause (i) and/or
(ii) above, any indebtedness incurred by the Company to finance such repurchase
shall also be allocated to such Members. All such Capital Commitment Interests
allocated to Regular Members shall be deemed to be Contingent and shall become
Non-Contingent as and to the extent that the principal amount of such related
indebtedness is repaid. The Regular Members receiving such allocations shall be
responsible for such related indebtedness only on a nonrecourse basis to the
extent provided in this Agreement, except as otherwise provided in this
Section 8.1 and except as such Regular Members and the Managing Member shall
otherwise agree.; provided that such indebtedness shall become fully recourse to
the extent and at the time provided in this Section 8.1. If the indebtedness
financing such repurchased interests is not to be nonrecourse or so limited, the
Company may require an assumption by the Regular Members of such indebtedness on
the terms thereof as a precondition to allocation of the related Capital
Commitment Interests to such Regular Members; provided, that a Regular Member
shall not, except as set forth in his or her Investor Note(s), be obligated to
accept any obligation that is personally recourse (except as otherwise provided
in this Section 8.1), unless his or her prior consent is obtained. So long as
the Company retains the Unallocated Capital Commitment Interests pursuant to
clause (iii) above, such Unallocated Capital Commitment Interests shall belong
to the Company and any indebtedness financing the Unallocated Capital Commitment
Interests shall be an obligation of the Company to which all income of the
Company is subject except as otherwise agreed by the lender of such
indebtedness. Any Capital Commitment Net Income (Loss) on an Unallocated Capital
Commitment Interest shall be allocated to each Member in the proportion his or
her aggregate Capital Commitment Capital Accounts bear to the aggregate Capital
Commitment Capital Accounts of all Members; debt service on such related
financing will be an expense of the Company allocable to all Members in such
proportions.

(g) If a Member is required to Withdraw from the Company with respect to such
Member’s Capital Commitment Member Interest for Cause, then his or her Capital
Commitment Interests shall be settled in accordance with paragraphs (a)-(f) and
(j) of this Section 8.1; provided, that if such Member was not at the time a
direct member or member of a Managing Member of the Company, the Managing Member
may elect (but shall not be required) to apply any or all the following terms
and conditions to such settlement:

 

77



--------------------------------------------------------------------------------

(i) purchase for cash all of such Withdrawn Member’s Non-Contingent Capital
Commitment Interests; the purchase price for each such Non-Contingent Capital
Commitment Interest shall be the lower of (A) the original cost of such
Non-Contingent Capital Commitment Interest or (B) an amount equal to the Capital
Commitment Value thereof (determined as of the most recent valuation prior to
the date of the purchase of such Non-Contingent Capital Commitment Interest);

(ii) allow the Withdrawn Member to retain such Non-Contingent Capital Commitment
Interests; provided, that the maximum amount of Capital Commitment Net Income
allocable to such Withdrawn Member with respect to any Capital Commitment
Investment shall equal the amount of Capital Commitment Net Income that would
have been allocated to such Withdrawn Member if such Capital Commitment
Investment had been sold as of the Settlement Date at the then prevailing
Capital Commitment Value thereof; or

(iii) in lieu of cash, purchase such Non-Contingent Capital Commitment Interests
by providing the Withdrawn Member with a promissory note in the amount
determined in (i) above; such promissory note shall have a maximum term of ten
(10) years with interest at the Federal Funds Rate.

(h) The Company will assist a Withdrawn Member or his or her estate or guardian,
as the case may be, in the settlement of the Withdrawn Member’s Capital
Commitment Member Interest in the Company. Third party costs incurred by the
Company in providing this assistance will be borne by the Withdrawn Member or
his or her estate.

(i) The Managing Member may reasonably determine in good faith to retain outside
professionals to provide the assistance to Withdrawn Members or their estates or
guardians, as referred to above. In such instances, the Managing Member will
obtain the prior approval of a Withdrawn Member or his or her estate or
guardian, as the case may be, prior to engaging such professionals. If the
Withdrawn Member (or his or her estate or guardian) declines to incur such
costs, the Managing Member will provide such reasonable assistance as and when
it can so as not to interfere with the Company’s day-to-day operating,
financial, tax and other related responsibilities to the Company and the
Members.

(j) To the extent permitted by applicable law, each Regular Member hereby
irrevocably appoints each Managing Member as such Regular Member’s true and
lawful agent, representative and attorney-in-fact, each acting alone, in such
Regular Member’s name, place and stead, to make, execute, sign and file, on
behalf of such Regular Member, any and all agreements, instruments, consents,
ratifications, documents and certificates which such Managing Member deems
necessary or advisable in connection with any transaction or matter contemplated
by or provided for in this Section 8.1, including, without limitation, the
performance of any obligation of such Regular Member or the Company or the
exercise of any right of such Regular Member or the Company. Such power of
attorney is coupled with an interest and shall survive and continue in full
force and effect notwithstanding the Withdrawal from the Company of any Regular
Member for any reason and shall not be affected by the death, disability or
incapacity of such Regular Member.

 

78



--------------------------------------------------------------------------------

Section 8.2. Transfer of Regular Member’s Capital Commitment Interest. Without
the prior written consent of the Managing Member, no Regular Member or former
Regular Member shall have the right to sell, assign, mortgage, pledge or
otherwise dispose of or transfer (“Transfer”) all or part of any such Member’s
Capital Commitment Member Interest in the Company; provided, that this
Section 8.2 shall in no way impair (i) Transfers as permitted in Section 8.1
above and subject to the LLC Act, in the case of the purchase of a Withdrawn
Member’s or deceased or Totally Disabled Regular Member’s Capital Commitment
Interests, (ii) with the prior written consent of the Managing Member, which
shall not be unreasonably withheld, Transfers by a Regular Member to another
Regular Member of Non-Contingent Capital Commitment Interests, (iii) Transfers
with the prior written consent of the Managing Member, which consent may be
granted or withheld in its sole discretion without giving any reason therefor
and (iv) with the prior written consent of the Managing Member, which shall not
be unreasonably withheld, Transfers, for estate planning purposes, of up to 25%
of a Regular Member’s Capital Commitment Member Interest to an Estate Planning
Vehicle (it being understood that it shall not be unreasonable for the Managing
Member to condition any Transfer of an Interest pursuant to this clause (iv) on
the satisfaction of certain conditions and/or requirements imposed by the
Managing Member in connection with any such Transfer, including, for example, a
requirement that any transferee of an Interest hold such Interest as a passive,
non-voting interest in the Company). Each Estate Planning Vehicle will be a
Nonvoting Special Member. Such Regular Member and the Nonvoting Special Member
shall be jointly and severally liable for all obligations of both such Regular
Member and such Nonvoting Special Member with respect to the interest
transferred (including the obligation to make additional Capital
Commitment-Related Capital Contributions). The Managing Member may at its sole
option exercisable at any time require such Estate Planning Vehicle to Withdraw
from the Company on the terms of Section 8.1 and Article VI. No person acquiring
an interest in the Company pursuant to this Section 8.2 shall become a Regular
Member of the Company, or acquire such Member’s right to participate in the
affairs of the Company, unless such person shall be admitted as a Regular Member
pursuant to Section 6.1. A Regular Member shall not cease to be a member of the
Company upon the collateral assignment of, or the pledging or granting of a
security interest in, its entire membership interest in the Company in
accordance with the provisions of this Agreement.

Section 8.3. Compliance with Law. Notwithstanding any provision hereof to the
contrary, no Transfer of a Capital Commitment Interest in the Company may be
made except in compliance with all federal, state and other applicable laws,
including federal and state securities laws.

ARTICLE IX

DISSOLUTION

Section 9.1. Dissolution. (a) The Company shall be dissolved and subsequently
terminated:

(i) pursuant to Section 6.6; or

(ii) upon the expiration of the term of the Company.

 

79



--------------------------------------------------------------------------------

(b) When the Company is dissolved, the business and property of the Company
shall be wound up and liquidated by the Managing Member or, in the event of the
unavailability of the Managing Member, such Regular Member or other liquidating
trustee as shall be named by the a Majority in Interest of the Members
(excluding Nonvoting Special Members) (the Managing Member, such Regular Member
or other liquidating trustee, as the case may be, being hereinafter referred to
as the “Liquidator”).

Section 9.2. Final Distribution. Within 120 calendar days after the effective
date of dissolution of the Company, the assets of the Company shall be
distributed in the following manner and order:

(i) to the payment of the expenses of the winding-up, liquidation and
dissolution of the Company;

(ii) to pay all creditors of the Company, other than Members, either by the
payment thereof or the making of reasonable provision therefor;

(iii) to establish reserves, in amounts established by the Managing Member or
the Liquidator, to meet other liabilities of the Company; and

(iv) to pay, in accordance with the terms agreed among them and otherwise on a
pro rata basis, all creditors of the Company that are Members, either by the
payment thereof or the making of reasonable provision therefor.

(b) The remaining assets of the Company shall be applied and distributed among
the Members as follows:

(i) With respect to each Member’s GP-Related Member Interest, the remaining
assets of the Company related to the GP-Related BCEP Interest shall be applied
and distributed to such Member in accordance with the procedures set forth in
Section 6.5; and for purposes of the application of this Section 9.2(b)(i),
determining GP-Related Capital Accounts on liquidation, all unrealized gains,
losses and accrued income and deductions of the Company shall be treated as
realized and recognized immediately before the date of distribution; and

(ii) With respect to each Member’s Capital Commitment Member Interest, an amount
shall be paid to such Member in cash or Securities in an amount equal to such
Member’s respective Capital Commitment Liquidating Share for each Capital
Commitment Investment; provided, that if the remaining assets relating to any
Capital Commitment Investment shall not be equal to or exceed the aggregate
Capital Commitment Liquidating Shares for such Capital Commitment Investment, to
each Member in proportion to its Capital Commitment Liquidating Share for such
Capital Commitment Investment; and the remaining assets of the Company related
to the Members’ Capital Commitment Member Interests shall be paid to the Members
in cash or Securities in proportion to their respective Capital Commitment
Profit Sharing Percentages for each Capital Commitment Investment from which
such cash or Securities are derived.

 

80



--------------------------------------------------------------------------------

Section 9.3. Amounts Reserved Related to Capital Commitment Member Interests.

(a) If there are any Securities or other property or other investments or
securities related to the Members’ Capital Commitment Member Interests which, in
the judgment of the Liquidator, cannot be sold, or properly distributed in kind
in the case of dissolution, without sacrificing a significant portion of the
value thereof, the value of a Member’s interest in each such Security or other
investment or security may be excluded from the amount distributed to the
Members participating in the related Capital Commitment Investment pursuant to
clause (ii) of Section 9.2(b). Any interest of a Member, including his or her
pro rata interest in any gains, losses or distributions, in Securities or other
property or other investments or securities so excluded shall not be paid or
distributed until such time as the Liquidator shall determine.

(b) If there is any pending transaction, contingent liability or claim by or
against the Company related to the Members’ Capital Commitment Member Interests
as to which the interest or obligation of any Member therein cannot, in the
judgment of the Liquidator, be then ascertained, the value thereof or probable
loss therefrom may be deducted from the amount distributable to such Member
pursuant to clause (ii) of Section 9.2(b). No amount shall be paid or charged to
any such Member on account of any such transaction or claim until its final
settlement or such earlier time as the Liquidator shall determine. The Company
may meanwhile retain from other sums due such Member in respect of such Member’s
Capital Commitment Member Interest an amount which the Liquidator estimates to
be sufficient to cover the share of such Member in any probable loss or
liability on account of such transaction or claim.

(c) Upon determination by the Liquidator that circumstances no longer require
the exclusion of any Securities or other property or retention of sums as
provided in paragraphs (a) and (b) of this Section 9.3, the Liquidator shall, at
the earliest practicable time, distribute as provided in clause (ii) of
Section 9.2(b) such sums or such Securities or other property or the proceeds
realized from the sale of such Securities or other property to each Member from
whom such sums or Securities or other property were withheld.

ARTICLE X

MISCELLANEOUS

Section 10.1. Submission to Jurisdiction; Waiver of Jury Trial. (a) Any and all
disputes which cannot be settled amicably, including any ancillary claims of any
party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision as well as any and all disputes arising out of, relating to or in
connection with the termination, winding up or dissolution of the Company),
whether arising during the existence of the Company or at or after its
dissolution or during or after the termination of the Company shall be finally
settled by arbitration conducted by a single arbitrator in New York, New York
U.S.A. in accordance with the then-existing Rules of Arbitration of the
International Chamber of Commerce. If the parties to the dispute fail to agree
on the selection of an arbitrator within thirty (30) days of the receipt of the
request for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer and shall conduct the proceedings
in the English language. Performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings. Notwithstanding the

 

81



--------------------------------------------------------------------------------

provisions of paragraph (a), the Managing Member may bring, or may cause the
Company to bring, on behalf of the Managing Member or the Company or on behalf
of one or more Members, an action or special proceeding in any court of
competent jurisdiction for the purpose of compelling a party to arbitrate,
seeking temporary or preliminary relief in aid of an arbitration hereunder,
and/or enforcing an arbitration award and, for the purposes of this paragraph
(b), each Member (i) expressly consents to the application of paragraph (c) of
this Section 10.1 to any such action or proceeding, (ii) agrees that proof shall
not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate, and (iii) irrevocably appoints the Managing Member as such Member’s
agent for service of process in connection with any such action or proceeding
and agrees that service of process upon any such agent, who shall promptly
advise such Member of any such service of process, shall be deemed in every
respect effective service of process upon the Member in any such action or
proceeding.

(c) (i) EACH MEMBER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 10.1, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the forum(s) designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c)(i) of this Section 10.1 and
such parties agree not to plead or claim the same.

(d) Notwithstanding any provision of this Agreement to the contrary, this
Section 10.1 shall be construed to the maximum extent possible to comply with
the laws of the State of Delaware, including the Delaware Uniform Arbitration
Act (10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If,
nevertheless, it shall be determined by a court of competent jurisdiction that
any provision or wording of this Section 10.1, including any rules of the
International Chamber of Commerce, shall be invalid or unenforceable under the
Delaware Arbitration Act, or other applicable law, such invalidity shall not
invalidate all of this Section 10.1. In that case, this Section 10.1 shall be
construed so as to limit any term or provision so as to make it valid or
enforceable within the requirements of the Delaware Arbitration Act or other
applicable law, and, in the event such term or provision cannot be so limited,
this Section 10.1 shall be construed to omit such invalid or unenforceable
provision.

 

82



--------------------------------------------------------------------------------

Section 10.2. Ownership and Use of the Blackstone Name. The Company acknowledges
that Blackstone TM L.L.C. (“TM”), a Delaware limited liability company with a
principal place of business at 345 Park Avenue, New York, New York 10154 U.S.A.,
(or its successors or assigns) is the sole and exclusive owner of the mark and
name BLACKSTONE and that the ownership of, and the right to use, sell or
otherwise dispose of, the firm name or any abbreviation or modification thereof
which consists of or includes BLACKSTONE, shall belong exclusively to TM, which
company (or its predecessors, successors or assigns) has licensed the Company to
use BLACKSTONE in its name. The Company acknowledges that TM owns the service
mark BLACKSTONE for various services and that the Company is using the
BLACKSTONE mark and name on a non-exclusive, non-sublicensable and
non-assignable basis in connection with its business and authorized activities
with the permission of TM. All services rendered by the Company under the
BLACKSTONE mark and name will be rendered in a manner and with quality levels
that are consistent with the high reputation heretofore developed for the
BLACKSTONE mark by TM and its Affiliates and licensees. The Company understands
that TM may terminate its right to use BLACKSTONE at any time in TM’s sole
discretion by giving the Company written notice of termination. Promptly
following any such termination, the Company will take all steps necessary to
change its company name to one which does not include BLACKSTONE or any
confusingly similar term and cease all use of BLACKSTONE or any term confusingly
similar thereto as a service mark or otherwise.

Section 10.3. Written Consent. Subject to applicable law, any action required or
permitted to be taken by a vote of Members at a meeting may be taken without a
meeting if a Majority in Interest of the Members consent thereto in writing.

Section 10.4. Letter Agreements; Schedules. The Managing Member may, or may
cause the Company to, enter or has previously entered into separate letter
agreements with individual Members, officers or employees with respect to
GP-Related Profit Sharing Percentages, Capital Commitment Profit Sharing
Percentages, benefits or any other matter. The Managing Member may from time to
time execute and deliver to the Members schedules which set forth the then
current capital balances, GP-Related Profit Sharing Percentages and Capital
Commitment Profit Sharing Percentages of the Members and any other matters
deemed appropriate by the Managing Member. Such schedules shall be for
information purposes only and shall not be deemed to be part of this Agreement
for any purpose whatsoever; provided, that this in no way limits the
effectiveness of any Commitment Agreement or SMD Agreement.

Section 10.5. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to
principles of conflicts of law. In particular, the Company has been formed
pursuant to the LLC Act, and the rights and liabilities of the Members shall be
as provided therein, except as herein otherwise expressly provided. If any
provision of this Agreement shall be held to be invalid, such provision shall be
given its meaning to the maximum extent permitted by law and the remainder of
this Agreement shall not be affected thereby.

Section 10.6. Successors and Assigns; Third Party Beneficiaries. This Agreement
shall be binding upon and shall, subject to the penultimate sentence of
Section 6.3(a), inure to the benefit of the parties hereto, their respective
heirs and personal representatives, and any successor to a trustee of a trust
which is or becomes a party hereto; provided, that no person claiming by,
through or under a Member (whether such Member’s heir, personal representative
or otherwise), as distinct from such Member itself, shall have any rights as, or
in respect to, a Member (including the right to approve or vote on any matter or
to notice thereof) except the

 

83



--------------------------------------------------------------------------------

right to receive only those distributions expressly payable to such person
pursuant to Article VI and Article VIII. Any Member or Withdrawn Member shall
remain liable for the obligations under this Agreement (including any Net
GP-Related Recontribution Amounts and any Capital Commitment Recontribution
Amounts) of any transferee of all or any portion of such Member’s or Withdrawn
Member’s interest in the Company, unless waived by the Managing Member. The
Company shall, if the Managing Member determines, in its good faith judgment,
based on the standards set forth in Section 5.8(d)(ii)(A) and
Section 7.4(g)(ii)(A), to pursue such transferee, pursue payment (including any
Net GP-Related Recontribution Amounts and/or any Capital Commitment
Recontribution Amounts) from the transferee with respect to any such
obligations. Nothing in this Agreement is intended, nor shall anything herein be
construed, to confer any rights, legal or equitable, on any person other than
the Members and their respective legal representatives, heirs, successors and
permitted assigns. Notwithstanding the foregoing, solely to the extent required
by the BCEP Agreements, (x) the limited partners in BCEP shall be a third-party
beneficiaries of the provisions of Section 5.8(d)(i)(A) and
Section 5.8(d)(ii)(A) (and the definitions relating thereto), solely as they
relate to any Clawback Amount (for purpose of this sentence, as defined in
paragraph 9.2.8(b) of the BCEP Partnership Agreement), and (y) the amendment of
the provisions of Section 5.8(d)(i)(A) and Section 5.8(d)(ii)(A) (and the
definitions relating thereto), solely as they relate to any Clawback Amount (for
purpose of this sentence, as defined in paragraph 9.2.8(b) of the BCEP
Partnership Agreement), shall be effective against such limited partners only
with a Combined Limited Partner Consent (as such term is used in the BCEP
Partnership Agreement).

Section 10.7. Member’s Will.

(a) Each Regular Member and Withdrawn Member shall include in his or her will a
provision that addresses certain matters in respect of his or her obligation
relating to the Company that is satisfactory to the Managing Member, and each
such Regular Member and Withdrawn Member shall confirm annually to the Company,
in writing, that such provision remains in his or her current will. Where
applicable, any estate planning trust of such Member or Withdrawn Member to
which a portion of such Regular Member’s or Withdrawn Member’s Interest is
transferred shall include a provision substantially similar to such provision
and the trustee of such trust shall confirm annually to the Company, in writing,
that such provision or its substantial equivalent remains in such trust. In the
event any Regular Member or Withdrawn Member fails to comply with the provisions
of this Section 10.7 after the Company has notified such Regular Member or
Withdrawn Member of his or her failure to so comply and such failure to so
comply is not cured within 30 days of such notice, the Company may withhold any
and all distributions to such Regular Member or Withdrawn Member until the time
at which such party complies with the requirements of this Section 10.7.

(b) Nothing in this Agreement shall prohibit or impede any Member from
communicating, cooperating or filing a complaint on possible violations of U.S.
federal, state or local law or regulation to or with any governmental agency or
regulatory authority (collectively, a “Governmental Entity”), including, but not
limited to, the SEC, FINRA, EEOC or NLRB, or from making other disclosures to
any Governmental Entity that are protected under the whistleblower provisions of
U.S. federal, state or local law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. Each Member
understands and acknowledges that (a) an individual shall not be held criminally
or civilly liable

 

84



--------------------------------------------------------------------------------

under any U.S. federal or state trade secret law for the disclosure of a trade
secret that is made (i) in confidence to a U.S. federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal, and (b) an individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal; and does not disclose the trade secret, except pursuant to court
order. Moreover, a Member shall not be required to give prior notice to (or get
prior authorization from) Blackstone regarding any such communication or
disclosure. Except as otherwise provided in this paragraph or under applicable
law, under no circumstance is any Member authorized to disclose any information
covered by Blackstone or its affiliates’ attorney-client privilege or attorney
work product or Blackstone’s trade secrets without the prior written consent of
Blackstone.

Section 10.8. Confidentiality. By executing this Agreement, each Member
expressly agrees, at all times during the term of the Company and thereafter and
whether or not at the time a Member of the Company, to maintain the
confidentiality of, and not to disclose to any person other than the Company,
another Member or a person designated by the Company, any information relating
to the business, financial structure, financial position or financial results,
clients or affairs of the Company that shall not be generally known to the
public or the securities industry, except as otherwise required by law or by any
regulatory or self-regulatory organization having jurisdiction; provided
however, that any corporate Member may disclose any such information it is
required by law, rule, regulation or custom to disclose. Notwithstanding
anything in this Agreement to the contrary, to comply with Treasury Regulations
Section 1.6011-4(b)(3)(i), each Member (and any employee, representative or
other agent of such Member) may disclose to any and all persons, without
limitation of any kind, the federal income tax treatment and tax structure of
the Company, it being understood and agreed, for this purpose, (1) the name of,
or any other identifying information regarding (a) the Members or any existing
or future investor (or any Affiliate thereof) in any of the Members, or (b) any
investment or transaction entered into by the Members; (2) any performance
information relating to any of the Members or their investments; and (3) any
performance or other information relating to previous funds or investments
sponsored by any of the Members, does not constitute such tax treatment or tax
structure information.

Section 10.9. Notices. Whenever notice is required or permitted by this
Agreement to be given, such notice shall be in writing (including telecopy or
similar writing) and shall be given by hand delivery (including any courier
service) or telecopy to any Member at its address or telecopy number shown in
the books and records of the Company or, if given to the Managing Member or the
Company, at the address or telecopy number of the Company in New York City. Each
such notice shall be effective (i) if given by telecopy, upon dispatch, and
(ii) if given by hand delivery, when delivered to the address of such Member or
the Managing Member or the Company specified as aforesaid.

Section 10.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute a single instrument.

 

85



--------------------------------------------------------------------------------

Section 10.11. Power of Attorney. Each Member hereby irrevocably appoints the
Managing Member as such Member’s true and lawful representative and
attorney-in-fact, each acting alone, in such Member’s name, place and stead, to
make, execute, sign and file all instruments, documents and certificates which,
from time to time, may be required to set forth any amendment to this Agreement
or may be required by this Agreement or by the laws of the United States of
America, the State of Delaware or any other state in which the Company shall
determine to do business, or any political subdivision or agency thereof, to
execute, implement and continue the valid and subsisting existence of the
Company. Such power of attorney is coupled with an interest and shall survive
and continue in full force and effect notwithstanding the subsequent Withdrawal
from the Company of any Member for any reason and shall not be affected by the
subsequent disability or incapacity of such Member.

Section 10.12. Cumulative Remedies. Rights and remedies under this Agreement are
cumulative and do not preclude use of other rights and remedies available under
applicable law.

Section 10.13. Legal Fees. Except as more specifically provided herein, in the
event of a legal dispute (including litigation, arbitration or mediation)
between any Member or Withdrawn Member and the Company, arising in connection
with any party seeking to enforce Section 4.1(d) or any other provision of this
Agreement relating to the Holdback, the Clawback Amount, the GP-Related Giveback
Amount, the Capital Commitment Giveback Amount, the Net GP-Related
Recontribution Amount or the Capital Commitment Recontribution Amount, the
“losing” party to such dispute shall promptly reimburse the “victorious party”
for all reasonable legal fees and expenses incurred in connection with such
dispute (such determination to be made by the relevant adjudicator). Any amounts
due under this Section 10.13 shall be paid within 30 days of the date upon which
such amounts are due to be paid and such amounts remaining unpaid after such
date shall accrue interest at the Default Interest Rate.

Section 10.14. Modifications. Except as provided herein, this Agreement may be
amended or modified at any time by the Managing Member in its sole discretion,
upon notification thereof to the Regular Partners.

Section 10.15. Entire Agreement. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, representations,
warranties, covenants or undertakings, other than those expressly set forth or
referred to herein. Subject to Section 10.4, this Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written. In the event that it is impracticable to obtain the
signature of any one or more of the Members to this Agreement, this Agreement
shall be binding among the other Members executing the same.

 

MANAGING MEMBER: BLACKSTONE HOLDINGS III L.P. By:   Blackstone Holdings III GP
L.P., its general partner By:   Blackstone Holdings III GP Management L.L.C.,
its general partner By:  

/s/ John G. Finley

  Name: John G. Finley   Title: Chief Legal Officer

[Blackstone CEMA L.L.C. – Amended and Restated Limited Liability Company
Agreement – Signature Page]

 



--------------------------------------------------------------------------------

REGULAR MEMBERS: Regular Members now and hereafter admitted pursuant to powers
of attorney granted to Blackstone Holdings III L.P. pursuant to powers of
attorney executed by such Regular Members By:   BLACKSTONE HOLDINGS III L.P., as
attorney-in-fact By:   Blackstone Holdings III GP L.P., its general partner By:
  Blackstone Holdings III GP Management L.L.C., its general partner By:  

/s/ John G. Finley

  Name: John G. Finley   Title: Chief Legal Officer

[Blackstone CEMA L.L.C. – Amended and Restated Limited Liability Company
Agreement – Signature Page]